Exhibit 10.2

EXECUTION COPY

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

December 20, 2013

among

WALKER & DUNLOP, INC.,

as Borrower

Certain Subsidiaries of WALKER & DUNLOP, INC.,

each as a Subsidiary Guarantor

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1. DEFINITIONS

     1   

Section 1.01 Credit Agreement

     1   

Section 1.02 Other Defined Terms

     1   

ARTICLE 2. GUARANTEE

     10   

Section 2.01 Guarantee

     10   

Section 2.02 Amendments, etc. with respect to the Guaranteed Obligations

     11   

Section 2.03 Guarantee Absolute and Unconditional

     12   

Section 2.04 Reinstatement

     14   

Section 2.05 Payments

     14   

Section 2.06 Information

     14   

Section 2.07 Specified Guarantors

     14   

Section 2.08 Keepwell

     14   

ARTICLE 3. PLEDGE OF SECURITIES

     15   

Section 3.01 Pledge

     15   

Section 3.02 Delivery of the Pledged Securities

     15   

Section 3.03 Representations, Warranties and Covenants

     16   

Section 3.04 Registration in Nominee Name; Denominations

     18   

Section 3.05 Voting Rights; Dividends and Interest

     19   

Section 3.06 Uniform Commercial Code Financing Statements, etc

     21   

Section 3.07 Specified Ownership Interest Pledge

     21   

Section 3.08 Partnership/LLC Interests

     21   

ARTICLE 4. SECURITY INTERESTS IN PERSONAL PROPERTY

     22   

Section 4.01 Security Interest

     22   

Section 4.02 Representations and Warranties

     26   

Section 4.03 Covenants

     29   

Section 4.04 Other Actions

     32   

Section 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral

     34   

Section 4.06 Covenants Related to Agency Collateral and MSR Assets

     36   

Section 4.07 Deposit Accounts and Securities Accounts

     37   

ARTICLE 5. REMEDIES

     38   

Section 5.01 Remedies upon Default

     38   

Section 5.02 Application of Proceeds

     40   

Section 5.03 Grant of License To Use Intellectual Property

     41   

Section 5.04 Securities Act

     41   

Section 5.05 Agency Collateral

     42   

ARTICLE 6. INDEMNITY, SUBROGATION AND SUBORDINATION

     42   

Section 6.01 Indemnity and Subrogation

     42   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 6.02 Contribution and Subrogation

     42   

Section 6.03 Subordination

     43   

ARTICLE 7. MISCELLANEOUS

     43   

Section 7.01 Notices

     43   

Section 7.02 Waivers; Amendment

     43   

Section 7.03 Indemnification

     44   

Section 7.04 Successors and Assigns

     44   

Section 7.05 Survival of Agreement

     44   

Section 7.06 Counterparts; Effectiveness; Several Agreement; Other

     45   

Section 7.07 Severability

     45   

Section 7.08 Right of Set-Off

     45   

Section 7.09 Governing Law; Jurisdiction; Venue; Service of Process

     46   

Section 7.10 Waiver of Jury Trial

     47   

Section 7.11 Injunctive Relief

     47   

Section 7.12 Headings

     47   

Section 7.13 Security Interest Absolute

     47   

Section 7.14 Termination or Release

     48   

Section 7.15 Additional Subsidiaries

     48   

Section 7.16 Administrative Agent Appointed Attorney-in-Fact

     49   

Section 7.17 Further Assurances

     50   

Section 7.18 Administrative Agent

     50   

Section 7.19 Advice of Counsel, No Strict Construction

     50   

Section 7.20 Acknowledgements

     50   

ARTICLE 8. SPECIAL PROVISIONS RESPECTING AGENCY COLLATERAL

     50   

Section 8.01 Special Fannie Mae Provisions

     50   

Section 8.02 Special Mac Provisions

     59   

Section 8.03 Special Ginnie Mae Provisions

     68   

 

-ii-



--------------------------------------------------------------------------------

Exhibits

 

Exhibit I    Form of Supplement Exhibit II    Form of Grant of Security Interest
in United States Trademarks Exhibit III    Form of Grant of Security Interest in
United State Patents Exhibit IV    Form of Grant of Security Interest in United
States Copyrights Exhibit V    Form of Fannie Mae Consent Agreement Exhibit VI
   Form of Freddie Mac Consent Agreement Exhibit VII    Form of any applicable
Investor Consent Agreement Exhibit VIII    Form of Ginnie Mae Consent Agreement

Schedules

 

Schedule I    Subsidiary Guarantors Schedule II    Pledged Securities Schedule
III    Intellectual Property Schedule IV    Commercial Tort Claims and Letter of
Credit Rights Schedule V    Deposit Accounts Schedule V.2    Excluded Accounts
Schedule VI    Securities Accounts

 

-iii-



--------------------------------------------------------------------------------

THIS GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of
December 20, 2013, among Walker & Dunlop, Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party hereto
(each, a “Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”
and, together with the Borrower, the “Credit Parties” and sometimes, each such
party, individually, a “Credit Party”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION on behalf of itself and the other Lenders as “Administrative Agent”
(as defined and otherwise described in the Credit Agreement and so referred to
herein).

Reference is made to the Credit Agreement, dated on or about the same date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and between the
Borrower, the lenders party thereto and the lenders who may become party thereto
pursuant to the terms thereof (each, a “Lender” and, collectively, the
“Lenders”) and the Administrative Agent. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Guarantors are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

ARTICLE 1.

DEFINITIONS

Section 1.01 Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined in this Agreement have the meanings specified in the
Credit Agreement. All terms defined in the UCC and not defined in this Agreement
have the meanings specified therein.

(b) The rules of construction specified in the Credit Agreement also apply to
this Agreement, mutatis mutandis.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Credit Party under, with respect to, or on account of, any account receivable.

“Administrative Agent” has the meaning specified in the introductory paragraph
herein.

“Agency Consent” means, (i) with respect to the Fannie Mae Agreements, an
acknowledgment agreement acknowledging and consenting to the Term Loans in
substantially the form of Exhibit V hereto, (ii) with respect to the Freddie Mac
Agreements, an acknowledgment agreement acknowledging and consenting to the Term
Loans in substantially the form of Exhibit VI hereto, (iii) with respect to any
applicable Investor Agreements that are Material Contracts, to the extent
required, an acknowledgment agreement acknowledging and consenting to the Term
Loans in substantially the form of Exhibit VII, and (iv) with respect to the
Ginnie Mae Agreements, an acknowledgment agreement acknowledging the Term Loans
in substantially the form of Exhibit VIII hereto.

 

1



--------------------------------------------------------------------------------

“Agency Loans” means the Fannie Mae Loans, the Freddie Mac Loans, the FHA/HUD
Loans and the Ginnie Mae Loans, as applicable.

“Agency Requirements” means any and all requirements of any Agency that are
applicable to any Agency Loan (and/or the origination, sale, commitment to
insure or guarantee, and/or servicing thereof), including the requirements set
forth in the Agency Agreements, as such requirements may have been waived and/or
modified with the written or electronic approval of the applicable Agency.

“Ancillary Income” means all amounts payable to a Credit Party pursuant to a
Collateral Transaction Document, other than the Servicing Fees, and specifically
including, without limitation, beneficiary statement charges, late charge fees,
default interest, assignment fees, assumption fees, modification fees, release
fees, insufficient funds check charges, amortization schedule fees, interest and
earnings on permitted investments from escrow and custodial accounts and all
other incidental fees and charges related to such accounts, amendment fees,
consent fees, extension fees, loan service transaction fees, demand fees,
subordinate financing fees, transfer fees, servicing maintenance prepayment
fees, additional servicing fees and similar items.

“Article 9 Collateral” has the meaning specified in Section 4.01.

“ASAP Plus Agreement” means, singly and collectively: (i) with respect to CWC,
(1) that certain Multifamily As Soon As Pooled Plus Agreement dated as of
May 16, 2008 between CWC, as lender, and Fannie Mae to allow CWC to deliver to
Fannie Mae certain closed and funded multifamily mortgage loans (either to be
securitized or sold to Fannie Mae as whole loans) from time to time under the
Fannie Mae Delegated Underwriting and Servicing Program, and (2) that certain
Multifamily As Soon As Pooled Agreement dated as of May 1, 2009 between CWC, as
lender, and Fannie Mae to allow CWC to deliver to Fannie Mae certain closed and
funded multifamily mortgage loans and to assign a designated forward trade for
the delivery of mortgage-backed securities to Fannie Mae or a third party and
(ii) with respect to WDLLC, (1) ASAP Plus with WDLLC dated February 3, 2009,
(2) ASAP Sale with WDLLC dated February 3, 2009, (3) ASAP Plus Amendment with
WDLLC dated June 29, 2011, and (4) Second Amendment to ASAP Plus Agreement with
WDLLC dated December 27, 2011.

“Collateral” means Article 9 Collateral and Pledged Securities.

“Collateral Transaction Document” means any pooling and servicing agreement,
securitization servicing agreement, sale and servicing agreement, servicing
agreement, transfer and servicing agreement, seller/servicer or securities
issuer guide or handbook, sub-servicing agreement, trust agreement, indenture,
collateral management agreement, collateral administration agreement,
disposition consultation agreement and other agreement (in each case, howsoever
denominated) pursuant to which any Credit Party is the servicer, master
servicer, primary servicer or special servicer (or similar role, however
denominated) of Mortgage Loans for and on behalf of an MBS Trust, Agency, or
other Investor or a collateral manager, collateral administrator or disposition
consultant (or similar role, however denominated), each as may be amended,
modified or supplemented from time to time.

 

2



--------------------------------------------------------------------------------

“Contract Rights” means all rights of any Credit Party under each Contract,
including, without limitation, (a) any and all rights to receive and demand
payments under any or all Contracts, (b) any and all rights to receive and
compel performance under any or all Contracts and (c) any and all other rights,
interests and claims now existing or in the future arising in connection with
any or all Contracts.

“Contracts” means, with respect to any Credit Party, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Credit Party is a party or under which such Credit Party or any property of such
Credit Party is subject, as the same may from time to time be amended,
supplemented, waived or otherwise modified, including, without limitation,
(a) all rights of such Credit Party to receive moneys due and to become due to
it thereunder or in connection therewith, (b) all rights of such Credit Party to
damages arising thereunder, and (c) all rights of such Loan Party to perform and
to exercise all remedies thereunder.

“Control” means (a) in the case of each Deposit Account, “control,” as such term
is defined in Section 9-104 of the UCC and (b) in the case of any Securities
Account, “control,” as such term is defined in Section 8-106 of the UCC.

“Control Agreements” means, collectively, the Deposit Account Control Agreements
and the Securities Account Control Agreements.

“Copyright License” means any agreement now or hereafter in existence naming any
Credit Party as licensor or licensee, including, without limitation, those
listed on Schedule III, granting any right under any Copyright, including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

“Copyrights” means, collectively, all of the following of any Credit Party:
(a) all copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule III hereto, (b) all reissues, extensions, continuations
(in whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements of
any of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.

“Credit Agreement” has the meaning specified in the preliminary statement of
this Agreement.

“Credit Agreement Default” has the meaning specified in Section 8.01(b) and
Section 8.02(b), respectively and as applicable.

“Credit Party” has the meaning specified in the preliminary statement of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Delivery Date” means, as of any date of determination, the immediately
succeeding date on which financial statements are delivered pursuant to Article
6 of the Credit Agreement.

“Deposit Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower
establishing the Administrative Agent’s Control with respect to any Deposit
Account required to be subject to a Control Agreement by this Agreement.

“Deposit Accounts” means, collectively, with respect to each Credit Party,
(a) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the accounts listed on Schedule V hereof and all accounts and
sub-accounts relating to any of the foregoing accounts and (b) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (a) of this definition.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
security interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.

“Enforcement Actions Respecting Fannie Mae Collateral” has the meaning specified
in Section 8.01(a).

“Enforcement Actions Respecting Freddie Mac Collateral” has the meaning
specified in Section 8.02(a).

“Excess Collateral” has the meaning specified in Section 4.04(f).

“Excluded Accounts” has the meaning specified in Section 4.07(c). As of the
Closing Date, Schedule V.2 attached hereto identifies each of the Excluded
Accounts.

“Excluded Assets” has the meaning specified in Section 4.01(a), and includes,
without limitation, the Excluded Property.

“Excluded Freddie Mac-Related Assets” has the meaning specified in
Section 8.02(a).

“Excluded Property” means (a) the Excluded Accounts, (b) Permitted Warehouse
Collateral, (c) all amounts in respect of Agency loss and risk sharing reserves
(whether subject to Liens or use restrictions), and (d) all assets excluded from
the Lien granted to the Administrative Agent hereunder pursuant to Article 8.

“Fannie Mae Collateral” has the meaning specified in Section 8.01(a).

“Fannie Mae Designated Loans” has the meaning specified in Section 8.01(a).

“Fannie Mae Disposition Period” has the meaning specified in Section 8.01(a).

 

4



--------------------------------------------------------------------------------

“Fannie Mae Guide” means the Fannie Mae Multifamily Selling and Servicing Guide,
including any exhibits, appendices or other referenced forms, as such Guide is
amended, modified, supplemented, restated or superseded from time to time, and
the Fannie Mae Delegated Underwriting and Servicing Guide, or the Fannie Mae
Negotiated Transactions Guide, as the context and Fannie Mae Agreements require.

“Fannie Mae Loans” means each of the Mortgage Loans serviced by WDLLC or, as may
be applicable, WD Capital on behalf of Fannie Mae.

“Fannie Mae Notice of Default” has the meaning specified in Section 8.01(b).

“Fannie Mae Security Interest” has the meaning specified in Section 8.01(a).

“Federal Securities Laws” has the meaning specified in Section 5.04.

“FHA/HUD Guide” means each guide used by FHA and HUD, respectively, applicable
to the FHA/HUD Loans, as may be amended, restated, supplemented or otherwise
modified from time to time.

“FHA/HUD Loan” means a Mortgage Loan that is insured or co-insured and/or
otherwise guaranteed by FHA and/or HUD.

“Freddie Mac CME Securitization” means the pooling of Mortgage Loans held by
Freddie Mac into a real estate mortgage investment conduit pursuant to which
WDLLC or, as may be applicable, WD Capital, respectively, retains servicing
responsibilities.

“Freddie Mac Collateral” has the meaning specified in Section 8.02(a).

“Freddie Mac Designated Loans” has the meaning specified in Section 8.02(a).

“Freddie Mac Guide” means the Freddie Mac Multifamily Seller/Servicer Guide
(including, as applicable, the Freddie Mac Delegated Underwriting for Targeted
Affordable Housing Guide), as may be amended, restated, supplemented or
otherwise modified from time to time. All references to “Guide” (including the
Freddie Mac Guide herein) or in any of the other Loan Documents shall be to the
Guide as in effect at any and all times relevant hereto. All references herein
or in any of the other Loan Documents to particular chapters or sections of the
Guide shall be to the chapters or sections of the Guide, as in effect at such
times, that correspond to the referenced chapters or sections of the Guide in
effect on the date hereof.

“Freddie Mac Loans” means each of the Mortgage Loans serviced by WDLLC or, as
may be applicable, WD Capital for or on behalf of Freddie Mac or a Freddie Mac
CME Securitization.

“Freddie Mac Notice of Default” has the meaning specified in Section 8.02(b).

“Freddie Mac Security Interest” has the meaning specified in Section 8.02(a).

“General Intangibles” means all “General Intangibles” of any Credit Party as
defined in Section 9-102 of the UCC.

 

5



--------------------------------------------------------------------------------

“Ginnie Mae Collateral” has the meaning specified in Section 8.03(a).

“Ginnie Mae Designated Loans” has the meaning specified in Section 8.03(a).

“Ginnie Mae Guide” means Ginnie Mae Mortgage-Backed Securities Guide, as may be
amended, restated, supplemented or otherwise modified from time to time.

“Ginnie Mae Loans” means each of the Mortgage Loans serviced by WDLLC or, as may
be applicable, WD Capital under the Ginnie Mae Agreements.

“Ginnie Mae Security Interest” has the meaning specified in Section 8.03(a).

“Guide” means, singly and collectively, as may be applicable from time to time,
each Fannie Mae Guide, each Freddie Mac Guide, each Ginnie Mae Guide, each
FHA/HUD Guide, and, as may be applicable, any guide pertaining to any Investor
Agreements.

“Income” means: (a) with respect to the Agency Collateral and MSR Assets, all
Servicing Fees, Ancillary Income and any excess servicing rights or retained
yield and any and all other income that may be related to servicing activities
that is payable to a Credit Party under the applicable Collateral Transaction
Documents; and (b) with respect to any MBS Trust, as may be applicable, any and
all payments, distributions and other income payable to any Credit Party in its
capacity as the holder of any class of securities in such MBS Trust, as the case
may be.

“Instrument” has the meaning assigned to such term in Article 9 of the UCC.

“Intellectual Property” means all of the Credit Parties’ rights and interests in
intellectual and similar property of any such Credit Party of every kind and
nature now owned or hereafter acquired by any such Credit Party, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how or
other data or information, software and databases and all embodiments or
fixations thereof and related documentation, provided that software shall not
include “off-the-shelf” “shrink wrap,” “click-through,” “click-wrap,” or other
commercially available software, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

“Investor” means, with respect to each Collateral Transaction Document, the MBS
Trust, Agency or other investor for which the applicable Credit Party provides
services thereunder.

“Investor Loans” means each of the Mortgage Loans serviced by WDLLC or, as may
be applicable, WD Capital on behalf of an Investor.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Credit Party is a party,
including those listed on Schedule III.

“MBS Trust” means any of the trusts or trust estates in which any Mortgage Loan,
being serviced or specially serviced by a Credit Party pursuant to the terms and
provisions of the applicable Collateral Transaction Documents, are held by the
related trustee.

 

6



--------------------------------------------------------------------------------

“Mortgage Loans” means any and all Mortgage Loans (as defined in the Credit
Agreement) or real property acquired by the related MBS Trust that is serviced
or specially-serviced by WDLLC or, as may be applicable, WD Capital pursuant to
a Collateral Transaction Document or otherwise on account of any other Agency
Mortgage Loan Transaction (as defined in the Credit Agreement).

“MSR Assets” means all rights, title and interests of the applicable Credit
Party in its capacity as servicer, primary servicer, master servicer or special
servicer (or similar capacity, howsoever denominated), as applicable, in, to and
under the related Collateral Transaction Document and/or Servicing Contracts,
whether now or hereafter existing, acquired or created, whether or not yet
accrued, earned, due or payable, as well as all other present and future right
and interest under such Collateral Transaction Document and/or Servicing
Contracts, including, without limitation: (a) the rights to service or special
service, as applicable, the related Mortgage Loans; (b) the right to receive
compensation (whether direct or indirect) for such servicing or special
servicing, as applicable, including the right to receive and retain the
Servicing Fee and all other Income, as applicable; (c) the right to hold and
administer related custodial accounts, escrow accounts, reserve accounts and any
other accounts and the right to hold, administer and, if applicable, receive
earnings on the funds and investments related to any such accounts and the
related servicing file arising from or connected to the servicing or special
servicing of the related Mortgage Loans under such Collateral Transaction
Document and/or Servicing Contract; (d) all rights, powers and privileges
incidental to the foregoing, together with all tiles, material documents,
instruments, surveys (if available), certificates, correspondence, appraisals,
computer records, computer storage media, accounting records and other books and
records relating thereto; and (e) the nonexclusive right to use (in common with
such Credit Party) such Credit Party’s operating systems to manage and
administer the Mortgage Loans and any of the data and information related
thereto, or that otherwise relates to the Mortgage Loans, together with the
media on which the same are stored to the extent stored with material
information or data that relates to property other than the Mortgage Loans, and
such Credit Party’s rights to access the same, whether exclusive or
nonexclusive, to the extent that such access rights may lawfully be transferred
or used by such Credit Party’s assignees or designees, and any computer programs
that are owned by such Credit Party (or licensed to such Credit Party under
licenses that may lawfully be transferred or used by such Credit Party’s
assignees or designees) and that are used or useful to access, organize, input,
read, print or otherwise output and otherwise handle or use such information and
data.

“Negative Pledge” means an agreement by a Person with any other Person not to
create, incur, assume, or suffer to exist any Lien upon any of its property,
assets or revenues, however characterized for UCC or other purposes.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Credit Party or that any such
Credit Party otherwise has the right to license, is in existence, or granting to
any such Credit Party any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any such Credit Party under any such agreement.

 

7



--------------------------------------------------------------------------------

“Patents” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III; and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate provided by each
Credit Party, as and to the extent required hereunder.

“Pledged Debt” has the meaning specified in Section 3.01.

“Pledged Equity Interests” has the meaning specified in Section 3.01.

“Pledged Securities” has the meaning specified in Section 3.01.

“Proceeds” has the meaning assigned to such term in Section 9-102 of the UCC.

“Representative” has the meaning specified in Section 5.02(d).

“Retention of Fannie Mae Program Assets” has the meaning specified in
Section 8.01(a).

“Securities Account” means, collectively, with respect to each Credit Party,
(a) all “securities accounts” as such term is defined in the UCC and, (b) all
cash, funds, checks, notes and instruments from time to time on deposit in any
of the accounts or sub-accounts described in clause (a) of this definition.

“Securities Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower
establishing the Administrative Agent’s Control with respect to any Securities
Account required to be subject to a Control Agreement by this Agreement.

“Securities Entitlement” has the meaning assigned to such term in
Section 8-102(a)(17) of the UCC.

“Security Interest” has the meaning specified in Section 4.01.

“Servicing Contracts” has the meaning specified in the Credit Agreement and
includes, without limitation, those Servicing Contracts comprising Agency
Agreements.

“Servicing Fees” means, with respect to Agency Collateral and MSR Assets pledged
hereunder, any and all servicing fees, primary servicing fees, master servicing
fees, loss sharing fees, termination fees, special servicing fees, workout fees,
liquidation fees, principal recovery fees and/or standby fees that are payable
to a Credit Party under the related Collateral Transaction Documents or
Servicing Contracts, as applicable.

 

8



--------------------------------------------------------------------------------

“Specified Fannie Mae Enforcement Actions” has the meaning specified in
Section 8.01(a).

“Specified Guarantee” has the meaning specified in Section 8.01(c).

“Specified Guarantors” has the meaning specified in Section 8.01(c).

“Specified Ownership Interest Pledge” has the meaning specified in
Section 8.01(b).

“Specified Pledged Entities” has the meaning specified in Section 8.01(b).

“Specified Pledged Equity Interests” has the meaning specified in
Section 8.01(b).

“Specified Sale of Fannie Mae Program Assets” has the meaning specified in
Section 8.01(a).

“Specified Sale of Freddie Mac Program Assets” has the meaning specified in
Section 8.02(b).

“Subsidiary Guarantor(s)” has the meaning specified in the preliminary statement
of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Credit Party or that any such Credit Party otherwise has the right
to license, or granting to any such Credit Party any right to use any trademark
now or hereafter owned by any third party, and all rights of any such Credit
Party under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all trademarks, service marks, trade names, domain names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III; and (b) all goodwill associated
therewith or symbolized thereby. Notwithstanding the foregoing, “Trademarks”
shall not include “intent to use” trademark applications for which a statement
of use has not been filed (but only until such statement is filed).

“Voting Equity Interests” of any Person means all classes of Equity Interests of
such Person entitled to vote.

 

9



--------------------------------------------------------------------------------

ARTICLE 2.

GUARANTEE

Section 2.01 Guarantee. (a) Each of the Credit Parties hereby, jointly and
severally, unconditionally and irrevocably, guarantees as a primary obligor and
not merely as a surety to the Administrative Agent, for the ratable benefit of
the Secured Parties, and to the Secured Parties and their respective permitted
successors, endorsees, transferees and assigns the prompt and complete payment
and performance when due and payable (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations, whether now existing or
hereafter arising, whether or not from time to time reduced or extinguished
(except by payment thereof) or hereafter increased or incurred, whether
enforceable or unenforceable as against any Credit Party, whether or not
discharged, stayed or otherwise affected by any Debtor Relief Law or proceeding
thereunder, whether created directly with the Administrative Agent or any other
Secured Party or acquired by the Administrative Agent or any other Secured Party
through assignment or endorsement or otherwise, whether matured or unmatured,
whether joint or several, as and when the same become due and payable (whether
at maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”).

(b) Anything herein or in any of the other Loan Documents to the contrary
notwithstanding, the maximum liability of each Credit Party with respect to the
Guaranteed Obligations (or any other obligations of such Credit Party to the
Secured Parties) hereunder (including proceeds of Collateral of such Credit
Party applied hereunder) shall in no event exceed the amount that can be
guaranteed by such Credit Party under Applicable Law, including Debtor Relief
Laws; provided that, to the maximum extent permitted under Applicable Law, it is
the intent of the parties hereto that the rights of contribution of each Credit
Party provided in Section 6.02 below be included as an asset of the respective
Credit Party in determining the maximum liability of such Credit Party
hereunder. To that end, but only in the event and to the extent that after
giving effect to Section 6.02, such Credit Party’s obligations with respect to
the Guaranteed Obligations (or any other obligations of such Credit Party to the
Secured Parties) or any payment made pursuant to such Guaranteed Obligations (or
any other obligations of such Credit Party to the Secured Parties) would, but
for the operation of the first sentence of this Section 2.01(b), be subject to
avoidance or recovery in any such proceeding under Debtor Relief Laws after
giving effect to Section 6.02, the amount of such Credit Party’s obligations
with respect to the Guaranteed Obligations (or any other obligations of such
Credit Party to the Secured Parties) shall be limited to the largest amount
which, after giving effect thereto, would not, under Debtor Relief Laws, render
such Credit Party’s obligations with respect to the Guaranteed Obligations (or
any other obligations of such Credit Party to the Secured Parties) unenforceable
or avoidable or otherwise subject to recovery under Debtor Relief Laws. To the
extent any payment actually made pursuant to the Guaranteed Obligations exceeds
the limitation of the first sentence of this Section 2.01(b) and is otherwise
subject to avoidance and recovery in any such proceeding under Debtor Relief
Laws, the amount subject to avoidance shall in all events be limited to the
amount by which such actual payment exceeds such limitation and the Guaranteed
Obligations as limited by the first sentence of this Section 2.01(b) shall in
all events

 

10



--------------------------------------------------------------------------------

remain in full force and effect and be fully enforceable against such Credit
Party. The first sentence of this Section 2.01(b) is intended solely to preserve
the rights of the Secured Parties hereunder against such Credit Party in such
proceeding to the maximum extent permitted by Debtor Relief Laws and no Credit
Party nor any other Person shall have any right or claim under such sentence
that would not otherwise be available under Debtor Relief Laws in such
proceeding.

(c) No payment made by any Credit Party, any other guarantor or any other Person
or received or collected by the Administrative Agent or any other Secured Party
from any Credit Party, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of any of the Guaranteed
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Credit Party hereunder which shall, notwithstanding any such
payment (other than any payment made by such Credit Party in respect of the
Guaranteed Obligations or any payment received or collected from such Credit
Party in respect of any of the Guaranteed Obligations), remain liable for the
Guaranteed Obligations guaranteed by it hereunder up to the maximum liability of
such Credit Party hereunder until (but subject to Section 2.04) in the case of
following clause (i)) the earlier to occur of (i) the first date on which the
Term Loan and all other Guaranteed Obligations (other than contingent
indemnification obligations and obligations under Secured Hedge Agreements or
Secured Cash Management Agreements) are paid in full in cash and the Term Loan
Commitments terminated or (ii) the release of such Credit Party from this
Agreement in accordance with the express provisions of Section 7.14(b).

(d) The Credit Parties further agree to pay, without limitation as otherwise set
forth in this Article 2, any and all expenses (including, without limitation,
all reasonable fees and disbursements of counsel) which may be paid or incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
with respect to, or collecting, any or all of the Guaranteed Obligations
described in the Loan Documents and/or enforcing any rights with respect to, or
collecting against, the Credit Parties under this Agreement. The terms and
provisions of this Article 2 shall remain in full force and effect until the
Guaranteed Obligations (other than contingent indemnification obligations and
obligations under Secured Hedge Agreements or Secured Cash Management
Agreements) are paid in full and the Term Loan Commitments are terminated,
notwithstanding that from time to time prior thereto any Credit Party may be
free from any Guaranteed Obligations.

Section 2.02 Amendments, etc. with respect to the Guaranteed Obligations. To the
maximum extent permitted by Applicable Law, each Credit Party shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Credit Party and without notice to or further assent by any Credit
Party, any demand for payment of any of the Guaranteed Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Guaranteed
Obligations continued, and the Guaranteed Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, waived, modified,
accelerated, compromised, subordinated, surrendered or released by the
Administrative Agent or any other Secured Party, and the Credit Agreement, the
other Loan

 

11



--------------------------------------------------------------------------------

Documents, any Cash Management Agreement and any Hedge Agreement and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders under the Credit Agreement, or the applicable
Lender(s) or Secured Party, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any other Secured Party for the payment of any of
the Guaranteed Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for any of the Guaranteed Obligations or for the
guarantee contained in this Article 2 or any property subject thereto, except to
the extent required by Applicable Law.

Section 2.03 Guarantee Absolute and Unconditional. Each Credit Party waives, to
the maximum extent permitted by Applicable Law, any and all notice of the
creation, renewal, extension or accrual of any of the Guaranteed Obligations and
notice of or proof of reliance by the Administrative Agent or any other Secured
Party upon the guarantee contained in this Article 2 or acceptance of the
guarantee contained in this Article 2; each of the Guaranteed Obligations, and
any matters contained therein, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Article 2; and all dealings
between the Credit Parties, on the one hand, and the Administrative Agent and
the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article 2. Each Credit Party waives, to the maximum extent
permitted by Applicable Law, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any of the Credit Parties with
respect to any of the Guaranteed Obligations. Each Credit Party understands and
agrees, to the extent permitted by Applicable Law, that the guarantee contained
in this Article 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance and not of collection. Each Credit Party
hereby waives, to the maximum extent permitted by Applicable Law, any and all
defenses that it may have arising out of or in connection with any and all of
the following:

(a) the genuineness, legality, validity, regularity or enforceability of the
Credit Agreement or any other Loan Document, any Cash Management Agreement or
any Hedge Agreement or any of the Guaranteed Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party;

(b) any action under or in respect of the Credit Agreement, any other Loan
Document, any Cash Management Agreement or any Hedge Agreement in the exercise
of any remedy, power or privilege contained therein or available to any of them
at law, in equity or otherwise, or waiver or refraining from exercising any such
remedies, power or privileges (including any manner of sale, disposition or any
application of any sums by whomever paid or however realized to any Guaranteed
Obligations owing by any Credit Party to the Administrative Agent or any other
Secured Party in such manner as the Administrative Agent or any other Secured
Party shall determine in its reasonable discretion);

 

12



--------------------------------------------------------------------------------

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

(d) any (i) election of remedies by the Administrative Agent or any other
Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Credit Party or other rights of such Credit Party
to proceed against any other guarantor or any other Person or any Collateral,
(ii) right to compel the Administrative Agent or any other Secured Party to
proceed in respect of the Guaranteed Obligations against the Borrower, any other
Credit Party or any other Person or any security for the payment and performance
of the Guaranteed Obligations, (iii) failure by the Administrative Agent or any
other Secured Party to commence an action in respect of the Guaranteed
Obligations against any Credit Party or any other Person or any security for the
payment and performance of the Guaranteed Obligations, and (iv) right of set-off
or counterclaim against or in respect of the Guaranteed Obligations of such
Credit Party;

(e) any change in the time, place, manner or place of payment, amendment, or
waiver or increase in any of the Guaranteed Obligations;

(f) any exchange, taking, or release of Collateral;

(g) any change in the structure or existence of, restructuring of or other
similar organizational change of any Credit Party;

(h) any application of Collateral to any of the Guaranteed Obligations;

(i) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Guaranteed Obligation or the rights of the
Administrative Agent or any other Secured Party with respect thereto; and/or

(j) any other circumstance whatsoever (other than payment in full of the
Guaranteed Obligations guaranteed by it hereunder) that constitutes, or might be
construed to constitute, an equitable or legal discharge of any Credit Party for
their respective Guaranteed Obligations, or of such Credit Party under the
guarantee contained in this Article 2, in bankruptcy or in any other instance.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Credit Party, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any other
Credit Party or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations guaranteed by such Credit Party hereunder or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from any other Credit Party or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any other Credit Party or
any other Person or any such collateral security, guarantee or right of offset,

 

13



--------------------------------------------------------------------------------

shall not relieve any Credit Party of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Credit Party. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

Section 2.04 Reinstatement. The guarantee of any Credit Party contained in this
Article 2 shall continue to be effective, or be reinstated (together with all
Liens or Collateral securing such guarantee), as the case may be, if at any time
payment, or any part thereof, of any of the Guaranteed Obligations guaranteed by
such Credit Party hereunder is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Credit
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Credit Party or any
substantial part of their property, or otherwise, all as though such payments
had not been made.

Section 2.05 Payments. Each Credit Party hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the benefit of the
Secured Parties, without set-off or counterclaim, in dollars, at the
Administrative Agent’s office specified in Section 11.1(a) of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Credit Party from time to time in accordance with
Section 11.1(c) of the Credit Agreement.

Section 2.06 Information. Each Credit Party assumes all responsibility for being
and keeping itself informed of each other Credit Party’s financial condition and
assets and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Credit Party assumes and incurs hereunder and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Credit Party of information known to it or any of them regarding such
circumstances or risks.

Section 2.07 Specified Guarantors. The provisions of Article 8 shall also be
applicable with respect to the Specified Guarantee provided by each Specified
Guarantor.

Section 2.08 Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds and other support as may be needed from time to time by each
other Credit Party to honor all of its obligations under this Agreement and the
other Loan Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section, or otherwise under this Agreement or any
other Loan Document, voidable under Debtor Relief Laws and not for any greater
amount). Subject to Section 2.05, the obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until all of
the Guaranteed Obligations and all the obligations of the Credit Parties shall
have been paid in full in cash and the Term Loan Commitments terminated. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act. For purposes of this

 

14



--------------------------------------------------------------------------------

Section, “Qualified ECP Guarantor” means, in respect of any Swap Obligation,
each Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE 3.

PLEDGE OF SECURITIES

Section 3.01 Pledge. As security for the payment or performance, as applicable,
in full of the Secured Obligations, each Credit Party hereby grants to the
Administrative Agent for the benefit of the Secured Parties a security interest
in all of such Credit Party’s right, title and interest in, to and under:
(a) all Equity Interests to and in any Subsidiary directly or indirectly owned
by each such Credit Party on the date hereof (other than Excluded Subsidiaries)
or at any time thereafter acquired by each such Credit Party (other than
Excluded Subsidiaries), and in all certificates at any time representing any
such Equity Interest, and any other shares, stock certificates, options or
rights of any nature whatsoever in respect of each such Person that may be
issued or granted to, or held by, such Credit Party while this Agreement is in
effect (collectively, the “Pledged Equity Interests”); (b) all debt securities
and promissory notes held by, or owed to, such Credit Party on the Closing Date
or at any time thereafter, and all securities, promissory notes and any other
instruments evidencing the debt securities or promissory notes described above
(collectively, the “Pledged Debt”); (c) subject to Section 3.05, all payments of
principal or interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities and other property referred to in clauses
(a) and (b) above; (d) subject to Section 3.05, all rights and privileges of
such Credit Party with respect to the securities and other property referred to
in clauses (a), (b), and (c) above; and (e) all Proceeds of any of the foregoing
(the items referred to in clauses (a) through (e) above being collectively
referred to as the “Pledged Securities”). Notwithstanding the foregoing, no
pledge, lien or security interest is hereby granted or required to be granted in
the Excluded Assets. Any pledge of any promissory note or other Pledged Debt
with respect to any Mortgage Loan intended for sale to Freddie Mac shall be
effected in strict compliance with the provisions of Chapter 33 of the Freddie
Mac Guide relating to pledged mortgages.

Section 3.02 Delivery of the Pledged Securities. (a) Each Credit Party
represents and warrants that each certificate, agreement or instrument with a
face amount or attributable value of at least $500,000 representing or
evidencing the Pledged Securities in existence on the date hereof (other than
any promissory note or other Pledged Debt with respect to any Mortgage Loan
originated or acquired in the ordinary course of business) have been delivered
to the Administrative Agent in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank. For
the duration of this Agreement and the other Loan Documents, each Credit Party
agrees promptly (and in any event within twenty (20) days after receipt thereof)
to deliver or cause to be delivered to the Administrative Agent each
certificate, agreement or instrument representing or evidencing the Pledged
Equity Interests and

 

15



--------------------------------------------------------------------------------

all debt securities and promissory notes constituting Pledged Debt (other than,
at any time that no Default or Event of Default has occurred and is continuing,
any promissory note or other Pledged Debt with respect to any Mortgage Loan
originated or acquired in the ordinary course of business), in each case if the
face amount or attributable value thereof is at least $500,000. Notwithstanding
the foregoing, certificated Pledged Securities representing the Equity Interest
of a Subsidiary required to be pledged hereunder shall be delivered to the
Administrative Agent irrespective of the face amount or attributable value
thereof.

(b) Upon delivery to the Administrative Agent: (i) any Pledged Securities shall
be accompanied by undated stock or other transfer powers duly executed in blank
or other undated instruments of transfer sufficient to effect the transfer of
such Pledged Securities and otherwise reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the Required
Lenders (acting through the Administrative Agent) may reasonably request and
(ii) all other property comprising part of the Pledged Securities shall be
accompanied by proper instruments of assignment duly executed by the applicable
Credit Party sufficient to effect the transfer of such other property and such
other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be attached hereto as a
supplement to Schedule II and made a part hereof; provided, that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

(c) If any Credit Party shall, as a result of its ownership of the Pledged
Equity Interests, become entitled to receive or shall receive a membership
certificate (including, without limitation, any certificate representing a
distribution in connection with any reclassification, increase or reduction of
capital, or any certificate issued in connection with any reorganization),
options or rights, whether in addition to, in substitution of, as a conversion
of, or in exchange for any of such Pledged Equity Interests, or otherwise in
respect thereof, such Credit Party shall accept the same as the Secured Parties’
agent, hold the same in trust for the Secured Parties and deliver the same
forthwith to the Administrative Agent, on behalf of the Secured Parties, in the
exact form received, duly endorsed by such Credit Party in blank, together with
an undated membership interest power covering such certificate duly executed in
blank, to be held by the Administrative Agent, on behalf of the Secured Parties,
hereunder as additional security for the Secured Obligations. Any sums paid upon
or in respect of Pledged Equity Interests upon the liquidation or dissolution of
the issuer thereof shall be paid over to the Administrative Agent, on behalf of
the Secured Parties, to be promptly applied by it pursuant to Section 5.02. If
any sums of money or property so paid or distributed in respect of Pledged
Securities shall be received by any Credit Party, such Credit Party shall, until
such money or property is paid or delivered to the Administrative Agent, on
behalf of the Secured Parties, hold such money or property in trust for the
Administrative Agent, on behalf of the Secured Parties, segregated from other
funds of such Credit Party, as additional security for the Secured Obligations.

Section 3.03 Representations, Warranties and Covenants. The Credit Parties
jointly and severally represent, warrant and covenant to and with the
Administrative Agent, for the benefit of the Secured Parties that:

 

16



--------------------------------------------------------------------------------

(a) as of Closing Date, Schedule I correctly sets forth each Subsidiary
Guarantor and the following information with respect to each Subsidiary
Guarantor: (i) the true and correct legal name of such Subsidiary Guarantor,
(ii) its jurisdiction of formation, (iii) its Federal Taxpayer Identification
Number or its organizational identification number and (iv) the location of its
chief executive office.

(b) as of Closing Date, Schedule II correctly sets forth the percentage of the
issued and outstanding shares (or units or other comparable measure) of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity Interests and includes all Equity Interests owned by the Borrower and the
other Credit Parties as of the Closing Date; provided, however, that the Equity
Interests of Excluded Subsidiaries, Persons that are not Subsidiaries, or other
Persons not required to be pledged hereunder shall be separately identified on
Schedule II;

(c) the Pledged Equity Interests issued by any Credit Party and the Pledged Debt
have, in each case, been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Equity Interests issued by any such
Credit Party, are fully paid and non-assessable (to the extent applicable), are
beneficially owned as of record by such Credit Party and constitute all of the
issued and outstanding shares of all classes of the Equity Interests issued to
such Credit Party and (ii) in the case of Pledged Debt issued by any such Credit
Party, are legal, valid and binding obligations of the issuers thereof;

(d) except for the security interests granted hereunder, each of the Credit
Parties: (i) is and, subject to any transfers or other dispositions permitted by
the Credit Agreement (including any Freddie Mac CME Securitization), will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Credit Party, (ii) holds
the same free and clear of all Liens, other than Liens created by any Loan
Documents and Liens permitted by the Credit Agreement, (iii) will make no
assignment, pledge, hypothecation or transfer of or create or permit to exist
any security interest in or other Lien on, the Pledged Securities, other than
Liens created by any Loan Document, Liens permitted by the Credit Agreement and
transfers or other dispositions permitted by the Credit Agreement (including any
Freddie Mac CME Securitization), and (iv) will defend its title or interest
thereto or therein against any and all Permitted Liens, however arising, of all
Persons whomsoever;

(e) except as set forth in the Agency Consents and except for restrictions and
limitations imposed by (i) the Loan Documents or (ii) securities laws generally,
the Pledged Securities issued by any of the Credit Parties are and will continue
to be freely transferable and assignable, and none of the Pledged Securities
issued by any such Credit Parties are or will be subject to any option, right of
first refusal, shareholders agreement, charter or bylaw provision or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Securities hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Administrative Agent of rights and
remedies hereunder (including, without limitation, the right, where applicable,
to be substituted as a member, manager or partner under any partnership
agreement, limited liability company agreement, operating agreement or other
organizational documents of any Credit Party and to receive the benefits of a
manager, member or partner thereunder (including, without limitation, all voting
rights and rights of an economic interest holder));

 

17



--------------------------------------------------------------------------------

(f) each of the Credit Parties has the power and authority to pledge the Pledged
Securities pledged by it hereunder in the manner hereby done or contemplated;

(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby on the date hereof (other than such as have been obtained and
are in full force and effect);

(h) upon (i) the filing of the UCC financing statements as described in
Section 4.02(b), the Administrative Agent shall have a legal, valid and
perfected lien upon and security interest in all of the Pledged Securities that
may be perfected by filing as security for the payment and performance of the
Secured Obligations, (ii) with respect to that portion of the Pledged Securities
that are “certificated securities” or “instruments” (as each such term is
defined in the UCC), upon the delivery to the Administrative Agent of the
original of such Pledged Securities together with an effective endorsement or
undated stock power with respect thereto duly indorsed in blank by the
applicable Credit Party, the Administrative Agent shall have a legal, valid and
perfected first priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Secured
Obligations and (iii) with respect to that portion of the Pledged Securities
that are “uncertificated securities” (as such term is defined in the UCC), upon
the agreement of the issuer thereto to comply with the instructions originated
by the Administrative Agent with respect to such Pledged Securities without
further consent by the registered owners of such Pledged Securities, the
Administrative Agent shall have a legal, valid and perfected first priority lien
upon and security interest in such Pledged Securities as security for the
payment and performance of the Secured Obligations;

(i) all Pledged Debt as of the Closing Date (other than any promissory note or
other Pledged Debt with respect to any Mortgage Loan originated or acquired in
the ordinary course of business) is described on Schedule II;

(j) none of the Pledged Securities are held in a Securities Account; and

(k) without limiting the generality of the representations and warranties set
forth in the Credit Agreement, the representations and warranties of each Credit
Party set forth in Section 7.10 of the Credit Agreement (including, without
limitation, with respect to the restrictions on granting any so-called Negative
Pledges respecting any Excluded Subsidiary) shall at all times be true and
accurate.

Section 3.04 Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Credit Party, endorsed or assigned in blank or, upon the occurrence
and during the continuation of an Event of Default, in its own name as pledgee
or the name of its nominee (as pledgee or as sub-agent). The Administrative
Agent shall at all times upon the occurrence and during the continuation of an
Event of Default have the right to exchange any certificates representing
Pledged Securities issued by any Credit Party for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

18



--------------------------------------------------------------------------------

Section 3.05 Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Credit Parties that their rights under this
Section 3.05 are being suspended:

(i) Each Credit Party shall be entitled to exercise any and all voting and other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose, subject to any limitations thereon as may be
provided for in the Credit Agreement and otherwise consistent with the terms and
provisions of this Agreement, the Credit Agreement and the other Loan Documents;
provided, that no Credit Party shall vote to (A) enable or take other action to
permit any issuer of Pledged Equity Interests to issue any additional Equity
Interests except for additional Equity Interests that (1) in the case of any
such issuer that is a holder or owner of any Agency Collateral, are issued
ratably to all existing holders of the Equity Interests of such issuer and
(2) to the extent issued to a Credit Party, will subject to the security
interest of the Administrative Agent granted herein or (B) enter into any
agreement or undertaking restricting the right or ability of such Credit Party
or the Administrative Agent to sell, assign or transfer any Equity Interests.

(ii) The Administrative Agent, at the Credit Party’s expense, shall execute and
deliver to each Credit Party, or cause to be executed and delivered to such
Credit Party, all such proxies, powers of attorney and other instruments as such
Credit Party may reasonably request for the purpose of enabling such Credit
Party to exercise the voting and other consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Credit Party shall be entitled to pay dividends and distributions
solely to the extent permitted by the Credit Agreement, and each Credit Party
shall be entitled to receive and retain any and all dividends, interest,
principal and other distributions paid on or distributed in respect of the
Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws; provided, that (x) any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Securities, whether resulting from a subdivision, combination
or reclassification of the outstanding Equity Interest of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Securities, and, if received
by any Credit Party, shall not be commingled by such Credit Party with any of
its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Administrative Agent and the other
Secured Parties and shall be promptly, and in any event on the next Delivery
Date after receipt of same, delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement as described in
Section 3.02(c) or otherwise) and (y) any Article 9 Collateral so received shall
be subject to the applicable provisions of Article 4 hereof.

 

19



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuation of an Event of Default,
after the Administrative Agent shall have notified the Credit Parties of the
suspension of their rights under this Section 3.05, all rights of any Credit
Party to dividends, interest, principal or other distributions that such Credit
Party is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Credit Party contrary to the provisions of this Section 3.05
shall be held in trust for the benefit of the Administrative Agent and the other
Secured Parties, shall be segregated from other property or funds of such Credit
Party and shall be forthwith delivered to the Administrative Agent upon demand
in the same form as so received (with any necessary endorsement). Any and all
money and other property paid over to or received by the Administrative Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02. After all Events of Default have been cured
or waived, as may be applicable, and the Borrower has delivered to the
Administrative Agent a certificate to that effect, the Administrative Agent
shall promptly repay to each Credit Party (without interest) all dividends,
interest, principal or other distributions that such Credit Party would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.05 and that remain in such account.

(c) Upon the occurrence and during the continuation of an Event of Default,
after the Administrative Agent shall have notified the Credit Parties of the
suspension of their rights under this Section 3.05, all rights of any Credit
Party to exercise the voting and other consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.05, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and other consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the
Administrative Agent shall have the right from time to time following and during
the continuation of an Event of Default to permit the Credit Parties to exercise
such rights. After all Events of Default have been cured or waived, as may be
applicable, the Credit Parties shall have the right to exercise the voting and
consensual rights and powers that they would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

(d) Any notice given by the Administrative Agent to the Credit Parties
suspending their rights under this Section 3.05 (i) may be given to one or more
of the Credit Parties at the same or different times, and (ii) may suspend the
rights of the Credit Parties under paragraph (a)(i) or (a)(iii) of this
Section 3.05 in part without suspending all such rights (as specified by the
Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

(e) Solely with respect to Article 8 Matters (as defined below), each Credit
Party hereby irrevocably grants and appoints the Administrative Agent, on behalf
of the Secured Parties, from the date of this Agreement until the termination of
this Agreement in accordance

 

20



--------------------------------------------------------------------------------

with its terms, as such Credit Party’s true and lawful proxy, for and in such
Credit Party’s name, place and stead to vote all Pledged Equity Interests,
whether directly or indirectly, beneficially or of record, now owned or
hereafter acquired, with respect to such Article 8 Matters. The proxy granted
and appointed in this Section 3.05(e) shall include the right to sign such
Credit Party’s name to any consent, certificate or other document relating to an
Article 8 Matter and the Pledged Equity Interests that applicable law may permit
or require, to cause the Pledged Equity Interests to be voted in accordance with
the preceding sentence. Each Credit Party hereby represents and warrants that
there are no other proxies and powers of attorney with respect to an Article 8
Matter and the Pledged Equity Interests that such Credit Party may have granted
or appointed. Each Credit Party will not give a subsequent proxy or power of
attorney or enter into any other voting agreement with respect to the Pledged
Equity Interests with respect to any Article 8 Matter and any attempt to do so
with respect to an Article 8 Matter shall be void and of no effect.

As used herein, “Article 8 Matter” means any action, decision, determination or
election by an issuer of Pledged Equity Interests or its member that its
membership interests or other equity interests, or any of them, be, or cease to
be, a “security” as defined in and governed by Article 8 of the UCC, and all
other matters related to any such action, decision, determination or election.

The proxies and powers granted by each Credit Party pursuant to this Agreement
are coupled with an interest and are given to secure the performance of such
Credit Party’s obligations hereunder.

Section 3.06 Uniform Commercial Code Financing Statements, etc. The provisions
of the first two paragraphs of Section 4.01(b) and the provisions of
Section 4.02(b) are hereby incorporated by reference. Each Credit Party
understands and agrees that the Administrative Agent may file UCC financing
statements that include the Pledged Securities as well as the Article 9
Collateral, including any such financing statements that indicate the Collateral
as “all assets other than Excluded Assets” of such Credit Party, or other
similar description, in each case so long as such UCC financing statements so
contain any language required to be contained therein pursuant to the Agency
Consents.

Section 3.07 Specified Ownership Interest Pledge. The terms of Article 3 shall
be subject to the provisions of Article 8 which shall also be applicable with
respect to the Specified Ownership Interest Pledged provided hereunder with
respect to each of the Specified Pledged Entities.

Section 3.08 Partnership/LLC Interests. Subject to Section 7.13, each limited
liability agreement, operating agreement, membership agreement, partnership
agreement or similar agreement relating to any Partnership/LLC Interests
included in the Collateral (a “Partnership/LLC Agreement”) shall be amended in a
manner satisfactory to the Administrative Agent to the extent necessary to
permit each member, manager and partner that is a Credit Party to pledge all of
the Partnership/LLC Interests in which such Credit Party has rights to, and
grant and collaterally assign to, the Secured Parties a lien and security
interest in its Partnership/LLC Interests in which such Credit Party has rights
without any further consent, approval or action by any other party, including,
without limitation, any other party to any Partnership/LLC Agreement

 

21



--------------------------------------------------------------------------------

or otherwise, with the effect that, upon the occurrence and during the
continuance of an Event of Default, the Secured Parties or their respective
designees shall have the right (but not the obligation) to be substituted for
the applicable Credit Party as a member, manager or partner under the applicable
Partnership/LLC Agreement and the Secured Parties shall have all rights, powers
and benefits of such Credit Party as a member, manager or partner, as
applicable, under such Partnership/LLC Agreement (which for the avoidance of
doubt, such rights, powers and benefits of a substituted member shall include
all voting and other rights and not merely the rights of an economic interest
holder).

ARTICLE 4.

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 4.01 Security Interest. (a) As security for the payment or performance,
as applicable, in full of the Secured Obligations, each Credit Party hereby
grants to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Credit Party or
in which such Credit Party now has or at any time in the future may acquire any
right, title or interest (collectively, the “Article 9 Collateral”):

(i) the Deposit Accounts and all cash or other assets or proceeds deposited
therein;

(ii) all Agency Collateral;

(iii) all MSR Assets, whether or not yet accrued, earned, due or payable, as
well as all other present and future rights and interests of the Credit Parties
in MSR Assets;

(iv) all Income in respect of the MSR Assets;

(v) all Intellectual Property;

(vi) all Contracts and all Contract Rights;

(vii) the “commercial tort claims” (as defined in the UCC) specified on Schedule
IV;

(viii) all books and records pertaining to the Article 9 Collateral;

(ix) to the extent not otherwise included above, any and all other Property held
at any time by any of the Credit Parties;

(x) all “accounts”, “chattel paper”, “documents,” “equipment”, “fixtures”,
“general intangibles”, “goods”, “instruments”, “inventory”, “investment
property”, “letter of credit rights” and “securities accounts” as each of those
terms is defined in the UCC and all cash and Cash Equivalents and all products
and proceeds relating to or constituting any or all of the foregoing; and

 

22



--------------------------------------------------------------------------------

(xi) to the extent not otherwise included above, all other assets of each Credit
Party (other than Excluded Assets) and all proceeds and products of any and all
of the foregoing and all accessions (as such term is defined in the UCC) to any
of the foregoing, collateral security, supporting obligations and guarantees
given by any Person with respect to any of the foregoing.

Notwithstanding the foregoing, neither the Article 9 Collateral nor the Pledged
Securities shall include the following (collectively, the “Excluded Assets”):

(i) any obligation or property of any kind due from, owed by or belonging to any
Sanctioned Person,

(ii) any assets that are subject to a purchase money lien or capital lease
permitted under the Credit Agreement to the extent the documents relating to
such purchase money lien or capital lease would not permit such assets to be
subject to the Security Interests created hereby or the grant or perfection of
additional Lien would result in a breach or termination of, or constitutes a
default under, the documentation governing such Liens or the obligations secured
by such Liens,

(iii) any lease, license or other contract, including, without limitation, all
Collateral Transaction Documents, if the grant of a security interest therein
under the terms thereof or under applicable law, rule or regulation, is
prohibited, or would give any other party thereto (other than a Credit Party)
the right to terminate such lease, license or other contract,

(iv) any tangible or intangible asset if (but only to the extent that) the grant
of a security interest therein would be prohibited by applicable law, rule or
regulation, and binding judicial interpretations in connection therewith,

(v) motor vehicles;

(vi) Excluded Property,

(vii) any United States federal intent-to-use Trademark or service mark
application prior to the filing of a statement or use or amendment to allege
use, or any other intellectual property, to the extent that applicable law or
regulation prohibits the creation of a security interest or would otherwise
result in the loss of rights from the creation of such security interest or from
the assignment of such rights upon the occurrence and continuance of a Default
or Event of Default;

(viii) those assets (including, without limitation, MSR Assets) as to which both
the Administrative Agent and the Borrower reasonably determine that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby;

 

23



--------------------------------------------------------------------------------

(ix) all Equity Interests in any Excluded Subsidiary; and

(x) with respect to any Fannie Mae Designated Loans, any MSR Assets and other
assets of WDLLC and WD Capital expressly excluded from the definition of Fannie
Mae Collateral pursuant to the provisions of Section 8.01(a) or otherwise under
any applicable Agency Consent provided by Fannie Mae (but only as and to the
limited extent, and only for so long as, any such assets are expressly
excluded);

(xi) with respect to any Freddie Mac Designated Loans, all Excluded Freddie
Mac-Related Assets;

(xii) with respect to any Ginnie Mae Designated Loans, any MSR Assets and other
assets of WDLLC and WD Capital expressly excluded from the definition of Ginnie
Mae Collateral pursuant to the provisions of Section 8.03(a) or otherwise under
any applicable Agency Consent provided by Ginnie Mae (but only as and to the
limited extent, and only for so long as, any such assets are expressly
excluded);

provided, that the exclusions in clauses (ii), (iii), and (iv) shall not apply
to the extent that, and for so long as (x) such prohibition or restriction is
not enforceable or is otherwise ineffective under Applicable Law (including the
UCC) or (y) consent to such security interest has been obtained from any
applicable third party; provided that (1) nothing in this Agreement or any other
Loan Document shall affect, limit, restrict or impair the grant by any Credit
Party of a Security Interest in any corresponding account or any corresponding
money or other amounts due and payable to any Credit Party or to become due and
payable to any Credit Party under any lease, instrument, contract or agreement,
a security interest in which is prohibited or restricted as described in clauses
(ii), (iii) or (iv) above, unless such security interest in such corresponding
account, money or other amount due and payable is also specifically prohibited
or restricted by the terms of such lease, instrument, contract or other
agreement or such security interest in such corresponding account, money or
other amount due and payable would expressly constitute a default under or would
expressly grant a party a termination right under any such lease, instrument,
contract or agreement governing such right unless, in each case, (x) such
prohibition is not enforceable or is otherwise ineffective under Applicable Law
(including the UCC) or (y) consent to such security interest has been obtained
from any applicable third party; and (2) the Security Interests granted herein
shall immediately and automatically attach to and the term “Collateral” shall
immediately and automatically include the rights under any such lease,
instrument, contract or agreement and in any corresponding account, money, or
other amounts due and payable to any Credit Party at such time as such
prohibition, restriction, event of default or termination right terminates or is
waived or consent to such security interest has been obtained from any
applicable third party;

(b) Pursuant to Section 9-509 of the UCC and any Applicable Law, each Credit
Party hereby irrevocably authorizes the Administrative Agent at any time and
from time to time to file in any relevant jurisdiction any financing statements
with respect to the Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as “all assets other than Excluded Assets” of such
Credit Party or such other similar description and (ii) contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement or amendment, including whether such Credit Party is
an organization, the

 

24



--------------------------------------------------------------------------------

type of organization and any organizational identification number issued to such
Credit Party, in each case so long as such financing statements also contain any
language required to be contained therein pursuant to the Agency Consents. Each
Credit Party agrees to provide such information to the Administrative Agent
promptly upon request. The authorization granted in this Section does not in any
way limit the obligations of the Credit Parties set forth in Sections 4.01(e)
and 4.03(d).

Each Credit Party also ratifies its authorization for the Administrative Agent
to file in any relevant jurisdictions any financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations or amendments thereto.

On or prior to the Closing Date, each Credit Party shall indicate on their
respective internal records that the Administrative Agent, on behalf of the
Secured Parties, has acquired a security interest therein as provided in this
Agreement. Together with the quarterly reporting required under Section 6.1 of
the Credit Agreement, if any Credit Party has acquired or disposed of any Agency
Collateral or MSR Assets during the applicable quarter, the Credit Parties shall
provide the Administrative Agent with an updated reporting as part of such
quarterly reporting, as the case may be, reflecting such additions and/or
deletions.

(c) On or before the Closing Date (or promptly but in no event more than twenty
(20) days after the date of acquisition thereof if acquired after the Closing
Date), the related Credit Party shall provide to the Administrative Agent and
the Lenders:

(i) in the case of MSR Assets related to an Agency Contract, an Agency Consent,
duly executed by the Administrative Agent, Lenders, the applicable Credit Party
and the related Agency; and

(ii) in the case of any MSR Assets (or Deposit Accounts permitted pursuant to
Article 8 hereunder with respect to Agency Collateral): (A) a Deposit Account
Control Agreement for the Deposit Accounts into which all related Income shall
be deposited in accordance with Section 4.06(a), reasonably acceptable to the
Administrative Agent and duly executed by the related parties, and (B) in cases
where the applicable Credit Party receives payments directly from the obligors
on the related Mortgage Loans, an agreement with the lock box/clearing account
bank into which such payments are made, pursuant to which such lock box/clearing
account bank agrees to sweep all Income related to such Mortgage Loans into a
Deposit Account described in clause (A) of this Section 4.01(c).

(d) Each Credit Party shall, from time to time, at its expense, execute,
deliver, file and record all statements, continuation statements, amendments,
specific assignments or other instruments or documents and take any other action
that may be necessary, or that the Required Lenders, may reasonably request, to
create, evidence, preserve, perfect or validate the Security Interest or to
enable such requesting party to exercise and enforce its rights hereunder and
under the Credit Agreement with respect to any of the Collateral.

 

25



--------------------------------------------------------------------------------

(e) The Administrative Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each Credit
Party, without the signature of any Credit Party, and naming any Credit Party or
the Credit Parties as debtors and the Administrative Agent as secured party.

(f) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Credit Party with respect to or
arising out of the Collateral and notwithstanding anything in this Agreement or
any Loan Document to the contrary, (i) each Credit Party shall remain liable to
perform all of its duties and obligations under the contracts and agreements
included in the Collateral to the same extent as if this Agreement had not been
executed, (ii) the exercise by the Administrative Agent or any other Secured
Party of any of the rights hereunder shall not release any Credit Party from any
of its duties or obligations under the contracts and agreements included in the
Collateral, (iii) the Administrative Agent and each other Secured Party shall
not have any obligation or liability under the contracts and agreements included
in the Collateral by reason of this Agreement, and shall not be obligated to
perform any of the obligations or duties of any Credit Party thereunder or to
take any action to collect or enforce any claim for payment assigned hereunder,
and (iv) neither the Administrative Agent nor any other Secured Party shall have
any liability in contract or tort for any Credit Party’s acts or omissions.

Section 4.02 Representations and Warranties. The Credit Parties jointly and
severally represent and warrant to the Administrative Agent and the other
Secured Parties that:

(a) Each Credit Party has good and valid rights in and title to the Collateral
and has full power and authority to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties the Security Interest in such Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other Person other than any consent or approval that has been obtained or
any consent or approval which, if not obtained, could not reasonably be expected
to have a Material Adverse Effect.

(b) Each Perfection Certificate, as and to the extent required by the
Administrative Agent from time to time, shall be duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Credit Party, is correct and complete in all material respects as of the
Closing Date. The UCC financing statements are prepared based upon the
information provided to the Administrative Agent for filing in each
governmental, municipal or other office specified in the applicable Perfection
Certificates delivered to the Administrative Agent on the Closing Date (and as
may be applicable, from time to time, after the Closing Date), are in
appropriate form for filing in the appropriate offices of the states specified
in the applicable Perfection Certificate, contain an adequate description of the
Collateral for purposes of perfecting a security interest in such Collateral to
the extent that a security interest in such Collateral may be perfected by
filing in such offices and are all the filings, recordings and registrations
(other than (x) filings, if any, required to be made in the United States Patent
and Trademark Office and the United States Copyright Office in order to perfect
the Security Interest in Article 9 Collateral consisting of United States
registered Patents, United States registered Trademarks (and Trademarks for
which United States registration

 

26



--------------------------------------------------------------------------------

applications are pending) and United States registered Copyrights and
(y) fixture filings relating to Article 9 Collateral consisting of fixtures,
which filings are not required to be made hereunder or pursuant hereto) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties in respect of all
Collateral in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, re-filing,
recording, rerecording, registration or re-registration is necessary in any such
jurisdiction, except as provided under the UCC with respect to the filing of
continuation statements. Each Credit Party represents and warrants that a fully
executed agreement in the form of Exhibit II, Exhibit III or Exhibit IV hereof,
as applicable, and containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to United States Patents (and
Patents for which United States registration applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
have been delivered to the Administrative Agent and have been sent for recording
by the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder, as applicable, which together with the execution of this
Agreement and the filing of the UCC financing statements, establish a legal,
valid and, upon such recordation, perfected security interest in favor of the
Administrative Agent for the benefit of the Secured Parties in respect of all
Article 9 Collateral consisting of United States Patents (and Patents for which
United States registration applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights (and Copyrights for which
United States registration applications are pending) in which a security
interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, re-filing, recording,
rerecording, registration or re-registration is necessary (except as provided
under the UCC with respect to the filing of continuation statements and other
than such actions as are necessary to perfect the Security Interest with respect
to any Article 9 Collateral consisting of United States Patents (and Patents for
which United States registration applications are pending), United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights acquired or
developed after the date hereof and other than any such actions required as a
result in any change in applicable law). Each Credit Party represents and
warrants that when the applicable depositary bank, the Administrative Agent and
the applicable Credit Party have executed and delivered a Deposit Account
Control Agreement the Security Interest will constitute a perfected security
interest in all right, title and interest of the applicable Credit Party in the
Deposit Account subject to such Deposit Account Control Agreement, in each case
prior to all other Liens and rights of others therein and subject to no adverse
claims, except for Permitted Liens. Each Credit Party represents and warrants
that when the applicable securities intermediary (as such term is defined in the
UCC), the Administrative Agent and the applicable Credit Party shall have
executed and delivered a Securities Account Control Agreement, the Security
Interest will constitute a perfected security interest in all right, title and
interest of the applicable Credit Party in the applicable Securities Account
subject to such Securities Account Control Agreement, in each case prior to all
other Liens and rights of others therein and subject to no adverse claims.

 

27



--------------------------------------------------------------------------------

(c) The Security Interest constitutes: (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral (other than fixtures) in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC or
other applicable law in such jurisdictions, and (iii) a security interest that
shall be perfected in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of the aforementioned UCC financing
statements and the forms attached hereto as Exhibit II, Exhibit III or Exhibit
IV hereof, as applicable. The Security Interest is and shall be prior to any
other Lien on any of the Article 9 Collateral, other than Permitted Liens that
have priority as a matter of Applicable Law.

(d) The Article 9 Collateral is owned by the Credit Parties, respectively, free
and clear of any Lien, except for Permitted Liens. Other than pursuant to the
Loan Documents, none of the Credit Parties has filed or consented to the filing
of: (i) any financing statement or analogous document under the UCC or any other
Applicable Laws covering any Collateral, (ii) any assignment in which any Credit
Party assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Credit
Party assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Permitted Liens.

(e) Each applicable Credit Party services the Ginnie Mae Loans pursuant to the
Ginnie Mae Agreements and, other than the Ginnie Mae Agreements, there are no
agreements, contracts or arrangements governing the origination or servicing of
the Ginnie Mae Loans. Each applicable Credit Party services the Fannie Mae Loans
pursuant to the Fannie Mae Agreements, and the ASAP Plus Agreements, and, other
than the Fannie Mae Agreements and the ASAP Plus Agreements, there are no
agreements, contracts or arrangements governing the origination or servicing of
the Fannie Mae Loans. Each such applicable Credit Party services the Freddie Mac
Loans pursuant to the Freddie Mac Agreements, and, other than the Freddie Mac
Agreements, there are no agreements, contracts or arrangements governing the
origination or servicing of the Freddie Mac Loans. Each such applicable Credit
Party services the Investor Loans pursuant to the Investor Agreements, and,
other than the Investor Agreements, there are no agreements, contracts or
arrangements governing the origination or servicing of the Investor Loans.

(f) Each such applicable Credit Party has all consents, licenses and approvals
necessary to originate (and as may be applicable, to commit to insure or
guarantee) and service Mortgage Loans on behalf of each Agency and applicable
Investor and has remained in compliance with the Agency Agreements and the
Investor Agreements, except where the failure to do so could not reasonably be
expect to have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

(g) Each Credit Party is a “registered organization” (as such term is defined in
the UCC) organized under the laws of the state identified on Schedule 5.1 of the
Credit Agreement and in the Perfection Certificate.

(h) All Copyright registrations, Copyright applications, issued Patents, Patent
applications, Trademark registrations and Trademark applications are identified
on Schedule III hereto and except as noted on Schedule III, no Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which a Credit Party is the licensor or franchisor.

(i) All “commercial tort claims” or “letter of credit rights” (as each such term
is defined in the UCC) having a value of $500,000 or more are identified on
Schedule IV.

(j) Each existing account constitutes, and each hereafter arising account will,
when such account arises, constitute, the legally valid and binding obligation
of the applicable Account Debtor, except where the failure to do so could not
reasonably be expected, individually or in the aggregate, to materially
adversely affect the value or collectability of the accounts included in the
Collateral, taken as a whole. No Account Debtor has any defense, set-off, claim
or counterclaim against any Credit Party that can be asserted against the
Administrative Agent, whether in any proceeding to enforce the Administrative
Agent’s rights in the accounts included in the Collateral, or otherwise, except
for defenses, setoffs, claims or counterclaims that could not reasonably be
expected, individually or in the aggregate, to materially adversely affect the
value or collectability of the accounts included in the Collateral, taken as a
whole. None of the Credit Parties’ accounts receivables are, nor will any
hereafter arising account receivable be, evidenced by a promissory note or other
“instrument” (as defined in the UCC (other than a check)) that has not been
pledged to the Administrative Agent in accordance with the terms hereof. No
account results from a contract between any Credit Party and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority or gives rise to obligations of any such
Governmental Authority as Account Debtor to any Credit Party.

(k) Each Credit Party hereby represents and warrants to the Administrative Agent
for the benefit of each of the Secured Parties that each of the representations
and warranties contained in Articles 5 and 8 of the Credit Agreement, to the
extent applicable to such Credit Party, are true and correct.

Section 4.03 Covenants. (a) As further provided in the Credit Agreement, each
Credit Party agrees to give the Administrative Agent prompt written notice (but
in no event later than thirty (30) days (or such shorter period as may be
acceptable to the Administrative Agent in its sole discretion)) prior to any
change in its (i) corporate name, (ii) type of organization or corporate
structure, (iii) organizational identification number or (iv) jurisdiction of
organization. Each Credit Party agrees to give the Administrative Agent prompt
written notice of any change in (i) the location of its chief executive office
or its principal place of business, or (ii) its Federal Taxpayer Identification
Number. Each Credit Party agrees to provide the Administrative Agent with
certified organizational documents reflecting any of the changes described in
the first sentence of this Section 4.03(a) with the notice required in such
sentence. Each Credit Party agrees promptly (but in no event later than the next
Delivery Date) to notify the Administrative Agent if any portion of the Article
9 Collateral material to a Credit Party’s business owned or held by such Credit
Party is damaged or destroyed.

 

29



--------------------------------------------------------------------------------

(b) Each Credit Party agrees to maintain in all material respects, at its own
cost and expense, such complete and accurate records with respect to the
Collateral owned by it as is consistent with its current practices and in
accordance with such standard practices used in industries that are the same as
or similar to those in which such Credit Party is engaged, but in any event to
include complete accounting records indicating all payments and proceeds
received with respect to any part of the Collateral.

(c) Each Credit Party shall, at its own expense, take any and all actions
necessary to defend title to the Collateral (other than Collateral that is
deemed by such Credit Party not to be material to the conduct of its business)
against all Persons and to defend the security interests of the Administrative
Agent in the Collateral and the priority thereof against any Lien not permitted
pursuant to the Credit Agreement. Nothing in this Agreement shall prevent any
Credit Party from discontinuing the operation or maintenance of any of its
assets or properties if such discontinuance is permitted by the Credit
Agreement.

(d) Each Credit Party agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Administrative Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interests in the Collateral and the rights and remedies created hereby,
including taking of all actions required by Section 6.6 of the Credit Agreement
and the payment of any fees and taxes required in connection with the execution
and delivery of this Agreement, the granting of the Security Interests in the
Collateral hereunder and the filing of any financing statements (including
fixture filings) or other documents (including execution of agreements in the
form of Exhibits II, III and IV and filing such agreements with the United
States Patent and Trademark Office or United States Copyright Office, as
applicable) in connection herewith or therewith; provided, however, that for so
long as no Event of Default shall have occurred and be continuing, nothing in
this Section 4.03(d) shall require any Credit Party to take perfection actions
that are not otherwise required under any other clauses of Article 3 or Article
4. If any amount payable to any Credit Party under or in connection with any of
the Article 9 Collateral shall be or become evidenced by any promissory note or
other instrument in excess of $500,000 (other than, at any time that no Default
or Event of Default has occurred and is continuing, any promissory note or other
Pledged Debt with respect to any Mortgage Loan originated or acquired in the
ordinary course of business), such note or instrument shall be promptly (but in
no event later than the next Delivery Date) pledged and delivered to the
Administrative Agent, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent.

(e) Subject to, and in accordance with, the terms and provisions of the Credit
Agreement (including all limits on expense reimbursement set forth therein), the
Administrative Agent and such Persons as the Administrative Agent may reasonably
designate shall have the right, at the Credit Parties’ own cost and expense, to
inspect the Article 9 Collateral, all material records related thereto (and to
make extracts and copies from such records) and the premises upon which any of
the Article 9 Collateral is located, to discuss the Credit Parties’ affairs with
the officers of the Credit Parties and their independent accountants and to
verify under

 

30



--------------------------------------------------------------------------------

reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including (upon the occurrence and during the continuation of an Event of
Default or with the consent of the applicable Credit Party (not to be
unreasonably withheld, delayed, or conditioned)), in the case of Agency
Collateral, MSR Assets or other Article 9 Collateral in the possession of any
third person, by contacting Account Debtors or the third person possessing such
Article 9 Collateral for the purpose of making such a verification. Subject to
any confidentiality requirements set forth in the Loan Documents, the
Administrative Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party.

(f) During the continuance of an Event of Default, the Administrative Agent, at
its option, may (but shall have no obligation to) discharge past due taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Collateral and not permitted pursuant to the terms and provisions of the Credit
Agreement, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Credit Party fails to do so as required by the
Credit Agreement or this Agreement, and each Credit Party jointly and severally
agrees to reimburse the Administrative Agent on demand for any payment made or
any expense incurred by the Administrative Agent pursuant to the foregoing
authorization; provided that nothing in this paragraph shall be interpreted as
excusing any Credit Party from the performance of, or imposing any obligation on
the Administrative Agent or any Secured Party to cure or perform, any covenants
or other promises of any Credit Party with respect to taxes, assessments,
charges, fees, Liens and maintenance as set forth in this Agreement or in the
other Loan Documents; provided, further, that the Administrative Agent or any
Lender shall not discharge any past due taxes, assessments, charges, fees or
Liens if being contested by one or more of the Credit Parties in accordance with
the Credit Agreement and the applicable Credit Party has notified the
Administrative Agent in writing of such contest.

(g) If at any time any Credit Party shall take a security interest in any
property of an Account Debtor or any other Person with a value in excess of
$500,000 to secure payment and performance of any account (other than, at any
time that no Default or Event of Default has occurred and is continuing, any
mortgage or other security taken with respect to any Mortgage Loan originated or
acquired in the ordinary course of business), such Credit Party shall promptly
(but in no event later than the next Delivery Date) assign such security
interest to the Administrative Agent. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

(h) Each Credit Party shall remain liable to observe and perform all the
conditions and material obligations to be observed and performed by it under
each contract, agreement or instrument relating to the Collateral, all in
accordance with the terms and conditions thereof, and each Credit Party jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the other Secured Parties from and against any and all liability for such
performance.

(i) None of the Credit Parties shall make or permit to be made an assignment,
pledge or hypothecation of the Collateral or shall grant any other Lien in
respect of the Collateral, or otherwise agree to enter into (or agree to enter
into) a Negative Pledge, except to

 

31



--------------------------------------------------------------------------------

the extent permitted by the Credit Agreement. None of the Credit Parties shall
make or permit to be made any transfer of the Collateral except to the extent
permitted by the Credit Agreement, and each Credit Party shall remain at all
times in possession of the Collateral owned by it, except to the extent
permitted by the Credit Agreement.

(j) Each Credit Party irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Credit Party’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuation of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Credit Party on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto. In the event that any Credit Party at any
time or times shall fail to obtain or maintain any of the policies of insurance
required under the Credit Agreement or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Credit Parties hereunder or any Event of Default,
in its sole reasonable discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Administrative Agent deems advisable. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, out-of-pocket expenses and other charges relating
thereto, shall be payable, upon demand, by the Credit Parties to the
Administrative Agent and shall be additional Secured Obligations secured hereby.

(k) Without limiting the generality of the covenants set forth in the Credit
Agreement, each Credit Party shall comply fully with the covenants set forth in
Section 7.10 of the Credit Agreement.

Section 4.04 Other Actions. In order to ensure the attachment, perfection and
priority of, and the ability of the Administrative Agent to enforce, the
Security Interest, each Credit Party agrees, in each case at such Credit Party’s
own expense, to take the following actions with respect to the following Article
9 Collateral (but in no event with respect to any Excluded Assets):

(a) Instruments and Tangible Chattel Paper. Each Credit Party represents and
warrants that each “instrument” and each item of “tangible-chattel paper” (as
each such term is defined in the UCC) with a value in excess of $500,000 in
existence on the date hereof and subject to the Security Interest of this
Agreement (other than any promissory note or other instrument with respect to
any Mortgage Loan originated or acquired in the ordinary course of business) has
been properly endorsed, assigned and delivered to the Administrative Agent,
accompanied by instruments of transfer or assignment duly executed in blank. If
any Credit Party shall at any time hold or acquire any “instruments” or “chattel
paper” with a value in excess of $500,000, such Credit Party shall promptly (but
in no event later than the next Delivery Date) endorse, assign and deliver the
same to the Administrative Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

 

32



--------------------------------------------------------------------------------

(b) Electronic Chattel Paper and Transferable Records. If any Credit Party at
any time holds or acquires an interest in any electronic “chattel paper” or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction with a value in excess of $500,000, such Credit Party shall
promptly (but in no event later than the next Delivery Date) notify the
Administrative Agent in writing thereof and, at the request of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control under UCC
Section 9-105 of such electronic chattel paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as
applicable, Section 16 of the Uniform Electronic Transactions Act, as in effect
in such jurisdiction, of such transferable record. The Administrative Agent
agrees with such Credit Party that the Administrative Agent will arrange,
pursuant to procedures reasonably satisfactory to the Administrative Agent and
so long as such procedures will not result in the Administrative Agent’s loss of
control, for the Credit Party to make alterations to the electronic chattel
paper or transferable record permitted under UCC Section 9-105 or, as
applicable, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Credit Party with respect to such electronic chattel paper or
transferable record.

(c) Letter-of-Credit Rights. If any Credit Party is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Credit Party
in an amount in excess of $500,000, such Credit Party shall promptly (but in no
event later than the next Delivery Date) notify the Administrative Agent in
writing thereof and, at the request and option of the Administrative Agent
(acting through the Administrative Agent), such Credit Party shall, pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent, use commercially reasonable efforts, either to: (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Administrative Agent of the proceeds of any drawing under such letter of
credit or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of such letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under such letter of credit are to
be paid to the applicable Credit Party unless an Event of Default has occurred
or is continuing.

(d) Commercial Tort Claims. If any Credit Party shall at any time hold or
acquire a commercial tort claim in an amount reasonably estimated by such Credit
Party to exceed $500,000, such Credit Party shall promptly (but in no event
later than the next Delivery Date) notify the Administrative Agent thereof in a
writing signed by such Credit Party including a summary description of such
claim and grant to the Administrative Agent, for the ratable benefit of the
Secured Parties in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Administrative Agent.

(e) Accounts. Other than in the ordinary course of business consistent with its
past practice, no Credit Party will (i) amend, supplement, modify, extend,
compromise, settle, credit or discount any account or (ii) release, wholly or
partially, any Account Debtor, except where such extension, compromise,
settlement, release, credit, discount, amendment, supplement or modification
could not reasonably be expected, either individually or in the aggregate, to
have a material adverse effect on the value of the accounts, taken as a whole.

 

33



--------------------------------------------------------------------------------

(f) Excess Collateral. If any Collateral (other than Collateral specifically
subject to the provisions of Section 4.04(a) through Section 4.04(c) exceeding
in value $500,000 in the aggregate (such Collateral exceeding such amount, the
“Excess Collateral”) is at any time in the possession or control of any single
consignee, warehouseman, bailee (other than a carrier transporting inventory to
a purchaser in the ordinary course of business or any bailee with respect to any
Mortgage Loan originated or acquired in the ordinary course of business),
processor, or any other third party, such Credit Party shall notify in writing
such Person of the security interests created hereby, shall use its commercially
reasonable efforts to obtain such Person’s acknowledgment in writing to hold all
such Collateral for the benefit of the Administrative Agent subject to the
Administrative Agent’s instructions, and shall cause such Person to issue and
deliver to the Administrative Agent warehouse receipts, bills of lading or any
similar documents relating to such Collateral, together with an Effective
Endorsement and Assignment; provided that if such Credit Party is not able to
obtain such agreement and cause the delivery of such items, the Administrative
Agent, in its sole discretion, may require such Excess Collateral to be moved to
another location specified thereby.

(g) Consignment. Such Credit Party shall perfect and protect such Credit Party’s
ownership interests in all inventory stored with a consignee against creditors
of the consignee by filing and maintaining financing statements against the
consignee reflecting the consignment arrangement filed in all appropriate filing
offices, providing any written notices required by the UCC to notify any prior
creditors of the consignee of the consignment arrangement, and taking such other
actions as may be appropriate to perfect and protect such Credit Party’s
interests in such inventory as a first priority purchase money security interest
under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC
or otherwise. All such financing statements filed pursuant to this
Section 4.04(g) shall be assigned to the Administrative Agent, for the benefit
of the Secured Parties.

Section 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral.

(a) Each Credit Party agrees that it will not do any act or omit to do any act
(and will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of such Credit Party’s business would become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
in its reasonable judgment to establish and preserve its material rights under
applicable patent laws.

(b) Each Credit Party (either itself or by agreement with its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Credit
Party’s business, (i) maintain such Trademark in full force free from any claim
of abandonment or invalidity for non-use, (ii) use commercially reasonable
efforts to maintain the quality of products and services offered under such
Trademark, (iii) display such Trademark with notice of Federal or foreign
registration (or, if such Trademark is unregistered, display such Trademark with
notice as required for unregistered Trademarks) as necessary and sufficient in
its reasonable judgment to establish and preserve its material rights under
Applicable Laws and (iv) not knowingly use or knowingly permit the use of such
Trademark in any violation of any third party rights.

 

34



--------------------------------------------------------------------------------

(c) Each Credit Party (either itself or by agreement with its licensees or
sublicensees) will, for each work covered by a Copyright material to the conduct
of such Credit Party’s business, continue to publish, reproduce, display, adopt
and distribute the work with appropriate copyright notice as necessary and
sufficient in its reasonable judgment to establish and preserve its material
rights under applicable copyright laws.

(d) Each Credit Party shall notify the Administrative Agent in writing promptly
(but in no event later than the next Delivery Date) if it knows that any
Patents, Trademarks or Copyrights material to the conduct of its business could
reasonably be expected to become abandoned, lost or dedicated to the public, or
of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Credit Party’s
ownership of any such Patent, Trademark or Copyright, its right to register the
same, or its right to keep and maintain the same.

(e) In no event shall any Credit Party, either itself or through any agent,
employee, licensee or designee, file an application with respect to any Patents,
Trademarks or Copyrights material to the conduct of its business with the United
States Patent and Trademark Office, United States Copyright Office or any office
or agency in any political subdivision of the United States or in any other
country or any political subdivision thereof, unless it promptly (but in no
event later than the next Delivery Date) informs the Administrative Agent in
writing and, upon request of the Administrative Agent, executes and delivers any
and all agreements, instruments, documents and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s security
interest in such Patents, Trademarks or Copyrights, and each Credit Party hereby
appoints the Administrative Agent as its attorney-in-fact to execute and file
such writings as are reasonably necessary for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; such power, being coupled
with an interest, is irrevocable.

(f) Each Credit Party will exercise commercially reasonable steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each registration or
application that is material to the conduct of such Credit Party’s business
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Credit Party’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

 

35



--------------------------------------------------------------------------------

(g) In the event that any Credit Party knows that any Article 9 Collateral
consisting of a Patents, Trademarks or Copyrights material to the conduct of any
Credit Party’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Credit Party shall promptly (but in no event
later than the next Delivery Date) notify the Administrative Agent in writing
and shall, if in its reasonable business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution (and take any actions
required by Applicable Law prior to instituting such suit), and take such other
actions as are appropriate under the circumstances to protect such Article 9
Collateral. Nothing in this Agreement shall prevent any Credit Party from
discontinuing the use or maintenance of any Article 9 Collateral consisting of a
Patents, Trademarks or Copyrights, or require any Credit Party to pursue any
claim of infringement, misappropriation or dilution, if (x) such Credit Party so
determines in its reasonable business judgment and (y) it is not prohibited by
the Credit Agreement.

(h) Upon and during the continuation of an Event of Default, each Credit Party
shall, at the request of the Administrative Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License to effect the
assignment of all such Credit Party’s right, title and interest thereunder to
the Administrative Agent or its designee.

Section 4.06 Covenants Related to Agency Collateral and MSR Assets. Subject at
all times to the provisions of Article 8:

(a) Within two (2) Business Days after receipt (or immediately upon withdrawal
from the applicable custodial account held by any applicable Credit Party in its
capacity as Servicer at least once per calendar month), each Credit Party shall
cause all Income received or retained by it to be deposited directly into a
Deposit Account subject to a Deposit Account Control Agreement and, to the
extent any Credit Party is in possession or control of any Income not so
deposited, shall hold such Income in trust for the Administrative Agent
hereunder and promptly deposit such Income into a Deposit Account subject to a
Deposit Account Control Agreement;

(b) Each applicable Credit Party shall perform its obligations under and in
accordance with the related Collateral Transaction Documents, Servicing
Contracts, and other Agency Agreements in all material respects, shall not waive
any or all of its material rights thereunder (including its rights to any
Income) and shall use commercially reasonable efforts to prevent termination of
such Credit Party by the applicable Agency and Investor, except if such
termination would not be reasonably likely to have a material adverse effect on
the Collateral, taken as a whole;

(c) Without the prior written consent of the Administrative Agent, no Credit
Party shall agree to any modification or amendment to the Collateral Transaction
Documents which may have a material adverse effect on the value of, or the
Secured Parties’ interest in, the related Collateral, taken as a whole; subject
at all times, however, to the provisions of Article 8 hereunder and the
provisions of Section 7.12 of the Credit Agreement; and

 

36



--------------------------------------------------------------------------------

(d) Together with the quarterly reports delivered pursuant to Section 6.1(d) of
the Credit Agreement, and without limiting the provisions of Section 7.12 of the
Credit Agreement, the Credit Parties shall provide written notice to the
Administrative Agent and the Lenders of any modifications, amendments, or
changes to any of the Agency Agreements or the Investor Agreements (which
modifications, amendments or changes shall not, for purposes of this
Section 4.06(d), include modifications, amendments or changes to any regulations
or Guides applicable to the Agency Agreements or Investor Agreements) that
occurred during the applicable reporting period and which have a materially
adverse impact on any loss-sharing obligations of such Credit Party.

Section 4.07 Deposit Accounts and Securities Accounts. (a) As of the date hereof
each Credit Party has neither opened nor maintains any Deposit Accounts other
than the accounts listed on Schedule V. From and after the date hereof (or
(x) in the case of any Deposit Account which was an Excluded Account but ceases
to constitute same, thirty (30) days after such cessation or (y) in each case,
such longer period as is acceptable to the Administrative Agent in its sole
discretion), each of the Deposit Accounts (other than Excluded Accounts) of each
Credit Party shall be subject to the terms of a fully executed Deposit Account
Control Agreement. No Credit Party shall hereafter establish or maintain any
Deposit Account (other than an Excluded Account) unless (1) the applicable
Credit Party shall have given the Administrative Agent ten (10) days’ prior
written notice of its intention to establish such new Deposit Account with a
Cash Management Bank, (2) such Cash Management Bank shall be reasonably
acceptable to the Administrative Agent, and (3) such Cash Management Bank and
such Credit Party shall have duly executed and delivered to the Administrative
Agent a Deposit Account Control Agreement with respect to such Deposit Account
within ten (10) days of its being established (or such longer period as the
Administrative Agent agrees in its sole discretion). The Administrative Agent
agrees with each Credit Party that the Administrative Agent shall not give any
instructions directing the disposition of funds from time to time credited to
any Deposit Account or withhold any withdrawal rights from such Credit Party
with respect to funds from time to time credited to any Deposit Account except
upon the occurrence and during the continuation of an Event of Default. No
Credit Party shall grant Control of any Deposit Account (other than Excluded
Accounts) to any person other than the Administrative Agent. Each Credit Party
shall, promptly following a request of the Administrative Agent, provide it with
a list of all Deposit Accounts (including Excluded Accounts) then maintained by
it and all other information relating thereto as may be reasonably requested.

(b) As of the date hereof each Credit Party has no Securities Accounts other
than those listed in Schedule VI, respectively. From and after the date hereof
(or such longer period as is acceptable to the Administrative Agent), the
Administrative Agent shall have a perfected first priority security interest in
such Securities Accounts by Control. No Credit Party shall hereafter establish
and maintain any Securities Account with any Securities Intermediary unless
(1) the applicable Credit Party shall have given the Administrative Agent thirty
(30) days’ (or such shorter period as may be acceptable to the Administrative
Agent, in its sole discretion) prior written notice of its intention to
establish such new Securities Account with such securities intermediary,
(2) such securities intermediary or commodity intermediary shall be reasonably
acceptable to the Administrative Agent, and (3) such securities intermediary and
such Credit Party shall have duly executed and delivered a Securities Account
Control Agreement with respect to such Securities Account. The Administrative
Agent agrees with each Credit Party that the Administrative Agent shall not give
any entitlement orders or instructions or directions to any issuer of
uncertificated securities or securities intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Credit
Party, unless an Event of Default

 

37



--------------------------------------------------------------------------------

has occurred and is continuing or, after giving effect to any such investment
and withdrawal rights, would occur. No Credit Party shall grant Control over any
investment property to any person other than the Administrative Agent. Each
Credit Party shall, promptly following a request of the Administrative Agent,
provide it with a list of all Securities Accounts (including Excluded Accounts)
then maintained by it and all other information relating thereto as may be
reasonably requested.

(c) The provisions of this Section 4.07 (other than information provisions)
shall not apply to any Excluded Accounts (as defined below). For purposes of
this clause (c), “Excluded Accounts” means (A) any Securities Account for which
the Administrative Agent is the securities intermediary, (B) any Deposit Account
maintained solely for payroll purposes or holding solely restricted cash in
connection with self-insurance programs, (C) all accounts holding restricted
cash in respect of Agency Requirements and including, without limitation, any
Account the purpose of which is to hold Fannie Mae Reserves to secure the Credit
Parties’ loss sharing obligations to Fannie Mae, (D) all accounts constituting
trust, escrow, payroll or similar accounts, (E) all accounts maintained solely
for purposes of holding proceeds of Permitted Warehouse Collateral, (F) zero
balance accounts maintained in the ordinary course of business with amounts on
deposit that do not exceed the amounts necessary to cover checks written, or
electronic funds transfers drawn, in the ordinary course of business and (G) so
long as no Default or Event of Default has occurred and is continuing, any
Deposit Accounts with an amount on deposit that does not exceed the greater of
(1) $50,000 and (2) an amount that, when aggregated with the amounts on deposit
in all other Deposit Accounts for which Deposit Account Control Agreements have
not been obtained (other than those specified in clauses (B) through (F) above),
do not exceed $100,000 at any time.

ARTICLE 5.

REMEDIES

Section 5.01 Remedies upon Default. Upon the occurrence and during the
continuance of any Event of Default, with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, enforce against the Credit Parties their obligations
and liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement, the
other Loan Documents, the Cash Management Agreements, the Hedge Agreements or
otherwise. Upon the occurrence and during the continuation of an Event of
Default, each Credit Party agrees to deliver each item of Collateral to the
Administrative Agent on demand, and it is agreed that the Administrative Agent
shall have the right to take any of or all the following actions at the same or
different times: (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Credit Parties to the Administrative Agent, for the ratable
benefit of the Secured Parties (provided that no such assignment shall occur if
it results in the termination, nullification or avoidance of such Intellectual
Property) or to license or sublicense, whether general, special or otherwise,
and whether on an exclusive or nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Administrative Agent shall determine (other than in violation of any
then-existing licensing arrangements to the

 

38



--------------------------------------------------------------------------------

extent that waivers cannot be obtained); (b) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Article 9 Collateral and without liability for trespass to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the UCC or other applicable
law; and (c) such additional rights and remedies to which a secured party is
entitled at law or in equity, including, without limitation, the right, to the
maximum extent permitted by law, to exercise all voting, consensual and other
powers of ownership pertaining to the Pledged Securities as if the
Administrative Agent were the sole and absolute owner thereof (and each Credit
Party agrees to take all such action as may be reasonably appropriate to effect
such right). Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees that the Administrative Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Administrative Agent shall deem appropriate. Each such purchaser at any sale
of Collateral shall hold the property sold absolutely, free from any claim or
right on the part of any Credit Party, and each Credit Party hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal that
such Credit Party now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

The Administrative Agent shall give the applicable Credit Parties ten (10) days’
written notice (which each Credit Party agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may determine in
its sole and absolute discretion. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by law, private) sale made pursuant to this Agreement, any Secured
Party may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Credit
Party (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale, and such
Secured Party

 

39



--------------------------------------------------------------------------------

may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Credit Party therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Administrative Agent shall be
free to carry out such sale pursuant to such agreement and no Credit Party shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement, all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

Section 5.02 Application of Proceeds. (a) The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral pursuant to Section 9.4 of
the Credit Agreement.

(b) Upon any sale of Collateral by the Administrative Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt by the Administrative Agent or by the officer making the sale of any
proceeds, moneys or balances of such sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Administrative Agent or such officer or be
answerable in any way for the misapplication thereof. To the extent permitted by
applicable law, each Credit Party waives all claims, damages and demands it may
have against the Administrative Agent or any other Secured Party arising out of
the exercise by the Administrative Agent of any of its rights hereunder, except
for any claims, damages and demands it may have against the Administrative Agent
arising from the willful misconduct, bad faith or gross negligence of the
Administrative Agent.

(c) The rights, powers and privileges of the Administrative Agent or any other
Secured Party under this Agreement and the other Loan Documents are cumulative
and shall be in addition to all rights, powers, privileges and remedies
available to the Administrative Agent and any other such Secured Party at law or
in equity. Any such rights, powers and remedies shall be cumulative and may be
exercised successively or concurrently without impairing the rights of the
Administrative Agent or any other such Secured Party hereunder.

(d) All payments required to be made hereunder shall be made to the
Administrative Agent for the account of the applicable Secured Parties.

(e) For purposes of applying payments received in accordance with this
Section 5.02, the Administrative Agent shall be entitled to rely upon the
respective Secured Parties for a determination (which respective Secured Parties
agree (or shall agree) to provide upon request of the Administrative Agent) of
the outstanding Secured Obligations owed to the Lenders or other such Secured
Parties, as the case may be. Unless it has received written notice from a Lender
or another Secured Party to the contrary, the Administrative Agent, in acting
hereunder, shall be entitled to assume that no Hedge Agreements and obligations
under the Cash Management Agreements secured hereunder are in existence.

 

40



--------------------------------------------------------------------------------

(f) It is understood that the Credit Parties shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.

Section 5.03 Grant of License To Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Credit Party hereby grants to (in the
Administrative Agent’s sole discretion) the Administrative Agent or a designee
of the Administrative Agent an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to the Credit Parties) to use,
license or sublicense (except as may not be permitted by applicable law or
contract) any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Credit Party, and wherever the same may
be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof.
Notwithstanding the preceding sentence, the effectiveness of such license is
contingent, and the use of such license by the Administrative Agent shall be
exercised, at the option of the Administrative Agent, only upon the occurrence
and during the continuation of an Event of Default; provided, that any license,
sublicense or other transaction entered into by the Administrative Agent in
accordance herewith shall be binding upon the Credit Parties notwithstanding any
subsequent cure of an Event of Default.

Section 5.04 Securities Act. In view of the position of the Credit Parties in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Credit Party
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Securities,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Securities could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Securities under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Credit Party recognizes that in light of such
restrictions and limitations the Administrative Agent may, with respect to any
sale of the Pledged Securities, limit the purchasers to those who will agree,
among other things, to acquire such Pledged Securities for their own account,
for investment, and not with a view to the distribution or resale thereof. Each
Credit Party acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Securities or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a single potential purchaser to effect such sale. Each Credit Party
acknowledges and agrees that any such sale might result in prices and other
terms less

 

41



--------------------------------------------------------------------------------

favorable to the seller than if such sale were a public sale without such
restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Securities at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

Section 5.05 Agency Collateral. The provisions of this Article 5 are subject to
the provisions of Article 8.

ARTICLE 6.

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01 Indemnity and Subrogation. In addition to all rights of indemnity
and subrogation as any Credit Party may have under applicable law (but in each
case subject to Section 6.03), each Credit Party agrees that: (a) in the event a
payment of any Secured Obligation shall be made by any Credit Party under this
Agreement, the other Credit Party shall indemnify such Credit Party for the full
amount of such payment and such Credit Party shall be subrogated to the rights
of the Person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Credit Party shall be sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part any Secured Obligation owed to any Secured Party, each of the other
Credit Parties shall indemnify such Credit Party in an amount equal to the fair
value of the assets so sold.

Section 6.02 Contribution and Subrogation. Each Credit Party agrees (subject to
Section 6.03) that to the extent such Credit Party shall have paid more than its
proportionate share (based, to the maximum extent permitted by law, on the
respective assets, liabilities and net worth of such Credit Parties on the date
the respective payment is made) of any payment made hereunder (whether as a
guarantor hereunder, with proceeds of the Collateral of any Credit Party applied
hereunder deemed for this purpose to be payments made by it), such Credit Party
shall be entitled to seek and receive contribution from and against any other
Credit Party hereunder that has not paid its proportionate share of such
payment. Each Credit Party’s right of contribution shall be subject to the terms
and conditions of Section 6.03. Notwithstanding anything to the contrary
contained above, any Credit Party that is released from this Agreement (and its
guarantees contained herein) in accordance with the express provisions of
Section 7.14(b) shall thereafter have no contribution obligations, or rights,
pursuant to this Section 6.02, and at the time of any such release, the
contribution rights and obligations of the remaining Credit Parties shall be
recalculated on the respective date of release (as otherwise provided herein)
based on the payments made hereunder by the remaining Credit Parties. Each
Credit Party’s right of contribution shall be subject to the terms and
conditions of Section 6.03. The provisions of this Section 6.02 shall in no
respect limit the obligations and liabilities of any Credit Party to the
Administrative Agent and the other Secured Parties, and each Credit Party shall
remain liable to the Administrative Agent and the other Secured Parties for the
full amount guaranteed by such Credit Party hereunder.

 

42



--------------------------------------------------------------------------------

Section 6.03 Subordination. Notwithstanding any provision in this Agreement to
the contrary, all rights of the Credit Parties under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations, and no Credit Party shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Secured
Party against any other Credit Party or any collateral security or guarantee or
right of offset held by the Administrative Agent or any other Secured Party for
the payment of any of the Secured Obligations, nor shall any Credit Party seek
or be entitled to seek any contribution or reimbursement from any other Credit
Party in respect of payments made by such Credit Party hereunder (or paid with
proceeds of collateral of such Credit Party hereunder), until all amounts owing
to the Administrative Agent and the other Secured Parties on account of the
Secured Obligations are paid in full in cash. If any amount shall be paid to any
Credit Party on account of such contribution or subrogation rights at any time
when all of the Secured Obligations shall not have been paid in full in cash,
such amount shall be held by such Credit Party in trust for the Administrative
Agent and the other Secured Parties, segregated from other funds of such Credit
Party, and shall, forthwith upon receipt by such Credit Party, be turned over to
the Administrative Agent in the exact form received by such Credit Party (duly
indorsed by such Credit Party to the Administrative Agent, if required), to be
held as collateral security for all of the Secured Obligations (whether matured
or unmatured) of, or guaranteed by, such Credit Party and/or then or at any time
thereafter may be applied against any Secured Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

ARTICLE 7.

MISCELLANEOUS

Section 7.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted in this Agreement) be in writing and given as
provided in Section 11.1 of the Credit Agreement, and with respect to
communications with each Agency, as provided in Article 8 hereof; provided that
no communication or notice hereunder from the Administrative Agent to any Credit
Party upon the occurrence and during the continuation of an Event of Default may
be given by telephone.

Section 7.02 Waivers; Amendment. (a) No failure or delay by any Secured Party in
exercising any right or power hereunder or under any of the other Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power; provided, that no such single or
partial exercise or abandonment or discontinuance shall prejudice any Credit
Party in any material respect. The rights and remedies of the Secured Parties
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision in this Agreement or consent to any departure by any Credit Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Credit Party in any case shall entitle any Credit Party
to any other or further notice or demand in similar or other circumstances.

 

43



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified nor any consent be given except in accordance with Section 11.2 of the
Credit Agreement.

Section 7.03 Indemnification. (a) The Credit Parties, jointly and severally,
shall pay all out-of-pocket expenses (including, without limitation, attorney’s
fees and expenses) incurred by the Administrative Agent and each other Secured
Party to the extent the Borrower would be required to do so pursuant to
Section 11.3 of the Credit Agreement.

(b) The Credit Parties, jointly and severally, shall pay and shall indemnify
each Indemnitee against Indemnified Taxes and Other Taxes to the extent the
Borrower would be required to do so pursuant to Section 3.11 of the Credit
Agreement.

(c) The Credit Parties, jointly and severally, shall indemnify each Indemnitee
to the extent the Borrower would be required to do so pursuant to Section 11.3
of the Credit Agreement.

(d) Each Credit Party hereby confirms its obligations under Section 11.3 of the
Credit Agreement in all respects.

(e) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Loan Documents. The provisions of
this Section 7.03 shall remain operative and in full force and effect regardless
of the termination of this Agreement or any of the other Loan Documents, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured Party. Any
amounts due under this Section 7.03 shall be payable on written demand therefor.

Section 7.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Credit Party to the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns and shall inure to the benefit of the other
Secured Parties and their respective successors and assigns; provided that no
Credit Party may assign or transfer any of its rights or obligations under this
Agreement or any other Loan Document without the prior written consent of the
Administrative Agent and the other Secured Parties (except as otherwise provided
by the Credit Agreement).

Section 7.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any of the other Loan Documents shall be
considered to have been relied upon by the Administrative

 

44



--------------------------------------------------------------------------------

Agent, the Administrative Agent, and the other Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of the Term
Loan, regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on the Term
Loan or any fee or any other amount payable under any of the Loan Documents is
outstanding and unpaid (other than contingent indemnification obligations for
which no claim has been made).

Section 7.06 Counterparts; Effectiveness; Several Agreement; Other. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute single
contract. Delivery of an executed signature page to this Agreement by facsimile
or electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement. This Agreement shall become effective as
to any Credit Party when a counterpart hereof executed on behalf of such Credit
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Credit Party and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Credit Party, the Administrative Agent and the other Secured
Parties and their respective successors and assigns, except that no Credit Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest in this Agreement or in the Collateral (and any such assignment
or transfer shall be void) except as contemplated by this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Credit Party and may be amended, modified, supplemented, waived
or released with respect to any Credit Party without the approval of any other
Credit Party and without affecting the obligations of any other Credit Party
hereunder. In addition, each of the Credit Parties hereby agrees to be bound by
and perform all of the covenants and obligations of the Credit Parties set forth
in the Credit Agreement.

Section 7.07 Severability. Any provision in this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.08 Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Credit Party
against any of and all the obligations of such Credit Party now or hereafter
existing under this Agreement or any other Loan Document owed to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document

 

45



--------------------------------------------------------------------------------

and although such obligations may be unmatured. The applicable Lender shall
notify the Borrower, the other Credit Parties and the Administrative Agent in
writing of such setoff or application; provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such set-off or
application under this Section 7.08. The rights of each Lender under this
Section 7.08 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.

Section 7.09 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Agreement and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York.

(b) Submission to Jurisdiction. Each Credit Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether
relating to this Agreement or the transactions relating hereto in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York state court or, to the fullest extent permitted
by Applicable Law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent or any other
Secured Party may otherwise have to bring any action, litigation or proceeding
relating to this Agreement or any other Loan Document against any Credit Party
or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Credit Party irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Appointment of the Borrower as Agent for the Credit Parties. Each Subsidiary
Guarantor hereby irrevocably appoints and authorizes the Borrower to act as its
agent for service of process and notices required to be delivered under this
Agreement or under the other Loan Documents, it being understood and agreed that
receipt by the Borrower of any summons, notice or other similar item shall be
deemed effective receipt by such Subsidiary Guarantor and its Subsidiaries.

 

46



--------------------------------------------------------------------------------

Section 7.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11 Injunctive Relief. Each Credit Party recognizes that, in the event
such Credit Party fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement or any other Loan Document, any remedy of
law may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Credit Party agrees that the Administrative
Agent and the other Secured Parties, at the option of the Administrative Agent
and the other Secured Parties, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

Section 7.12 Headings. Article and Section headings and the Table of Contents
used in this Agreement are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.13 Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Securities and all obligations of each Credit Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any of the other Loan Documents or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Secured Obligations or this Agreement (other than payment in full
of the Secured Obligations).

 

47



--------------------------------------------------------------------------------

Section 7.14 Termination or Release. (a) Subject to Section 10.9 of the Credit
Agreement, this Agreement and the guarantees made in this Agreement shall
terminate and the Security Interest and all other security interests granted
hereby shall be automatically released when all the Obligations (other than
contingent obligations not yet due and payable) have been indefeasibly paid in
full.

(b) A Subsidiary of the Credit Party immediately prior to the consummation of
any transaction permitted by the Credit Agreement shall be released from its
obligations hereunder and the Security Interest in the Collateral of such Person
shall be released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Person ceases to be a Credit Party or
a Subsidiary of a Credit Party.

(c) Upon any sale or other transfer by any Credit Party of any Collateral that
is expressly permitted under the Credit Agreement to a Person other than the
Borrower or another Credit Party, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to the applicable terms and conditions of the Credit Agreement, the
security interest in such Collateral shall be automatically released. For the
avoidance of doubt, any sale or other transfer by WDLLC, WD Capital, or any
other applicable Loan Party under any applicable Agency Agreement to any
applicable Agency of any Mortgage Loan and any related assets (including,
without limitation, any promissory note or other related Pledged Debt with
respect thereto and/or any interest in any related mortgaged property or other
collateral therefor, but expressly excluding all servicing Income then
constituting Collateral pursuant to Article 8) constitutes an Asset Disposition
expressly permitted under the Credit Agreement and, immediately upon any such
sale or transfer, any security interest therein shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b), or (c) of this Section 7.15, the Administrative Agent shall, upon five
(5) Business Day’s written request (or such shorter period as may be permitted
by the Administrative Agent in its sole discretion), execute and deliver to any
Person, at such Person’s expense, all documents that such Person shall
reasonably request to evidence such termination or release of its obligations or
the security interests in its Collateral. Any execution and delivery of
documents pursuant to this Section 7.15 shall be without recourse to or warranty
by the Administrative Agent. In addition, the Administrative Agent shall, upon
the Borrower’s request and at the Borrower’s expense, (x) deliver instruments of
assurance confirming the non-existence of any Lien under the Loan Documents with
respect to assets of the Credit Parties described in the Credit Agreement that
are excluded from the Collateral and (y) release any Lien granted to or held by
the Administrative Agent upon any Collateral: (I) constituting property in which
no Credit Party owned an interest at the time the Lien was granted or at any
time thereafter; (II) constituting property leased to a Credit Party under a
lease which has expired or been terminated in a transaction permitted under the
Loan Documents or is about to expire and which has not been, and is not intended
by such Credit Party to be, renewed; or (III) consisting of an instrument or
other possessory collateral evidencing Indebtedness or other obligations pledged
to the Administrative Agent (for the benefit of the Secured Parties), if the
Indebtedness or obligations evidenced thereby has been paid in full or otherwise
superseded.

Section 7.15 Additional Subsidiaries. In accordance with Section 6.14 of the
Credit Agreement, each Subsidiary (other than a Subsidiary that is designated as
an Excluded Subsidiary pursuant to and in accordance with Section 6.14(d)(i) or
Section 6.14(f), as

 

48



--------------------------------------------------------------------------------

applicable, of the Credit Agreement) that is formed or acquired subsequent to
the date hereof or any Subsidiary that was an Excluded Subsidiary but has been
redesignated or reclassified pursuant to and in accordance with
Section 6.14(d)(ii) of the Credit Agreement shall be required to enter in this
Agreement as a Subsidiary Guarantor promptly as and when required pursuant to
Section 6.14 of the Credit Agreement. Upon execution and delivery by the
Administrative Agent and such Subsidiary Guarantor of an instrument in the form
of Exhibit I, such Subsidiary Guarantor shall become a Credit Party and
Subsidiary Guarantor hereunder with the same force and effect as if originally
so named in this Agreement. The execution and delivery of any such instrument
shall not require the consent of any other Credit Party hereunder. The rights
and obligations of each Credit Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Credit Party as a party to this
Agreement.

Section 7.16 Administrative Agent Appointed Attorney-in-Fact. Each Credit Party
hereby appoints the Administrative Agent and any officer or agent thereof as the
attorney-in-fact of such Credit Party for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Administrative Agent shall
have the right, upon the occurrence and during the continuation of an Event of
Default, with full power of substitution either in the Administrative Agent’s
name or in the name of such Credit Party: (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Credit
Party on any invoice or bill of lading relating to any of the Collateral; (d) to
send verifications of accounts receivables to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Credit Party to notify, the Account Debtor of the pledge and
assignment of the related Collateral to the Administrative Agent hereunder and
to make payment directly to the Administrative Agent; and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing in this Agreement contained shall be construed
as requiring or obligating the Administrative Agent to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them in this Agreement, and neither they nor their officers, directors,
employees or agents shall be responsible to any Credit Party for any act or
failure to act hereunder, except for their own gross negligence or willful
misconduct. Each Credit Party hereby ratifies all that said attorneys shall
lawfully due or cause to be done in accordance with this Section.

 

49



--------------------------------------------------------------------------------

Section 7.17 Further Assurances. Notwithstanding anything to the contrary
herein, the parties hereto agree to comply with the requirements set forth in
Section 6.17 of the Credit Agreement.

Section 7.18 Administrative Agent. The Administrative Agent shall act in
accordance with the provisions of Article 10 of the Credit Agreement, the
provisions of which shall been deemed incorporated by reference herein as fully
as if set forth in their entirety herein. Each Secured Party, by accepting the
benefits of this Agreement, agrees to the appointment of the Administrative
Agent pursuant to the Credit Agreement and agrees to each of the provisions of
Article 10 of the Credit Agreement, including as same apply to the actions of
the Administrative Agent hereunder.

Section 7.19 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

Section 7.20 Acknowledgements. Each Credit Party hereby acknowledges that:

(a) it has received a copy of the Credit Agreement and has reviewed and
understands the same;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Credit Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Credit Parties, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Credit Parties and the Secured Parties.

ARTICLE 8.

SPECIAL PROVISIONS RESPECTING AGENCY COLLATERAL

Section 8.01 Special Fannie Mae Provisions. Notwithstanding any provision herein
or any other Security Document to the contrary, and as further provided in
Sections 8.4(a) and 9.7 of the Credit Agreement, the provisions of this
Section 8.01 shall apply in all events with respect to: (i) the “Fannie Mae
Collateral”; (ii) the Pledged Equity Interests provided by: (1) W&D Multifamily
in WDLLC and (2) by WDLLC in WD Capital, respectively, pursuant to Article 2
hereof; (iii) the guarantees provided by WDLLC and WD Capital, respectively
pursuant to Article 2 hereof; and (iv) the other terms, conditions, notice
requirements, limitations, and agreements with respect to the Fannie Mae
Security Interests granted to the Administrative Agent (for the benefit of the
Secured Parties) in the “Fannie Mae Collateral” relating to the

 

50



--------------------------------------------------------------------------------

“Fannie Mae Designated Loans” under this Agreement and/or any other Security
Document (as each of such quoted terms is defined below). In providing its
Agency Consent, it is hereby acknowledged that Fannie Mae is relying, and such
Agency Consent by Fannie Mae is expressly conditioned, upon the terms and
conditions set forth in this Section 8.01 and in Sections 7.12, 8.4(a), and 9.7
of the Credit Agreement. In the event of any conflict between the provisions of
this Section 8.01 and the provisions of any other Loan Document or any other
provision of this Agreement, the provisions of this Section 8.01 shall control.
Subject to the foregoing, the Administrative Agent (on behalf of the Secured
Parties) and each Credit Party expressly acknowledge and agree as follows:

(a) Fannie Mae Security Interest in Fannie Mae Collateral

(i) Each Credit Party hereby grants to the Administrative Agent for the benefit
of the Secured Parties, a security interest (the “Fannie Mae Security Interest”)
in the following (the “Fannie Mae Collateral”) to secure payment and performance
of the Secured Obligations: all servicing Income actually received under the
Fannie Mae Servicing Contracts, respectively, by such Credit Party with respect
to the Fannie Mae Loans (the “Fannie Mae Designated Loans”) serviced at any time
and from time to time under the respective Fannie Mae Servicing Contracts,
together with any other Income received on account of payments made by a third
party (other than Fannie Mae) thereunder, but not the Fannie Mae Servicing
Contracts or any other income (including, without limitation, principal and
interest) related to the Fannie Mae Designated Loans. The Administrative Agent’s
security interest is subject and subordinate to all rights, remedies, powers and
prerogatives of Fannie Mae under all applicable Fannie Mae Agreements, including
Fannie Mae’s right to terminate WDLLC’s and WD Capital’s selling and servicing
rights with respect to the Fannie Mae Designated Loans as provided in the
respective Fannie Mae Agreements. Without limiting the generality of the
foregoing provisions, the Administrative Agent acknowledges that its security
interest is subject to the rights of Fannie Mae, which must approve the
Administrative Agent’s security interest (with such approval being given by
Fannie Mae in the Agency Consent provided by Fannie Mae to the Administrative
Agent on or prior to the Closing Date).

(ii) Each Credit Party authorizes the Administrative Agent to file such
financing statements as the Administrative Agent deems reasonably necessary to
perfect the Fannie Mae Security Interest in the Fannie Mae Collateral.

(iii) Subject to Section 8.01(a)(i), each Credit Party hereby irrevocably
appoints (which appointment is coupled with an interest) the Administrative
Agent, or its delegate, as the attorney in fact of each such Credit Party, with
the right (but not the duty) from time to time, following the occurrence and
during the continuance of an Event of Default, to: (1) create, prepare,
complete, execute, deliver, endorse or file, in the name and on behalf of such
Credit Party, any and all instruments, documents, financing statements,
applications for insurance and other agreements and writings required to be
obtained, executed, delivered or endorsed by such Credit Party under this
Section 8.01(a)(iii); (2) convert the Fannie Mae Collateral into cash,
including, without limitation, the sale (either public or private) of all or any
portion or portions of the Fannie Mae Collateral; (3) enforce collection of the
Fannie Mae Collateral, either in its own

 

51



--------------------------------------------------------------------------------

name or in the name of any applicable Credit Party, including, without
limitation, executing releases and prosecuting, defending, compromising or
releasing any action relating to the Fannie Mae Collateral; (4) take such other
actions as the Administrative Agent deems necessary or desirable in order to
continue the perfection and priority of its security interest or to realize upon
the Fannie Mae Collateral (the foregoing acts, remedies, and powers being
referred to herein sometimes, singly and collectively, as “Enforcement Actions
Respecting Fannie Mae Collateral”); and (5) to cause any applicable Credit Party
to undertake and effect any Specified Sale of the Fannie Mae Program Assets as
and when further provided herein. The Administrative Agent shall not be obliged
to do any of the acts or exercise any of the powers hereinabove authorized, but
if the Administrative Agent elects to do any such act or exercise any such
power, it shall not be accountable for more than it actually receives as a
result of such exercise of power, and it shall not be responsible to any Credit
Party or any other Person except for gross negligence, willful misconduct, or
actual bad faith.

(iv) To the extent that the respective Fannie Mae Designated Loans remain
subject to the Fannie Mae Agreements, the applicable Credit Party will remain
the servicer of the Fannie Mae Designated Loans and will continue to service the
Fannie Mae Designated Loans in accordance with Fannie Mae requirements. Such
Credit Party shall not pledge (or, except as may be expressly provided in the
Credit Agreement, enter into (or agree to enter into) a Negative Pledge
respecting) any of its respective servicing rights with respect to any of the
Fannie Mae Designated Loans to any other Person.

(v) The Administrative Agent has no right to service the Fannie Mae Designated
Loans or affect the manner in which any Credit Party services the Fannie Mae
Designated Loans. If Fannie Mae terminates any Credit Party’s respective
servicing rights with respect to the Fannie Mae Designated Loans, the grant of
the Fannie Mae Security Interest by such Credit Party hereunder will terminate
automatically, and the Administrative Agent will release its Lien created by
such Fannie Mae Security Interest and execute and file all necessary documents
to reflect such release; provided, however, that no such termination (and no
such release) shall relate to, or otherwise affect, (A) the Fannie Mae Security
Interest granted by any other Credit Party or (B) the Fannie Mae Security
Interest respecting Fannie Mae Collateral comprised of servicing Income then
accrued or otherwise earned by such Credit Party through the date that Fannie
Mae provides written notice to the Administrative Agent that such servicing
rights of such Credit Party shall have been so terminated with respect to such
Fannie Mae Designated Loans (which accrued and earned servicing Income shall in
all events remain Fannie Mae Collateral), with such termination (and such
release) relating only to servicing Income accruing or otherwise earned by such
Credit Party, from and after the date of such written notice of termination to
the Administrative Agent.

(vi) Upon the occurrence and during the continuance of an Event of Default for
thirty (30) days or more, and the exercise by the Administrative Agent of its
rights under Section 9.2 of the Credit Agreement, Article 5 hereof, and this
Section 8.01, the Administrative Agent may: (A) direct that all Servicing Fees
payable to any Credit Party with respect to the Fannie Mae Designated Loans be
deposited into lockbox accounts held by the Administrative Agent; (B) in its own
name, in the name of such

 

52



--------------------------------------------------------------------------------

Credit Party or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Fannie Mae Collateral, but the Administrative Agent has no obligation to
do so; (C) by written notice to such Credit Party, direct such Credit Party to
sell the selling and servicing rights to the Fannie Mae Designated Loans (in
which event such Credit Party shall (or, as may be applicable, the
Administrative Agent, on account of any realization of the Specified Pledged
Equity Interests (as defined below) may cause such Credit Party to): (x) retain
a nationally recognized firm that specializes in the sale of Fannie Mae selling
and servicing rights and other assets that are used in or related to any Fannie
Mae Program (collectively, the “Fannie Mae Program Assets”) (which firm must be
reasonably acceptable to the Administrative Agent) and (y) sell the selling and
servicing rights and related Fannie Mae Program Assets respecting the Fannie Mae
Designated Loans to another Fannie Mae lender/servicer within sixty (60) days of
such notice from the Administrative Agent) (with the actions set forth in this
clause (C) being referred to herein as the “Specified Sale of Fannie Mae Program
Assets”); and (D) exercise and enforce any or all rights and remedies available
upon default to the Administrative Agent under the UCC, at law or in equity,
subject to the consent rights of Fannie Mae as set forth in this Section 8.01.
Any sale of such selling or servicing rights and other related Fannie Mae
Program Assets respecting the Fannie Mae Designated Loans must and shall be
subject to the prior written consent of Fannie Mae, which consent may be granted
or withheld in Fannie Mae’s sole discretion. All proceeds of such sale will be
applied first to the expenses of the sale, then to any amounts due to Fannie Mae
from such Credit Party under the Servicing Contracts sold, and then to the
outstanding balance of the Secured Obligations (as provided in Section 9.4 of
the Credit Agreement), with any remaining balance remitted to the Borrower.
Fannie Mae shall have no obligation to comply with any directions of the
Administrative Agent or to alter in any way servicing requirements, flows of
funds, or accounting of servicing. Subject at all times to the consent rights of
Fannie Mae in accordance with the terms hereof, Wells Fargo (or any designee of
Wells Fargo approved in writing by Fannie Mae in its sole discretion) may seek
approval from Fannie Mae: (i) to acquire Fannie Mae Program Assets as a result
of any Specified Sale of Fannie Mae Program Assets and/or (ii) in connection
with the realization of the Specified Pledged Equity Interests under the
Specified Ownership Interest Pledge, to cause any applicable Credit Party to
retain its respective Fannie Mae Program Assets as further provided in
Section 8.01(b)(ii), below (collectively, as may be applicable, “Retention of
Fannie Mae Program Assets”).

(vii) Upon the occurrence and during the continuance of an Event of Default for
thirty (30) days or more, the Administrative Agent or its designee is entitled
to receive and collect all sums payable to any applicable Credit Party in
respect of the Fannie Mae Collateral, and, in such case: (A) the Administrative
Agent or its designee in its discretion may, in its own name, in the name of
such Credit Party, or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Fannie Mae Collateral, but the Administrative Agent has no obligation
to do so, (B) such Credit Party must, if the Administrative Agent requests it to
do so, hold in trust for the benefit of the Secured Parties and immediately pay
to the Administrative Agent at its office designated by notice, all amounts
received by such Credit Party upon or in respect of any of the Fannie Mae
Collateral, advising the Administrative Agent as to the source of those funds,
and (C) all amounts so received and collected by the Administrative Agent will
be held by it as part of the Fannie Mae Collateral.

 

53



--------------------------------------------------------------------------------

(viii) Unless Fannie Mae, in its sole and exclusive discretion, approves any
request by the Administrative Agent that a Retention of Fannie Mae Program
Assets be permitted, the Administrative Agent agrees that within one hundred
eighty (180) days after the Administrative Agent is entitled to commence the
exercise of its rights and remedies against the Fannie Mae Collateral upon the
occurrence of an Event of Default (after the expiration of any and all
applicable grace and cure periods, applicable notice periods, and applicable
waivers), the Administrative Agent shall seek: (A) to realize upon the Fannie
Mae Collateral pursuant to one or more Enforcement Actions Respecting Fannie Mae
Collateral and (B) to cause the Specified Sale of Fannie Mae Program Assets by
WDLLC or WD Capital, as applicable, subject to Fannie Mae’s consent rights in
accordance with the terms hereof (the specified actions in clauses (A) and
(B) being referred to herein sometimes, collectively, as the “Specified Fannie
Mae Enforcement Actions”); provided, however, that the Administrative Agent may
have an additional one hundred eighty (180) days to complete such Specified
Fannie Mae Enforcement Actions (or such longer period as may be reasonably
required in order to comply with any applicable Debtor Relief Law or other law,
rule or regulation), if the Administrative Agent certifies to Fannie Mae that it
is in the process of and is diligently working toward completion of such
Specified Fannie Mae Enforcement Actions or that such additional time is
necessary for compliance with such Debtor Relief Law or other law, rule or
regulation (the “Fannie Mae Disposition Period”); provided further, however,
that, subject to the consent rights of Fannie Mae in accordance with the terms
hereof, the Administrative Agent, in exercising the Specified Fannie Mae
Enforcement Actions shall (other than in connection with a Retention of Fannie
Mae Program Assets which has been approved by Fannie Mae) sell, assign,
transfer, or otherwise divest itself of any and all of any applicable Credit
Party’s Fannie Mae Program Assets over which the Administrative Agent may obtain
control pursuant to such exercise of remedies (which sale, assignment, transfer
or other divestment, including the terms of the transaction and the identity of
the purchaser, assignee, or other recipient, including Wells Fargo or any of its
affiliates, if the Administrative Agent or any such affiliate desires to acquire
ownership of any of the Fannie Mae Program Assets, will be subject to approval
by Fannie Mae in its sole discretion). Notwithstanding anything to the contrary
herein, the Fannie Mae Disposition Period shall be stayed during any time that
the Administrative Agent is unable to commence or complete the specified Fannie
Mae Enforcement Actions as a result of the imposition of the “automatic stay” or
any similar provision of a Debtor Relief Law. None of the foregoing shall in any
way limit Fannie Mae’s termination rights under the Fannie Mae Agreements, and
in any event, the failure to timely complete the Specified Fannie Mae
Enforcement Actions within the Fannie Mae Disposition Period (other than in
connection with a Retention of Fannie Mae Program Assets which has been approved
by Fannie Mae) shall be cause for termination by Fannie Mae under the applicable
Fannie Mae Agreements, and no fee shall be payable by Fannie Mae with respect to
any such termination. For the avoidance of doubt, and notwithstanding anything
in this Section 8.01 to the contrary, as part of the Specified Sale of Fannie
Mae Program Assets, as provided above, the Administrative Agent shall not be
required to sell or otherwise

 

54



--------------------------------------------------------------------------------

transfer or dispose of the underlying Specified Pledged Equity Interests so long
as the Administrative Agent, as part of any Specified Sale of Program Assets,
shall sell, assign, transfer, or otherwise divest itself of any and all of such
Credit Party’s Fannie Mae Program Assets as and when provided above (other than
in connection with a Retention of Fannie Mae Program Assets by the
Administrative Agent (or any designee of the Administrative Agent) which has
been approved in writing by Fannie Mae); provided, however, to the extent the
Administrative Agent does not timely comply with its obligations hereunder
concerning any such Specified Sale of the Fannie Mae Program Assets during the
Fannie Mae Disposition Period (but not otherwise), then the Administrative Agent
shall be required to sell or otherwise transfer or dispose of the Specified
Pledged Equity Interests.

(ix) To the extent any amounts are received by the Administrative Agent pursuant
to this Section 8.01, all rights of any applicable Credit Party against any
other Credit Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Secured Obligations.

(x) For the avoidance of doubt, the Administrative Agent confirms that
notwithstanding any provision in this Agreement or any other Loan Document to
the contrary: “Excluded Accounts” hereunder include, without limitation, all
custodial, clearing, suspense, escrow, or other accounts in which WDLLC or WD
Capital, respectively, deposits or holds funds received from borrowers under
Fannie Mae Loans serviced by WDLLC or WD Capital, respectively, on behalf of
Fannie Mae, and such Excluded Accounts are not, and shall not constitute,
Collateral hereunder.

(xi) Upon the Administrative Agent’s request, each Credit Party shall provide
the Administrative Agent with copies of any books and records expressly relating
to Income comprising the Fannie Mae Collateral. However, for the avoidance of
doubt, such books and records do not constitute Collateral hereunder, and in no
event shall Fannie Mae’s access thereto be restricted in any respect.

(b) Pledged Equity Interest in WDLLC and WD Capital. With respect to the Pledged
Equity Interests and related Pledged Securities (the “Specified Pledged Equity
Interests”) provided to the Administrative Agent (for the benefit of the Secured
Parties) by: (1) W&D Multifamily with respect to WDLLC and (2) by WDLLC with
respect to WD Capital (WDLLC and WD Capital, in such capacity, the “Specified
Pledged Entities”), pursuant to Article 3 hereof (singly and collectively, with
respect to the pledged ownership interests of such entities provided pursuant to
Article 3, the “Specified Ownership Interest Pledge”), the following provisions
shall be applicable:

(i) As used in this Section 8.01(b), “Credit Agreement Default” means the
occurrence of an “Event of Default” under the Credit Agreement: (A) of which,
except in the limited circumstance described below in this definition, the
Administrative Agent has given Fannie Mae notice in accordance with
Section 8.01(d), hereof (each such notice, a “Fannie Mae Notice of Default”),
(B) if such Event of Default has occurred

 

55



--------------------------------------------------------------------------------

pursuant to Section 9.1(a) or (b) of the Credit Agreement, and no more than one
(1) such Event of Default has occurred during the life of any Term Loan (i.e.,
if such an Event of Default occurs more than once, it shall be a Credit
Agreement Default immediately hereunder), the Administrative Agent shall not
have received payment of an amount equal to the amount the Borrower and the
other Credit Parties failed to pay (including interest thereon at the rate
provided in the Credit Agreement) that gave rise to such Event of Default within
thirty (30) days after the applicable Fannie Mae Notice of Default, and (C) if
such Event of Default has occurred under any other subsection of Section 9.1 of
the Credit Agreement, other than Sections 9.1(h), (i), (j) or (k) of the Credit
Agreement (the occurrence of any of such Events of Default constituting a Credit
Agreement Default immediately hereunder upon the giving of the applicable Fannie
Mae Notice of Default, and without such Fannie Mae Notice of Default if the
Event of Default is under Section 9.1(i) or (j) of the Credit Agreement), unless
(x) the Administrative Agent in good faith determines that, if the Event of
Default would be susceptible of cure (if such cure was permitted beyond any cure
period already provided in the Credit Agreement), (y) the cure of such Event of
Default as a Credit Agreement Default hereunder shall have been commenced
immediately upon the giving of the applicable Fannie Mae Notice of Default and
been completed with thirty (30) days of such Fannie Mae Notice of Default or, if
curable in a longer period not to exceed ninety (90) days, is so cured within
such ninety (90) day period and such cure has been diligently pursued since the
applicable Fannie Mae Notice of Default, and (z) no more than two (2) such
Events of Defaults have occurred during the life of any Term Loan (i.e., if an
Event of Default occurs under any one or more subsections of Section 9.1 of the
Credit Agreement applicable under this clause (C) more than twice, it shall be a
Credit Agreement Default immediately hereunder). Nothing herein shall be deemed
to give the Borrower or any other Credit Party any grace, notice or cure periods
or rights under the Credit Agreement or any other Loan Document other than as
may already be set forth therein.

(ii) Without limiting the provisions of Section 8.01(a), but subject to the
limitations in Section 8.01(b)(vi), the Administrative Agent shall have the
right, at any time after the occurrence and during the continuation of a Credit
Agreement Default, in its discretion and without notice to the Borrower or any
other Credit Party (but with notice to, and the prior written consent of, Fannie
Mae), to transfer to or to register in the name of the Administrative Agent or
any of its nominees any or all of the Specified Pledged Equity Interests
pursuant to the exercise of its rights and remedies hereunder on account of the
Specified Ownership Interest Pledge; provided that if the Administrative Agent
(or any designee of the Administrative Agent) has been approved in writing by
Fannie Mae to acquire the Fannie Mae Program Assets as a result of any Specified
Sale of Fannie Mae Program Assets pursuant to Section 8.01(a)(vi), through a
Retention of Fannie Mae Program Assets or otherwise, Fannie Mae’s consent to
transfer the Specified Pledged Equity to the Administrative Agent or such
designee shall be deemed to have been granted. In addition, the Administrative
Agent shall have the right at any time to exchange certificates or instruments
representing or evidencing Specified Pledged Equity Interests for certificates
or instruments of smaller or larger denominations.

 

56



--------------------------------------------------------------------------------

(iii) Subject to the limitations in Section 8.01(b)(vi), upon the occurrence and
during the continuation of an Event of Default, upon written notice from the
Administrative Agent to the Borrower and the other Credit Parties and the prior
written consent of Fannie Mae, all rights of W&D Multifamily and WDLLC,
respectively, to exercise the voting and other consensual rights which each
would otherwise be entitled to exercise pursuant to Section 3.05(a)(i) hereof
shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights.

(iv) If the Administrative Agent takes possession of any of the Fannie Mae
Program Assets following an exercise of its remedies hereunder, the
Administrative Agent will at all times pending disposition as required under
Section 8.01(a)(viii) above permit WDLLC and WD Capital, as applicable, to
continue to perform the respective obligations of WDLLC and WD Capital, as
applicable, under the Fannie Mae Agreements and to continue the operations
relating to the Fannie Mae Programs substantially as conducted prior to such
exercise of remedies, without material change in process, systems, or personnel
at the direction of the Administrative Agent; provided, however, that (A) any
Mortgage Loan proposed to be delivered by WDLLC to Fannie Mae during the Fannie
Mae Disposition Period will be subject to pre-review by Fannie Mae; (B) subject
to the prior written consent of Fannie Mae, which consent may be granted or
withheld in Fannie Mae’s sole discretion, the Administrative Agent may have an
interim servicer acceptable to Fannie Mae perform such respective obligations of
such Credit Party, as may be applicable, during the Fannie Mae Disposition
Period; and (C) nothing herein shall require any of the Administrative Agent,
any Secured Party, or any applicable Credit Party to utilize its own funds or
credit in connection with the foregoing.

(v) Subject to the limitations in Section 8.01(b)(vi), the Borrower and each
other Credit Party further acknowledge that: (A) except as expressly provided in
Section 8.01(b)(ii), any change in the direct or indirect ownership of any
Specified Pledged Entity is subject to the prior written consent of Fannie Mae,
which consent may be granted or withheld in Fannie Mae’s sole discretion;
(B) any such change that may occur without Fannie Mae’s prior written consent
would constitute a breach of any Specified Pledged Entity’s Fannie Mae
Agreements that could lead to termination of any Specified Pledged Entity’s
participation in the Fannie Mae Programs; and (C) any such private sales may be
at prices and on terms less favorable than those obtainable through a public
sale without such restrictions (including, without limitation, a public offering
made pursuant to a registration statement under the Federal Securities Laws)
and, notwithstanding such circumstances, the Borrower and each other Credit
Party agree that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent and Secured
Parties shall have no obligation to engage in public sales and no obligation to
delay the sale of any Specified Pledged Equity Interest for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Federal Securities Laws or under applicable
state securities laws, even if such issuer would, or should, agree to so
register it.

(vi) Notwithstanding anything to the contrary in this Section 8.01, subsequent
to any approval by Fannie Mae of any sale, transfer, or other disposition (and
subsequent consummation of the transactions effecting such sale, transfer, or
other

 

57



--------------------------------------------------------------------------------

disposition) of: (1) the Fannie Mae Collateral on account of Enforcement Actions
Respecting Fannie Mae Collateral and (2) the Specified Sale of Fannie Mae
Program Assets, all subject to Fannie Mae’s consent rights, pursuant to the
Specified Fannie Mae Enforcement Actions as provided herein, then, so long as
the Specified Pledged Entities no longer serve as an originator or servicer
under the Fannie Mae Programs and have no ongoing obligations to Fannie Mae
under the Fannie Mae Agreements, no other or further consent or approval from
Fannie Mae shall thereafter be required with respect to any change in ownership
of any Specified Pledged Entity.

(vii) For the avoidance of doubt, and notwithstanding anything in this
Section 8.01 to the contrary: (A) as part of the Specified Sale of Fannie Mae
Program Assets, as provided above, the Administrative Agent shall not be
required to sell or otherwise transfer or dispose of the underlying Specified
Pledged Equity Interests and (B) nothing in this Section 8.01 shall require any
of the Administrative Agent or any Secured Party to utilize its own funds or
credit in connection with the exercise of any rights and remedies hereunder;
provided, that nothing in this clause (B) shall limit or otherwise modify or
affect any duties, obligations, covenants or agreements of the Administrative
Agent or any Secured Party pursuant to this Section 8.01.

(c) Guaranties by WDLLC and WD Capital. With respect to the guarantees provided
by WDLLC and WD Capital (singly and collectively, the “Specified Guarantors”),
respectively, pursuant to Article 2 hereof (singly and collectively, the
“Specified Guarantee”), the following provision shall be applicable:

(i) Without limiting the unlimited and unconditional nature of each Specified
Guarantee (which shall remain unaffected by the provisions of this
Section 8.01(c)), the Administrative Agent (on behalf of the Secured Parties)
hereby acknowledges and agrees that, in exercising its rights, remedies, powers,
privileges and discretions against Specified Guarantors, the Administrative
Agent shall not seek to obtain any collateral interest in any property or other
asset of any Specified Guarantor relating in any way to the Fannie Mae Loans
which does not comprise the Fannie Mae Collateral and the Specified Pledged
Equity Interests granted to the Administrative Agent hereunder or under any
other Security Document (subject to the provisions of this Section 8.01) or
otherwise contrary to the provisions of Section 8.01(a) or Section 8.01(b)
hereof; provided, however, that the foregoing shall not be deemed or construed
to modify, limit, or waive the rights, remedies, powers, privileges, or
discretions of the Administrative Agent: (1) pursuant to the provisions of
Section 8.01(a) or Section 8.01(b) hereof, including, without limitation, with
respect to the Specified Fannie Mae Enforcement Actions or (2) with respect to
any other Collateral under this Agreement not relating to the Fannie Mae Loans.

(d) Notices to Fannie Mae. Notices and copies that are required to be delivered
to Fannie Mae pursuant to the Credit Agreement, this Agreement, and any other
applicable Loan Document shall be delivered to Fannie Mae at the following
address:

 

58



--------------------------------------------------------------------------------

Fannie Mae

3900 Wisconsin Avenue, NW

Mailstop 11H-609

Washington, DC 20016-2892

Attention: Vice President, MMB Partner Risk

with a copy to:

Fannie Mae

3900 Wisconsin Avenue, NW

Mailstop 8H-203

Washington, DC 20016-2892

Attention: MMB Legal

Section 8.02 Special Freddie Mac Provisions. Notwithstanding any provision
herein or any other Security Document to the contrary, and as further provided
in Sections 8.4(b) and 9.8 of the Credit Agreement, the provisions of this
Section 8.02 shall apply in all events with respect to: (i) the “Freddie Mac
Collateral” (as defined below); (ii) the Specified Pledged Equity Interests and
the Specified Ownership Interest Pledge thereof; (iii) the Specified Guarantee;
and (iv) any other terms, conditions, notice requirements, limitations,
covenants, and agreements with respect to the Freddie Mac Security Interest (as
defined below). In providing its Agency Consent, it is hereby acknowledged that
Freddie Mac is relying, and such Agency Consent by Freddie Mac is expressly
conditioned, upon the terms and conditions set forth in this Section 8.02 and in
Sections 7.12, 8.4(b), and 9.8 of the Credit Agreement. Subject to the
foregoing, the Administrative Agent (on behalf of the Secured Parties) and each
Credit Party expressly acknowledge and agree as follows:

(a) Freddie Mac Security Interest in Freddie Mac Collateral

(i) Each Credit Party hereby grants to the Administrative Agent for the benefit
of the Secured Parties, a security interest (the “Freddie Mac Security
Interest”) in the following (the “Freddie Mac Collateral”) to secure payment and
performance of the Secured Obligations: all servicing Income actually received,
respectively, by such Credit Party with respect to the Freddie Mac Loans (the
“Freddie Mac Designated Loans”) serviced at any time and from time to time under
the respective Freddie Mac Servicing Contracts, together with any other Income
received on account of payments made by a third party (other than Freddie Mac)
thereunder (except to the extent that any such Income is required by contract or
Applicable Law to be transferred or applied by such Credit Party to or for the
benefit of any other Person). Notwithstanding any other provision of this
Agreement or any other Loan Document, but not in limitation of the specified
Income constituting the Freddie Mac Collateral, the Freddie Mac Collateral shall
not include, and an no Credit Party shall grant, and neither the Administrative
Agent nor any Secured Party shall take or receive, any Lien on any Credit
Party’s right, title or interest in or to any of the following: (i) any MSR
Assets in respect of, arising from or relating to any Collateral Transaction
Document or Servicing Contract that is a Freddie Mac Agreement; (ii) any
Contract or Contract Rights consisting of, arising from or relating to any
Freddie Mac Agreement; (iii) any Mortgage Loan (including, without

 

59



--------------------------------------------------------------------------------

limitation, any promissory note with respect thereto or any mortgaged property
or other collateral therefor) that has been sold, transferred or pledged to or
on behalf of Freddie Mac pursuant to any Freddie Mac Agreement; (iv) any Income
other than (x) servicing Income arising from or related to any Freddie Mac
Agreement or any Freddie Mac Loans or (y) Income received on account of payments
made by a third party (other than Freddie Mac) thereunder (except to the extent
that any such Income is required by contract or Applicable Law to be transferred
or applied by such Credit Party to or for the benefit of any other Person);
(v) books and records pertaining to any of the foregoing; (vi) any “accounts”,
“chattel paper”, “commercial tort claims”, “documents,” “equipment”, “general
intangibles”, “goods”, “instruments”, “inventory”, “investment property”,
“letter of credit rights”, or “securities accounts” (as each of those terms is
defined in the UCC) related to any of the foregoing items (i) through (v); and
(vii) any other assets or properties now owned or at any time hereafter acquired
by any Credit Party that relate in any respect to the foregoing items
(i) through (vi), (clauses (i) through (vii), collectively, the “Excluded
Freddie Mac-Related Assets”). None of the Excluded Freddie Mac-Related Assets
shall constitute Collateral hereunder. For the avoidance of doubt, and without
limitation of any of the foregoing, the parties hereto acknowledge that all
servicing rights pursuant to the Freddie Mac Servicing Contracts are property
solely of Freddie Mac and are not the property of any Credit Party, and are not
included within the Collateral hereunder. The Administrative Agent’s security
interest in the Freddie Mac Collateral is subject and subordinate to all rights,
remedies, powers and prerogatives of Freddie Mac under all Freddie Mac
Agreements, including, without limitation, Freddie Mac’s right to terminate
Credit Party’s selling and servicing rights with respect to the Freddie Mac
Designated Loans as provided in the respective Freddie Mac Agreements. Without
limiting the generality of the foregoing provisions, the Administrative Agent
acknowledges that its security interest is subject to the rights of Freddie Mac
under the Freddie Mac Agreements, and further acknowledges that Freddie Mac must
approve the Administrative Agent’s security interest (with such approval being
given by Freddie Mac in the Agency Consent provided by Freddie Mac to the
Administrative Agent on or about the Closing Date).

(ii) Each Credit Party authorizes the Administrative Agent to file such
financing statements as the Administrative Agent deems reasonably necessary to
perfect the Freddie Mac Security Interest in the Freddie Mac Collateral.

(iii) Subject to Section 8.02(a)(i), each Credit Party hereby irrevocably
appoints (which appointment is coupled with an interest) the Administrative
Agent, or its delegate, as the attorney in fact of each such Credit Party, with
the right (but not the duty) from time to time, following the occurrence and
during the continuance of an Event of Default, to: (1) create, prepare,
complete, execute, deliver, endorse or file, in the name and on behalf of such
Credit Party, any and all instruments, documents, financing statements,
applications for insurance and other agreements and writings required to be
obtained, executed, delivered or endorsed by such Credit Party under this
Section 8.02(a)(iii); (2) convert the Freddie Mac Collateral into cash,
including, without limitation, through the sale (either public or private) of
all or any portion or portions of the Freddie Mac Collateral (but not any of any
of the Excluded Freddie Mac-Related Assets); (3) enforce collection of the
Freddie Mac Collateral, either in its own name or in

 

60



--------------------------------------------------------------------------------

the name of any applicable Credit Party, including, without limitation,
executing releases and prosecuting, defending, compromising or releasing any
action relating to the Freddie Mac Collateral; (4) take such other actions as
the Administrative Agent deems necessary or desirable in order to continue the
perfection and priority of its security interest or to realize upon the Freddie
Mac Collateral (the foregoing acts, remedies, and powers being referred to
herein sometimes, singly and collectively, as “Enforcement Actions Respecting
Freddie Mac Collateral”); and (5) to cause any applicable Credit Party to
undertake and effect any Specified Sale of the Freddie Mac Program Assets as and
when expressly provided under Section 8.02(b)(iv) below. The Administrative
Agent shall not be obliged to do any of the acts or exercise any of the powers
hereinabove authorized, but if the Administrative Agent elects to do any such
act or exercise any such power, it shall not be accountable for more than it
actually receives as a result of such exercise of power, and it shall not be
responsible to any Credit Party or any other Person except for gross negligence,
willful misconduct, or actual bad faith.

(iv) Except in the case of a complete disposition of the Freddie Mac Agreements
pursuant to a Specified Sale of Freddie Mac Program Assets that is expressly
permitted under Section 8.02(b)(iv) hereof (and except for the Administrative
Agent’s exercise of its rights and remedies hereunder with respect to the
Freddie Mac Collateral), neither the Administrative Agent nor any other Secured
Party shall cause WDLLC or WD Capital to sell, assign or otherwise transfer any
of WDLLC or WD Capital’s respective rights, duties or obligations under, in or
with respect to any of the Freddie Mac Agreements (including, without
limitation, any servicing rights thereunder). Neither the Administrative Agent
nor any other Secured Party has any right to service any Freddie Mac Loans or
affect the manner in which WDLLC or WD Capital services any Freddie Mac Loans.
Without limitation of the foregoing, so long as WDLLC and/or WD Capital is a
servicer of Freddie Mac Loans, neither the Administrative Agent nor any other
Secured Party shall take any action that impedes WDLLC or WD Capital from
performing its respective servicing obligations with respect to such loans in
strict compliance with the requirements under the Guide and all other applicable
Freddie Mac Agreements. If the Administrative Agent or any other Secured Party
under this Agreement or any other Loan Document exercises any rights or remedies
with respect to any assets or properties of any Credit Party included within the
Collateral (including, without limitation, any rights of a secured party to take
possession of or sell any such assets or properties), unless and until there has
been a complete disposition of the Freddie Mac Agreements pursuant to a
Specified Sale of Freddie Mac Program Assets that is expressly permitted under
Section 8.02(b)(iv) hereof, in exercising such rights and remedies, neither the
Administrative Agent nor any other Secured party will take any action that could
reasonably be expected to prevent WDLLC or WD Capital from continuing to perform
its respective obligations under the Guide and the other Freddie Mac Agreements
and continuing its respective operations relating thereto substantially as
conducted prior to such exercise of remedies, without material change in
processes, systems, or personnel in a manner that is reasonably likely to
(i) have a material adverse effect on the performance by WDLLC or WD Capital of
any of its respective duties or obligations under the Guide or any other Freddie
Mac Agreement (including, without limitation, any duties and obligations with
respect to servicing of Freddie Mac Loans) or (ii) cause WDLLC or WD Capital not
to be an eligible Seller/Servicer under the Guide.

 

61



--------------------------------------------------------------------------------

For the avoidance of doubt, and without limitation of any of the foregoing,
Freddie Mac shall have no obligation to comply with any directions of the
Administrative Agent or any other Secured Party or to alter in any way servicing
requirements, flows of funds, or accounting of servicing. WDLLC and WD Capital
shall not, and not permit WDLLC or WD Capital to, pledge (or, except as may be
expressly provided in the Credit Agreement, enter into (or agree to enter into)
a Negative Pledge respecting) any of its respective servicing rights with
respect to any of the Freddie Mac Loans to any other Person.

(v) If Freddie Mac terminates any Credit Party’s respective servicing rights
with respect to the Freddie Mac Designated Loans, the grant of the Freddie Mac
Security Interest by such Credit Party hereunder will terminate automatically,
and the Administrative Agent will release its Lien created by such Freddie Mac
Security Interest and execute and file all necessary documents to reflect such
release; provided, however, that no such termination (and no such release) shall
relate to, or otherwise affect, (A) the Freddie Mac Security Interest granted by
any other Credit Party or (B) the Freddie Mac Security Interest respecting
Freddie Mac Collateral comprised of servicing Income then accrued or otherwise
earned by such Credit Party through the date that Freddie Mac provides written
notice to the Administrative Agent that such servicing rights of such Credit
Party shall have been so terminated with respect to such Freddie Mac Designated
Loans (which accrued and earned servicing Income shall in all events remain
Freddie Mac Collateral), with such termination (and such release) relating only
to servicing Income accruing or otherwise earned by such Credit Party from and
after the date of such written notice of termination to the Administrative
Agent.

(vi) Upon the occurrence and during the continuance of an Event of Default for
thirty (30) days or more, and the exercise by the Administrative Agent of its
rights under Section 9.2 of the Credit Agreement, Article 5 hereof, and this
Section 8.02, the Administrative Agent may: (A) direct that all servicing Income
payable to any Credit Party with respect to the Freddie Mac Designated Loans be
deposited into lockbox accounts held by the Administrative Agent; (B) in its own
name, in the name of such Credit Party or otherwise, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for any of the Freddie Mac Collateral, but the Administrative Agent
has no obligation to do so; and (C) exercise and enforce any or all rights and
remedies with respect to the Freddie Mac Collateral available upon default to
the Administrative Agent under the UCC, at law or in equity.

(vii) Upon the occurrence and during the continuance of an Event of Default for
thirty (30) days or more, the Administrative Agent or its designee is entitled
to receive and collect all sums payable to any applicable Credit Party in
respect of the Freddie Mac Collateral, and, in such case: (A) the Administrative
Agent or its designee in its discretion may, in its own name, in the name of
such Credit Party, or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Freddie Mac Collateral, but the Administrative Agent has no
obligation to do so, (B) such Credit Party must, if the Administrative Agent
requests it to do so, hold in trust for the benefit of the Secured Parties and
immediately pay to the Administrative Agent at its office designated by notice,
all amounts received by such Credit Party upon or in respect of any of the
Freddie Mac Collateral, advising the Administrative Agent as to the source of
those funds, and (C) all amounts so received and collected by the Administrative
Agent will be held by it as part of the Freddie Mac Collateral.

 

62



--------------------------------------------------------------------------------

(viii) To the extent any amounts are received by the Administrative Agent
pursuant to this Section 8.02, all rights any applicable Credit Party against
any other Credit Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Secured Obligations.

(ix) For the avoidance of doubt, and without limitation of the definition of
“Excluded Freddie Mac-Related Assets”, the Administrative Agent confirms that,
notwithstanding any provision in this Agreement or any other Loan Document to
the contrary: “Excluded Accounts” hereunder include, without limitation, all
custodial, clearing, suspense, escrow, or other accounts in which WDLLC or WD
Capital, respectively, deposits or holds funds received from borrowers under
Freddie Mac Loans serviced by WDLLC or WD Capital, respectively, on behalf of
Freddie Mac and such Excluded Accounts are not, and shall not constitute,
Collateral hereunder.

(x) Upon the Administrative Agent’s request, each Credit Party shall provide the
Administrative Agent with copies of any book and records expressly relating to
Income comprising the Freddie Mac Collateral. However, for the avoidance of
doubt, such books and records do not constitute Collateral hereunder, and in no
event shall Freddie Mac’s access thereto be restricted in any respect.

(b) Specified Pledged Equity Interest in WDLLC and WD Capital. With respect to
the Specified Pledged Equity Interests and the Specified Ownership Interest
Pledge thereof, the following provisions shall be applicable:

(i) As used in this Section 8.02(b), “Credit Agreement Default” means the
occurrence of an “Event of Default” under the Credit Agreement: (A) of which,
except in the limited circumstance described below in this definition, the
Administrative Agent has given Freddie Mac notice in accordance with
Section 8.02(e) hereof (each such notice, a “Freddie Mac Notice of Default”),
(B) if such Event of Default has occurred pursuant to Section 9.1(a) or (b) of
the Credit Agreement, and no more than one (1) such Event of Default has
occurred during the life of any Term Loan (i.e., if such an Event of Default
occurs more than once, it shall be a Credit Agreement Default immediately
hereunder), the Administrative Agent shall not have received payment of an
amount equal to the amount the Borrower and the other Credit Parties failed to
pay (including interest thereon at the rate provided in the Credit Agreement)
that gave rise to such Event of Default within thirty (30) days after the
applicable Freddie Mac Notice of Default, and (C) if such Event of Default has
occurred under any other subsection of Section 9.1 of the Credit Agreement,
other than Sections 9.1(h), (i), (j) or (k) of the Credit Agreement (the
occurrence of any of such Events of Default constituting a Credit Agreement
Default immediately hereunder upon the giving of the applicable Freddie Mac
Notice of Default, and without such Freddie Mac Notice of Default if the Event
of Default is under Section

 

63



--------------------------------------------------------------------------------

9.1(i) or (j) of the Credit Agreement), unless (x) the Administrative Agent in
good faith determines that, if the Event of Default would be susceptible of cure
(if such cure was permitted beyond any cure period already provided in the
Credit Agreement), (y) the cure of such Event of Default as a Credit Agreement
Default hereunder shall have been commenced immediately upon the giving of the
applicable Freddie Mac Notice of Default and been completed with thirty
(30) days of such Freddie Mac Notice of Default or, if curable in a longer
period not to exceed ninety (90) days, is so cured within such ninety (90) day
period and such cure has been diligently pursued since the applicable Freddie
Mac Notice of Default, and (z) no more than two (2) such Events of Default have
occurred during the life of any Term Loan (i.e., if an Event of Default occurs
under any one or more subsections of Section 9.1 of the Credit Agreement
applicable under this clause (C) more than twice, it shall be a Credit Agreement
Default immediately hereunder). Nothing herein shall be deemed to give the
Borrower or any other Credit Party any grace, notice or cure periods or rights
under the Credit Agreement or any other Loan Document other than as may already
be set forth therein.

(ii) Without limiting the provisions of Section 8.02(a), the Administrative
Agent shall have the right, at any time after the occurrence and during the
continuation of a Credit Agreement Default, in its discretion and without notice
to the Borrower or any other Credit Party (but with notice to Freddie Mac), to
transfer to or to register in the name of the Administrative Agent any or all of
the Specified Pledged Equity Interests pursuant to the exercise of its rights
and remedies hereunder on account of the Specified Ownership Interest Pledge;
provided, that no such transfer or registration of Specified Pledged Equity
Interests to or in name of the Administrative Agent may occur without the prior
written consent of Freddie Mac (which consent may be granted or withheld in
Freddie Mac’s sole and absolute discretion) provided further that if the
Administrative Agent (or any designee of the Administrative Agent) has been
approved in writing by Freddie Mac to acquire the Freddie Mac Program Assets as
a result of any Specified Sale of Freddie Mac Program Assets pursuant to
Section 8.02(b)(iv), through a Retention of Freddie Mac Program Assets or
otherwise, Freddie Mac’s consent to transfer the Specified Pledged Equity to the
Administrative Agent or such designee shall be deemed to have been granted. At
any time following a transfer or registration of Specified Pledged Equity
Interests to or in name of the Administrative Agent in accordance with the terms
and conditions of the immediately preceding sentence, the Administrative Agent
shall have the right at any time to exchange certificates or instruments
representing or evidencing Specified Pledged Equity Interests for certificates
or instruments of smaller or larger denominations.

(iii) Upon the occurrence and during the continuation of a Credit Agreement
Default, upon written notice from the Administrative Agent to the Borrower and
the other Credit Parties and to Freddie Mac, all rights of W&D Multifamily and
WDLLC, respectively, to exercise the voting and other consensual rights which
each would otherwise be entitled to exercise pursuant to Section 3.05(a)(i)
hereof shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights; provided, that the Administrative Agent
shall not exercise any such voting or other consensual rights without the prior
written consent of Freddie Mac (which consent may be granted or withheld in
Freddie Mac’s sole and absolute discretion).

 

64



--------------------------------------------------------------------------------

(iv) Upon the occurrence and during the continuation of a Credit Agreement
Default, irrespective of whether any Specified Pledged Equity Interests have
been transferred to or registered in the name of the Administrative Agent
pursuant to Section 8.02(b)(ii) hereof, the Administrative Agent may cause any
applicable Credit Party to (A) retain a nationally recognized firm that
specializes in the sale of Freddie Mac selling and servicing rights and other
assets that are used in or related to any Freddie Mac Program (collectively the
“Freddie Mac Program Assets”) (which firm must be reasonably acceptable to the
Administrative Agent) and (B) sell, transfer, or otherwise assign all of its
respective rights, obligations, duties, and interests in and under the Freddie
Mac Agreements to one or more then-current Freddie Mac Seller/Servicers within
sixty (60) days of such notice from the Administrative Agent ( with the actions
set forth in (A) and (B) of this clause (iv) being referred to herein as the
“Specified Sale of Freddie Mac Program Assets”); provided, however, that no such
Specified Sale of Freddie Mac Program Assets may occur without the prior written
consent of Freddie Mac (which consent may be granted or withheld in Freddie
Mac’s sole and absolute discretion); and provided further that, to the extent
any of the Freddie Mac Agreements includes parties in addition to a Credit Party
and Freddie Mac, any Specified Sale of Freddie Mac Program Assets, including any
servicing rights, remains subject to satisfaction of the terms and conditions of
such Freddie Mac Agreements and any other approvals required thereunder. Subject
at all times to the consent rights of Freddie Mac in accordance with the terms
hereof, Wells Fargo (or any designee of Wells Fargo approved in writing by
Freddie Mac in its sole discretion) may seek approval from Freddie Mac: (i) to
acquire Freddie Mac Program Assets as a result of any Specified Sale of Freddie
Mac Program Assets and/or (ii) in connection with the realization of the
Specified Pledged Equity Interests under the Specified Ownership Interest
Pledge, to cause any applicable Credit Party to retain its respective Freddie
Mac Program Assets as further provided in Section 8.02(b)(ii) (collectively, as
may be applicable, “Retention of Freddie Mac Program Assets”).

(v) Other than a transfer to the Administrative Agent in accordance with the
terms and conditions of Section 8.02(b)(ii) or 8.02(b)(iv) hereof, no sale,
assignment or other transfer of any Specified Pledged Equity Interests to any
Person (including, without limitation, any sale, assignment or other transfer
thereof by the Administrative Agent to any other Person following the
Administrative Agent’s acquisition thereof in accordance with
Section 8.02(b)(ii) or 8.02(b)(iv) hereof) may occur without the prior written
consent of Freddie Mac, which consent may be granted or withheld in Freddie
Mac’s sole and absolute discretion.

(vi) Borrower and each other Credit Party acknowledge that: (i) any private
sales of Specified Pledged Equity Interests (or otherwise on account of any
Specified Sale of Freddie Mac Program Assets) may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions
(including, without limitation, a public offering made pursuant to a
registration statement under the Federal Securities Laws) and, notwithstanding
such circumstances, the Borrower and

 

65



--------------------------------------------------------------------------------

each other Credit Party agree that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that the Administrative Agent
and Secured Parties shall have no obligation to engage in public sales and no
obligation to delay the sale of any Specified Pledged Equity Interest for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Federal Securities Laws or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.

(vii) For the avoidance of doubt, and notwithstanding anything in this
Section 8.02 to the contrary: (A) as part of the Specified Sale of Freddie Mac
Program Assets, as provided above, the Administrative Agent shall not be
required to sell or otherwise transfer or dispose of the underlying Specified
Pledged Equity Interests and (B) nothing in this Section 8.02 shall require any
of the Administrative Agent or any Secured Party to utilize its own funds or
credit in connection with the exercise of any rights and remedies hereunder;
provided, that nothing in this clause (B) shall limit or otherwise modify or
affect any duties, obligations, covenants or agreements of the Administrative
Agent or any Secured Party pursuant to this Section 8.02.

(viii) Notwithstanding anything to the contrary in this Section 8.02, if (A) the
Specified Pledged Entities have satisfied all of their respective outstanding
duties and obligations to Freddie Mac under the Freddie Mac Agreements, (B) the
Freddie Mac Agreements have been terminated (or there has been a complete
disposition of the Freddie Mac Agreements pursuant to a Specified Sale of
Freddie Mac Program Assets that is expressly permitted under Section 8.02(b)(iv)
hereof), and (C) the Specified Pledged Entities have ceased to be
Seller/Servicers of Freddie Mac Loans (in each case, as determined by Freddie
Mac in its sole and absolute discretion), then no other or further consent or
approval from Freddie Mac shall thereafter be required with respect to any
change in ownership of any Specified Pledged Entity.

(c) Guaranties by WDLLC and WD Capital. With respect to the Specified Guarantees
provided by the Specified Guarantors pursuant to Article 2 hereof, the following
provision shall be applicable:

(i) Without limiting the unlimited and unconditional nature of each Specified
Guarantee (which shall remain unaffected by the provisions of this
Section 8.2(c)), the Administrative Agent (on behalf of the Secured Parties)
hereby acknowledges and agrees that, in exercising its rights, remedies, powers,
privileges and discretions against Specified Guarantors, the Administrative
Agent shall not (A) seek to obtain any collateral interest in any property or
other asset of any Specified Guarantor that is included within the Excluded
Freddie Mac-Related Assets or (B) take any action (or refrain from taking any
action) in violation of or otherwise contrary to the provisions of
Section 8.02(a) or Section 8.02(b) hereof (including, without limitation, any
term or condition of Section 8.02(a)(iv); provided, however, that the foregoing
shall not be deemed or construed to modify, limit, or waive the rights,
remedies, powers, privileges, or discretions of the Administrative Agent:
(1) pursuant to the provisions of Section 8.02(a) or Section 8.02(b) hereof,
including, without limitation, with respect to the Enforcement Actions
Respecting Freddie Mac Collateral or (2) with respect to any other Collateral
under this Agreement not relating to the Freddie Mac Loans.

 

66



--------------------------------------------------------------------------------

(d) Freddie Mac Rights under Freddie Mac Agreements. Nothing in this
Section 8.02 (or in any other provision hereof or of any other Loan Document)
shall in any way limit, modify or otherwise affect in any respect Freddie Mac’s
rights and remedies under the Freddie Mac Agreements (including, without
limitation, the Guide) or limit or otherwise affect in any respect Freddie Mac’s
ability to enforce such rights and remedies.

(e) Notices to Freddie Mac. Notices and copies that are required to be delivered
to Freddie Mac pursuant to the Credit Agreement, this Agreement, and any other
applicable Loan Document shall be delivered to Freddie Mac at the following
address:

Freddie Mac

Multifamily Division

8100 Jones Bank Drive

Mailstop B4A

McLean, Virginia 22102

Attention: Institutional Risk Director

with a copy to:

Freddie Mac

Legal Division

8200 Jones Bank Drive

Mailstop 210

McLean, Virginia 22102

Attention: Vice President, Multifamily Real Estate

(f) As further provided in Section 7.12 of the Credit Agreement and in
Section 4.06(c) hereof, and for the avoidance of doubt, nothing in this
Agreement or in any other Loan Document shall prohibit or otherwise limit any
Credit Party from (i) amending, restating, supplementing, modifying or waiving
any default by an underlying obligor or related to the servicing of an
underlying mortgage loan under any Collateral Transaction Document if such
prohibition or limitation could have a material adverse effect on the
performance by any Credit Party of any of its duties or obligations under any of
the Freddie Mac Agreements (including, without limitation, any duties and
obligations with respect to servicing of Freddie Mac Loans); or (ii) consenting
to or otherwise effecting or implementing any amendment, restatement, supplement
or other modification to or of any Freddie Mac Agreement consistent with
modifications generally applicable to the Freddie Mac Agreements or to a Freddie
Mac Seller/Servicer, if such amendment, restatement, supplement or other
modification is required or requested by Freddie Mac.

 

67



--------------------------------------------------------------------------------

Section 8.03 Special Ginnie Mae Provisions. Notwithstanding any provision herein
or any other Security Document to the contrary, and as further provided in
Sections 8.4(c) and 9.9 of the Credit Agreement, the provisions of this
Section 8.03 shall apply in all events with respect to: (i) the “Ginnie Mae
Collateral”; and (ii) the other terms, conditions, notice requirements,
limitations, and agreements with respect to the Ginnie Mae Security Interests
granted to the Administrative Agent (for the benefit of the Secured Parties) in
the “Ginnie Mae Collateral” relating to the “Ginnie Mae Designated Loans” under
this Agreement and/or any other Security Document (as each of such quoted terms
is defined below). In providing the Ginnie Mae Acknowledgment letter, it is
hereby acknowledged that Ginnie Mae is relying upon the terms and conditions set
forth in this Section 8.03 and in Sections 7.12, 8.4(c), and 9.9 of the Credit
Agreement. In the event of any conflict between the provisions of this
Section 8.03 and the provisions of any other Loan Document or any other
provision of this Agreement, the provisions of this Section 8.03 shall control.
Subject to the foregoing, the Administrative Agent (on behalf of the Secured
Parties) and each Credit Party expressly acknowledge and agree that
notwithstanding anything contained herein, with regard to the mortgage servicing
rights and mortgage servicing income for all Ginnie Mae Mortgage Loans, the
following provisions shall apply and all other provisions contained herein shall
be subject to and subordinate to these.

(a) Each Credit Party hereby grants the Administrative Agent for the benefit of
the Secured Parties, a security interest (the “Ginnie Mae Security Interest”) in
the following (the “Ginnie Mae Collateral”) to secure payment and performance of
the Secured Obligations: all servicing Income actually received by any Credit
Party with respect to the Mortgage Loans (the “Ginnie Mae Designated Loans”)
serviced at any time and from time to time under the Ginnie Mae Agreements,
together with other Income received on account of payments made by a third party
(other than Ginnie Mae) thereunder minus the Ginnie Mae guarantee fee and minus
all required payments to all investors of the applicable mortgage-backed
securities that the Ginnie Mae Designated Loans are securing, all as and to the
extent provided in the Ginnie Mae Agreements. Specifically, Ginnie Mae
Collateral does not include the Ginnie Mae Agreements, MSR Assets related to the
Ginnie Mae Agreements, or any other income related to the Ginnie Mae Designated
Loans, nor shall it include the escrow accounts relating to those Ginnie Mae
Designated Loans or any payments held in a clearing account made pursuant to the
Ginnie Mae Designated Loans. Any security interest of the Administrative Agent
and any that any other party hereto shall have in the Ginnie Mae Designated
Loans is expressly subject and subordinate to all rights, remedies, powers and
prerogatives of Ginnie Mae under the Ginnie Mae Guaranty Agreement, the Ginnie
Mae Guide, and all other Ginnie Mae Agreements or contracts, including Ginnie
Mae’s right to terminate the Ginnie Mae issuer’s rights with respect to the
Ginnie Mae Designated Loans as provided in the Ginnie Mae Agreements and as
further provided herein. Without limiting the generality of the foregoing
provisions, the Administrative Agent acknowledges that its security interest and
any rights that it shall have under the Credit Agreement, this Agreement, and/or
the letter of Ginnie Mae dated as of the Closing Date (the “GM Letter”) is
subject to the rights of Ginnie Mae under the Ginnie Mae Guaranty Agreements,
the Ginnie Mae Guides, contracts, and other program agreements and other Ginnie
Mae Agreements, as applicable, including, without limitation, Ginnie Mae’s right
to extinguish any interest in the Ginnie Mae Designated Loans without
compensation or offset and within Ginnie Mae’s absolute and sole discretion.

(b) Each Credit Party authorizes the Administrative Agent to file such financing
statements as the Administrative Agent deems reasonably necessary to perfect the
Ginnie Mae Security Interest in the Ginnie Mae Collateral.

 

68



--------------------------------------------------------------------------------

(c) To the extent that Ginnie Mae Designated Loans remain subject to the Ginnie
Mae Agreements, the applicable Credit Party will remain the servicer of the
Ginnie Mae Designated Loans and will continue to service the Ginnie Mae
Designated Loans in accordance with Ginnie Mae requirements. Such Credit Party
shall not pledge (or, except as may be expressly provided in the Credit
Agreement, enter into (or agree to enter into) any Negative Pledge respecting)
any of its servicing rights with respect to the Ginnie Mae Designated Loans.

(d) The Administrative Agent has no right to service the Ginnie Mae Designated
Loans or affect the manner in which any applicable Credit Party services the
Ginnie Mae Designated Loans. If Ginnie Mae terminates any Credit Party’s
servicing rights with respect to the Ginnie Mae Designated Loans, this pledge
will terminate automatically as to the Ginnie Mae Collateral granted by such
Credit Party, and the Administrative Agent will release its Lien created by such
pledge and execute and file all necessary documents to reflect such release;
provided, however, that no such termination (and no such release) shall relate
to, or otherwise affect, (A) the Ginnie Mae Security Interest granted by any
other Credit Party or (B) the Ginnie Mae Security Interest respecting Ginnie Mae
Collateral comprised of servicing Income then accrued or otherwise earned by
such Credit Party through the date that Ginnie Mae so terminates the servicing
rights of such Credit Party with respect to such Ginnie Mae Designated Loans
(which accrued and earned servicing Income through such date of termination by
Ginnie Mae shall in all events remain Ginnie Mae Collateral), with such
termination (and such release) relating only to servicing Income accruing or
otherwise earned by such Credit Party from the date of such termination by
Ginnie Mae. The Credit Parties shall provide the Administrative Agent with
immediate written notice of any such termination by Ginnie Mae but the Credit
Parties’ failure to do so shall not affect the terms of this paragraph or Ginnie
Mae’s rights with respect to the Ginnie Mae Designated Loans.

(e) Upon the occurrence and during the continuance of an Event of Default for
thirty (30) days or more, and the exercise by the Administrative Agent of its
rights under Section 9.2 of the Credit Agreement, Article 5 hereof, and this
Section 8.03, the Administrative Agent may: (i) direct that all servicing fees
(minus the Ginnie Mae guarantee fee and minus all required payments to all
investors of the applicable mortgage-backed securities that the Ginnie Mae
Designated Loans are securing) made payable to any Credit Party with respect to
the Ginnie Mae Designated Loans be deposited into lockbox accounts held by the
Administrative Agent; (ii) in its own name, in the name of such Credit Party or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Ginnie Mae
Collateral, but the Administrative Agent has no obligation to do so; (iii) by
written notice to such Credit Party, direct any Credit Party to sell the
servicing rights to the Ginnie Mae Designated Loans (in which event such Credit
Party shall (x) retain a nationally recognized firm that specializes in the sale
of Ginnie Mae servicing rights (which firm must be reasonably acceptable to the
Administrative Agent) and (y) sell the servicing rights to the Ginnie Mae
Designated Loans to another Ginnie Mae lender/servicer within sixty (60) days of
such notice from the Administrative Agent) (with the actions set forth in this
clause (iii) being referred to herein as the “Specified Sale of Ginnie Mae
Program Assets”); and (iv) exercise and enforce any or all rights and remedies
available upon default to the Administrative Agent under the UCC, at law or in
equity. Any sale of the Ginnie Mae Collateral must and shall be subject to
Ginnie Mae’s written approval. All proceeds of such sale will be applied first
to the expenses of the sale, then to any amounts due to Ginnie Mae from such
Credit Party under the Servicing

 

69



--------------------------------------------------------------------------------

Contracts sold, and then to the outstanding balance of the Secured Obligations
(as provided in Section 9.4 of the Credit Agreement), with any remaining balance
remitted to the Borrower. Ginnie Mae shall have no obligation to comply with any
directions of the Administrative Agent or to alter in any way servicing
requirements, flows of funds, or accounting of servicing of the Ginnie Mae
Designated Loans. Subject at all times to the consent rights of Ginnie Mae in
accordance with the terms hereof, Wells Fargo (or any designee of Wells Fargo
approved in writing by Ginnie Mae in its sole discretion) may seek approval from
Ginnie Mae to acquire GinnieMae Program Assets as a result of any Specified Sale
of Ginnie Mae Program Assets.

(f) Upon the occurrence and during the continuance of an Event of Default for
thirty (30) days or more, the Administrative Agent or its designee is entitled
to receive and collect all sums payable to any applicable Credit Party in
respect of the Ginnie Mae Collateral, and, in such case (i) the Administrative
Agent or its designee in its discretion may, in its own name, in the name of
such Credit Party or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Ginnie Mae Collateral, but the Administrative Agent has no obligation to
do so, (ii) such Credit Party must, if the Administrative Agent requests it to
do so, hold in trust for the benefit of the Secured Parties and immediately pay
to the Administrative Agent at its office designated by notice, all amounts
received by such Credit Party upon or in respect of any of the Ginnie Mae
Collateral, advising the Administrative Agent as to the source of those funds
and (iii) all amounts so received and collected by the Administrative Agent will
be held by it as part of the Ginnie Mae Collateral.

(g) To the extent any amounts are received by the Administrative Agent pursuant
to this Section 8.03, all rights of any applicable Credit Party against any
other Credit Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Secured Obligations.

(h) For the avoidance of doubt, and notwithstanding anything in this
Section 8.03 to the contrary, nothing in this Section 8.03 shall require any of
the Administrative Agent or any Secured Party to utilize its own funds or credit
in connection with the exercise of any rights and remedies hereunder; provided,
that nothing in this clause (h) shall limit or otherwise modify or affect any
duties, obligations, covenants or agreements of the Administrative Agent or any
Secured Party pursuant to this Section 8.03.

(i) Notices and copies required by this Section 8.03 of the Credit Agreement to
be delivered to Ginnie Mae pursuant to the Credit Agreement, this Agreement and
any other applicable Loan Document shall be delivered to Ginnie Mae at the
following address:

Government National Mortgage Association

451 Seventh Street, S.W., Rm. B-133

Washington, DC 20410

Attn: Senior Vice President, Office of Mortgage-Backed Securities

Facsimile: (202) 485-0232

 

70



--------------------------------------------------------------------------------

(j) Each of the Administrative Agent, and each Credit Party acknowledge that the
Ginnie Mae Designated Loans remain the property of Ginnie Mae and the
Administrative Agent and each Credit Party agree that no loan data containing
personally identifiable information shall be released to any third party
pursuant to Section 6.13 of the Credit Agreement or any other Section hereunder
or thereunder, or pursuant to any subpoena or court order, without the express
written consent of Ginnie Mae.

[Signature Pages to Follow]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.

 

WALKER & DUNLOP, INC., as Borrower By:  

/s/ Stephen P. Theobald

Name:   Stephen P. Theobald Title:   Executive Vice President, Chief Financial  
Officer & Treasurer WALKER & DUNLOP MULTIFAMILY, INC., as a Subsidiary Guarantor
By:  

/s/ Stephen P. Theobald

Name:   Stephen P. Theobald Title:   Executive Vice President, Chief Financial  
Officer & Treasurer WALKER & DUNLOP, LLC, as a Subsidiary Guarantor By:  

/s/ Stephen P. Theobald

Name:   Stephen P. Theobald Title:   Executive Vice President, Chief Financial  
Officer & Treasurer WALKER & DUNLOP CAPITAL, LLC, as a Subsidiary Guarantor By:
 

/s/ Stephen P. Theobald

Name:   Stephen P. Theobald Title:   Executive Vice President, Chief Financial  
Officer & Treasurer

 

Walker & Dunlop

Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Julius R. Zamora

Name:   Julius R. Zamora Title:   Vice President

 

Walker & Dunlop

Guarantee and Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

Exhibit I

SUPPLEMENT NO.          dated as of [            ] 20[    ], to the Guarantee
and Collateral Agreement, dated as of December 20, 2013 (the “Guarantee and
Collateral Agreement”), among WALKER & DUNLOP, INC. (the “Borrower”), certain
Subsidiaries of the Borrower party hereto (each a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors” and, together with the Borrower, the
“Credit Parties” and sometimes, each such party, individually, a “Credit Party”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, for itself, as a Lender, and on
behalf of the other Lenders and Secured Parties, as “Administrative Agent” (as
defined and otherwise described in the Credit Agreement and so referred to
herein).

 

  A. Reference is made to the Credit Agreement, dated as of December 20, 2013
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders, and
the Administrative Agent.

 

  B. Capitalized terms used in this Supplement and not otherwise defined in this
Supplement shall have the meanings assigned to such terms in the Credit
Agreement and to the extent not defined in the Credit Agreement, the Guarantee
and Collateral Agreement referred to therein.

 

  C. The Credit Parties have entered into the Guarantee and Collateral Agreement
in order to induce the Lenders to make the Tern Loan.

 

  D. The Guarantee and Collateral Agreement provides that certain additional
Subsidiaries shall become Credit Parties under the Guarantee and Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Guarantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to maintain the Term Loans.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with the Guarantee and Collateral Agreement, the New
Subsidiary, by its signature below, hereby joins in the execution and delivery
of the Guarantee and Collateral Agreement and hereby becomes a Credit Party and
a Subsidiary Guarantor under the Guarantee and Collateral Agreement with the
same force and effect as if originally named therein as a Credit Party and a
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of the Guarantee and Collateral Agreement applicable to it as a
Credit Party and Subsidiary Guarantor thereunder, including, without limitation,
the guarantee by New Subsidiary, jointly and severally with the other Subsidiary
Guarantors, in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, with respect to the Secured Obligations pursuant to
Section 2.01 of the Guarantee and Collateral Agreement, and (b) represents and
warrants that the representations and warranties made by it as a Credit Party
and Subsidiary Guarantor thereunder are true and correct on and as of the date
hereof. In furtherance

[Exhibit I to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

of the foregoing, the New Subsidiary, as security for the payment and
performance in full of the Secured Obligations (as defined in the Guarantee and
Collateral Agreement), does hereby create and grant to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties,
their successors and assigns, a security interest in and lien on all the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Subsidiary Guarantor” or “Credit Party” in the Guarantee and Collateral
Agreement or any other Loan Document shall be deemed to include the New
Subsidiary. The Guarantee and Collateral Agreement is hereby incorporated in
this Supplement by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that set forth
under its signature hereto is (i) the true and correct legal name of the New
Subsidiary, (ii) its jurisdiction of formation, (iii) its Federal Taxpayer
Identification Number or its organizational identification number and (iv) the
location of its chief executive office. The New Subsidiary hereby further
represents and warrants that, as of the date hereof, Schedule I hereto
accurately sets forth all information which would have been required pursuant to
the Schedules to the Guarantee and Collateral Agreement had the New Subsidiary
been a Credit Party on the date of the execution and delivery of the Guarantee
and Collateral Agreement (it being understood and agreed, however, that the
information so furnished by the New Subsidiary is accurate as of the date of
this Supplement rather than the date of the Guarantee and Collateral Agreement).

SECTION 5. This Supplement will be effective upon receipt by the Administrative
Agent of: (A) a duly executed copy hereof and (b) each other document required
by Section 6.14(a) of the Credit Agreement.

SECTION 6. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 7. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Exhibit I to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SECTION 8. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof and in the Guarantee and Collateral Agreement; the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 10. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as a sealed
instrument as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY], By:  

 

  Name:   Title:   Legal Name:   Jurisdiction of Formation:   Location of Chief
Executive Office:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:  

 

Name:   Title:  

 

[Exhibit I to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit I

Schedule I

[to be attached]

 

[Exhibit I to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit II

FORM OF GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Credit Party], a [            ] (the “Credit Party”) with
principal offices at [            ], hereby grants to WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, with principal offices at 150 East 42nd
Street, 40th Floor, New York, NY 10017 (the “Grantee”), a continuing security
interest in (i) all of the Credit Party’s right, title and interest in, to and
under the United States trademarks, trademark registrations and trademark
applications (the “Marks”) set forth on Schedule A attached hereto, (ii) all
Proceeds (as such term is defined in the Guarantee and Collateral Agreement
referred to below) and products of the Marks, (iii) the goodwill of the
businesses with which the Marks are associated and (iv) all causes of action
arising prior to or after the date hereof for infringement of any of the Marks
or unfair competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Secured Obligations of the Credit Party, as such term is defined in the
Guarantee and Collateral Agreement among the Credit Party, the other assignors
from time to time party thereto and the Grantee, dated as of December 20, 2013
(as amended, modified, restated and/or supplemented from time to time, the
“Guarantee and Collateral Agreement”).

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guarantee and Collateral Agreement. The rights and
remedies of the Grantee with respect to the security interest granted herein are
as set forth in the Guarantee and Collateral Agreement, all terms and provisions
of which are incorporated herein by reference. In the event that any provisions
of this Grant are deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
govern.

Upon the payment in full of the Obligations (other than contingent obligations
not yet due and payable) and termination of the Guarantee and Collateral
Agreement, the Grantee shall execute, acknowledge, and deliver to the Credit
Party an instrument in writing in recordable form releasing the grant and
security interest in the Marks and other Collateral (as such term is defined in
the Guarantee and Collateral Agreement) under this Grant.

This Grant may be executed in counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute a single
contract. Delivery of an executed signature page to this Grant by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Grant.

This Grant shall be construed in accordance with and governed by the law of the
State of New York.

[Exhibit II to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as a sealed
instrument as of the first date written above.

 

[NAME OF CREDIT PARTY], Credit Party By  

 

Name:   Title:   WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
and Grantee By  

 

  Name:   Title:

 

 

[Exhibit II to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

MARK

 

REG NO

 

REG DATE

 

 

[Exhibit II to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Credit Party], a [            ] (the “Credit Party”) with
principal offices at [            ], hereby grants to WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, with principal offices at 150 East 42nd
Street, 40th Floor, New York, NY 10017 (the “Grantee”), a continuing security
interest in (i) all of the Credit Party’s rights, title and interest in, to and
under the United States patents (the “Patents”) set forth on Schedule A attached
hereto, in each case together with (ii) all Proceeds (as such term is defined in
the Guarantee and Collateral Agreement referred to below) and products of the
Patents, and (iii) all causes of action arising prior to or after the date
hereof for infringement of any of the Patents or unfair competition regarding
the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Secured Obligations of the Credit Party, as such term is defined in the
Guarantee and Collateral Agreement among the Credit Party, the other assignors
from time to time party thereto and the Grantee, dated as of December 20, 2013
(as amended, modified, restated and/or supplemented from time to time, the
“Guarantee and Collateral Agreement”).

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guarantee and Collateral Agreement. The rights and
remedies of the Grantee with respect to the security interest granted herein are
as set forth in the Guarantee and Collateral Agreement, all terms and provisions
of which are incorporated herein by reference. In the event that any provisions
of this Grant are deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
govern.

Upon the payment in full of the Obligations (other than contingent obligations
not yet due and payable) and termination of the Guarantee and Collateral
Agreement, the Grantee shall execute, acknowledge, and deliver to the Credit
Party an instrument in writing in recordable form releasing the grant and
security interest in the Patents and other Collateral (as such term is defined
in the Guarantee and Collateral Agreement) under this Grant.

This Grant may be executed in counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute a single
contract. Delivery of an executed signature page to this Grant by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Grant.

This Grant shall be construed in accordance with and governed by the law of the
State of New York.

[Exhibit III to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as a sealed
instrument as of the [            ] day of [            ] [            ]

 

[NAME OF CREDIT PARTY], Credit Party By  

 

  Name:   Title: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
and Grantee By  

 

  Name:   Title:

 

 

[Exhibit III to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

PATENT

 

PATENT NO

 

ISSUE DATE

 

 

[Exhibit III to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit IV

FORM OF GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [Name of Credit Party], a [            ] (the “Credit Party”), having
its chief executive office at [            ], is the owner of all right, title
and interest in and to the United States copyrights and associated United States
copyright registrations and applications for registration (the “Copyrights”) set
forth in Schedule A attached hereto;

WHEREAS, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, having
its principal offices at 150 East 42nd Street, 40th Floor, New York, NY 10017
(the “Grantee”), desires to acquire a security interest in said copyrights and
copyright registrations and applications therefor; and

WHEREAS, the Credit Party is willing to grant to the Grantee a security interest
in and lien upon the copyrights and copyright registrations and applications
therefor described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Guarantee
and Collateral Agreement, dated as of December 20, 2013, made by the Credit
Party, the other assignors from time to time party thereto and the Grantee (as
amended, modified, restated and/or supplemented from time to time, the
“Guarantee and Collateral Agreement”) the Credit Party hereby grants to the
Grantee a continuing security interest in all of the Credit Party’s right, title
and interest in, to and under the copyrights and copyright registrations and
applications therefor set forth in Schedule A attached hereto.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guarantee and Collateral Agreement. The rights and
remedies of the Grantee with respect to the security interest granted herein are
as set forth in the Guarantee and Collateral Agreement, all terms and provisions
of which are incorporated herein by reference. In the event that any provisions
of this Grant are deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
govern.

Upon the payment in full of the Obligations (as such term is defined in the
Guarantee and Collateral Agreement) (other than contingent obligations not yet
due and payable) and termination of the Guarantee and Collateral Agreement, the
Grantee shall execute, acknowledge, and deliver to the Credit Party an
instrument in writing in recordable form releasing the grant and security
interest in the Copyrights and other Collateral (as such term is defined in the
Guarantee and Collateral Agreement) under this Grant.

This Grant may be executed in counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute a single
contract. Delivery of an executed signature page to this Grant by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Grant.

This Grant shall be construed in accordance with and governed by the law of the
State of New York.

[Exhibit IV to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as a sealed
instrument as of the [            ] day of [            ] [            ].

 

[NAME OF CREDIT PARTY], Credit Party

By

     

Name:

 

Title:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent and Grantee

By

     

Name:

 

Title:

 

[Exhibit IV to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

REGISTRATION NUMBER

 

PUBLICATION DATE

 

COPYRIGHT TITLE

 

 

[Exhibit IV to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit V

Form of Fannie Mae Agency Consent

[to be attached]

[Exhibit V to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

FANNIE MAE

3900 Wisconsin Avenue, NW

Washington, DC 20016-2892

December 20, 2013

Walker & Dunlop, LLC

Walker & Dunlop Capital, LLC

7501 Wisconsin Avenue - Suite 1200E

Bethesda, Maryland 20814

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This letter agreement (this “Agreement”) is being entered into as of the date
set forth above (the “Effective Date”) by and among the signatories hereto with
respect to the New Term Facility, as hereinafter defined.

Walker & Dunlop, LLC, a Delaware limited liability company (together with any
related entity that acts as an approved lender, “WDLLC”), is an approved lender
(a “DUS Lender”) under Fannie Mae’s Delegated Underwriting and Servicing (“DUS”)
program pursuant to a Mortgage Selling and Servicing Contract dated as of
January 30, 2009 (the “WDLLC MSSC”), as amended and supplemented by various
other contemporaneous and subsequent documents between WDLLC and Fannie Mae,
including, but not limited to, an Amended and Restated Master Loss Sharing
Agreement between Lender and Fannie Mae dated as of June 1, 2012 (the “WDLLC
MLSA”), and a Delegated Underwriting and Servicing Reserve Agreement dated as of
January 30, 2009 (the “WDLLC Reserve Agreement”), all of which are subject to
any applicable Fannie Mae Guide, as superseded, supplemented, or amended from
time to time (the “Guide”, together with the WDLLC MSSC, the WDLLC MLSA, the
WDLLC Reserve Agreement, and any amendment or addendum thereto or other document
executed in connection therewith, are collectively referred to herein as the
“WDLLC Fannie Mae Contracts”). The WDLLC Fannie Mae Contracts as of the
Effective Date are listed on Schedule 1 hereto. Walker & Dunlop Capital, LLC, a
Massachusetts limited liability company (“WD Capital”) and formerly known as
CWCapital LLC, is a party to certain agreements with Fannie Mae that are listed
on Schedule 2 hereto, all of which are subject to any applicable Guide
(collectively, together with any amendment or addendum thereto or other document
executed in connection therewith, the “WD Capital Fannie Mae Contracts”).
References herein to “Fannie Mae Contracts” shall mean and refer, collectively,
to the WDLLC Fannie Mae Contracts and the WD Capital Fannie Mae Contracts.



--------------------------------------------------------------------------------

Walker & Dunlop, LLC, et al.

December 20, 2013

Page 3 of 9

 

Capitalized terms used but not defined in this letter shall have the meanings
ascribed to them in the Guide, provided that if such a term is not defined in
the Guide it shall have the meaning ascribed to it in the Approved Drafts.

On September 4, 2012, Walker & Dunlop, Inc., a Maryland corporation (“W&D”), and
the 100% direct or indirect owner of WDLLC, as the “Borrower”, and WDLLC,
Walker & Dunlop Capital, LLC, a Massachusetts limited liability company (“WD
Capital”), and certain affiliates thereof, as “Guarantors,” entered into a term
loan credit facility (the “Existing Facility”) with Bank of America, N.A., as
administrative agent, collateral agent and lender, in an aggregate principal
amount of $83,000,000. It is proposed that a new loan be made by certain
financial institutions to W&D pursuant to a credit agreement to be entered into
on or about the date hereof by and among W&D, as borrower, such financial
institutions as lenders and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, “Agent”) to replace and refinance the
Existing Facility, with such new loan being a $175,000,000 term loan to W&D (the
“New Term Facility”). In addition to repaying and refinancing the Existing
Facility, the proceeds from the Term Loan will be used, among other things, to
pay fees and expenses in connection with such repayment and refinancing and in
connection with the New Term Facility and to finance ongoing working capital
requirements and other general corporate purposes of W&D, including investments
and share repurchases.

W&D, a publicly traded company, owns 100% of the equity interests in Walker &
Dunlop Multifamily, Inc. a Delaware corporation (“WD Multifamily”), which owns
100% of the equity interest in WDLLC, which owns 100% of the equity interest in
WD Capital (WD Multifamily, WDLLC and WD Capital, collectively, the “Obligor
Group”). The New Term Facility will be evidenced and secured by, among other
instruments, documents, and agreements, the “Credit Agreement” and the
“Guarantee and Collateral Agreement” (so referred to herein) described in
Schedule 3 hereto. Each of W&D and the Obligor Group will execute and deliver,
among other things, the Credit Agreement and the Guarantee and Collateral
Agreement in connection with the New Term Facility.

W&D and the Obligor Group (collectively, the “Loan Parties”) request that Fannie
Mae consent to the Loan Parties’ entering into the New Term Facility on the
terms set forth in the Credit Agreement, the Guarantee and Collateral Agreement,
and any other documents identified on Schedule 3 attached hereto and
incorporated herein by this reference, which were provided in draft form by
WDLLC to Fannie Mae (collectively, the “Approved Drafts”) (such consent, if any,
the “Fannie Mae Consent”).

Agent and Loan Parties expressly acknowledge and agree that Fannie Mae, in
providing the Fannie Mae Consent hereunder, is relying fully, and such Fannie
Mae Consent is expressly conditioned, upon the compliance by Agent and Loan
Parties (“Compliance with Specified Fannie Mae Provisions”) with the terms and
conditions set forth in Section 8.01 of the Guarantee and Collateral Agreement
and in Section 8.4(a), Section 7.12, and Section 9.7 of the



--------------------------------------------------------------------------------

Walker & Dunlop, LLC, et al.

December 20, 2013

Page 4 of 9

 

Credit Agreement (collectively, the “Specified Fannie Mae Provisions”). All of
the Specified Fannie Mae Provisions (including all applicable sectional and
definitional references therein) are specifically incorporated herein by
reference, including, without limitation, with respect to all agreements,
limitations, restrictions applicable to Agent and Loan Parties, respectively,
and the consent rights of Fannie Mae applicable with respect to the Fannie Mae
Collateral, the Specified Pledged Equity Interests, and/or the Specified Sale of
Fannie Mae Program Assets, all as and when expressly provided in accordance with
the Specified Fannie Mae Provisions. In the absence of the Fannie Mae Consent,
the granting by Loan Parties of the Specified Ownership Interest Pledge in the
Specified Pledged Entities (which could result in a change of the ownership
structure of WDLLC or WD Capital if Agent exercises its default remedies under
the New Term Facility) could constitute a breach of the applicable Fannie Mae
Contracts; provided, however, any change of ownership in the Specified Pledged
Entities based upon defaults under the New Term Facility is and shall remain
subject to the prior written consent of Fannie Mae, as further set forth in the
Fannie Mae Provisions, and the Fannie Mae Consent does not extend to any such
future transfer.

Accordingly, in consideration of Fannie Mae’s providing the Fannie Mae Consent
hereunder, the parties hereto acknowledge and agree as follows:

A. Agent Agreements. In consideration of Fannie Mae’s entering into this
Agreement and providing the Fannie Mae Consent, Agent hereby acknowledges and
agrees as follows:

 

  1. The grant of the security interest in certain assets of WDLLC and WD
Capital to Agent to secure W&D’s obligations under the New Term Facility and the
pledge of certain equity interests in WDLLC and WD Capital to secure W&D’s
obligations under the New Term Facility are each subject and subordinate to
Fannie Mae’s rights under the Fannie Mae Contracts, including, without
limitation, Fannie Mae’s right to consent to changes in the ownership of WDLLC
or WD Capital, as applicable, and Fannie Mae’s right to terminate the Fannie Mae
Contracts as set forth therein. Such termination rights of Fannie Mae shall
include, without limitation, termination upon expiration of any Fannie Mae
Disposition Period, and no termination fee shall be payable by Fannie Mae in
connection with any such termination. The existence of any Fannie Mae
Disposition Period shall be construed, for all purposes, as a material adverse
change (or any other term(s) of similar import in the Fannie Mae Contracts) in
WDLLC’s or WD Capital’s ability to satisfactorily service mortgages for all
purposes or as set forth under any of the Fannie Mae Contracts.

 

  2.

Upon the execution and delivery of the Facility Documents (defined below) in
connection with the establishment of the New Term Facility, Agent: (i) ratifies,
confirms, and reaffirms in favor of Fannie Mae the Specified Fannie Mae
Provisions; (ii) acknowledges and agrees that Loan Parties’ grant, and Agent’s
acceptance, of the respective pledge and security interests in the Fannie Mae



--------------------------------------------------------------------------------

Walker & Dunlop, LLC, et al.

December 20, 2013

Page 5 of 9

 

  Collateral and Specified Pledged Equity Interests is strictly in accordance
with the Specified Fannie Mae Provisions; (iii) in exercising its rights,
remedies, powers, privileges, and discretions under the Credit Agreement, the
Guarantee and Collateral Agreement or any other Facility Document, Agent shall
act in Compliance with Specified Fannie Mae Provisions; and (iv) without first
obtaining Fannie Mae’s prior written consent, Agent shall not modify or permit
modification of (a) any of the Specified Fannie Mae Provisions; or (b) any other
provision in the Facility Documents that in any way would modify terms
applicable to Fannie Mae or the Fannie Mae Collateral or the Specified Ownership
Interest Pledge or the Fannie Mae Contracts or that could reasonably be expected
to have or result in a material adverse effect on Fannie Mae and/or the
obligations of the applicable Loan Parties under any of the Fannie Mae
Contracts.

 

  3. Pursuant to the terms of the Credit Agreement and Guarantee and Collateral
Agreement, Agent may perform or cause the Loan Parties to perform under the
Fannie Mae Contracts during the Fannie Mae Disposition Period; provided,
however, that the financial institution acting as Agent shall, to the extent
applicable, maintain strict separation of operations and confidentiality of
information in its capacity as Agent and its capacity as a DUS Lender.

 

  4. Notwithstanding anything to the contrary contained herein, Agent shall have
no liability to Fannie Mae for any of the obligations of the Loan Parties,
including, without limitation, the respective liabilities of the Loan Parties
under the Fannie Mae Contracts.

 

  5. Agent hereby represents and warrants to Fannie Mae that (a) it has power
and authority to enter into this Agreement in its capacity as Agent; (b) it has
duly authorized, executed and delivered this Agreement; (c) it is authorized to,
and, by its execution and delivery hereof, does hereby bind any other lender now
or hereafter party to the New Term Facility; (d) no consent, approval,
authorization, order, or other action of, any court or regulatory or
governmental agency or body or any other person is required that has not been
obtained for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement; and (e) each person who is a
“Lender” from time to time under the New Term Facility, and any successor
“Agent” thereunder, shall be bound by this Agreement.

B. Loan Party Agreements. In consideration of Fannie Mae’s entering into this
Agreement and providing the Fannie Mae Consent, the Loan Parties jointly and
severally agree as follows:



--------------------------------------------------------------------------------

Walker & Dunlop, LLC, et al.

December 20, 2013

Page 6 of 9

 

  1. The Loan Parties shall not modify or permit modification of any of the
Approved Drafts prior to execution by the parties thereto without first
obtaining Fannie Mae’s prior written consent to such modification. Following
execution of documents in the forms of the Approved Drafts (as so executed, the
“Facility Documents”), without the prior written consent of Fannie Mae the Loan
Parties shall not modify or permit the modification of (a) any of the Specified
Fannie Mae Provisions; or (b) any other provision in the Facility Documents that
in any way would modify terms applicable to Fannie Mae or the Fannie Mae
Collateral or the Specified Ownership Interest Pledge or the Fannie Mae
Contracts or that could reasonably be expected to have or result in a material
adverse effect on Fannie Mae or the obligations of the applicable Loan Parties
under any of the Fannie Mae Contracts. Each Loan Party hereby represents and
warrants to Fannie Mae that the Facility Documents delivered to Fannie Mae are
each true, correct and complete, and there are no documents, instruments or
other agreements with respect to the New Term Facility, other than those as
delivered by the Loan Parties to Fannie Mae.

 

  2. The Loan Parties will deliver to Fannie Mae, within the times specified in
Sections 6.01 and 6.02 of the Credit Agreement, copies of the annual and
quarterly financial statements, reports and Compliance Certificates of the Loan
Parties required to be delivered to Agent pursuant those sections.

 

  3. The Loan Parties shall deliver to Fannie Mae a copy of any default or other
material notice delivered by Agent to any of the Loan Parties pursuant to the
Facility Documents.

 

  4. Each of the Loan Parties hereby represents and warrants to Fannie Mae that
(a) it has power and authority to enter into this Agreement; (b) it has duly
authorized, executed and delivered this Agreement; (c) no consent, approval,
authorization, order, or other action of, any court or regulatory or
governmental agency or body or any other person is required that has not been
obtained for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement; (d) the closing and
consummation of the New Term Facility have occurred as of the date hereof in
accordance with the terms and conditions thereof; and (e) a true, correct and
complete organizational chart of the Loan Parties and related entities has been
delivered to Fannie Mae and the same is attached hereto as Schedule 4.



--------------------------------------------------------------------------------

Walker & Dunlop, LLC, et al.

December 20, 2013

Page 7 of 9

 

C. Notices to Fannie Mae. Notices and copies required by this Agreement or under
the Facility Documents shall be delivered to Fannie Mae at the following
address:

Fannie Mae

3900 Wisconsin Avenue, NW

Mailstop 11H-609

Washington, DC 20016-2892

Attention: Vice President, MMB Partner Risk

with a copy to:

Fannie Mae

3900 Wisconsin Avenue, NW

Mailstop 8H-203

Washington, DC 20016-2892

Attention: MMB Legal, VP Strategy

D. Fannie Mae Consent. Subject to the terms, conditions, representations,
warranties and covenants contained in this Agreement, Fannie Mae hereby gives
the Fannie Mae Consent as of the Effective Date. The effectiveness of the
foregoing Fannie Mae Consent is further subject to the following conditions
precedent: (1) receipt by Fannie Mae of this Agreement, fully executed by each
of the parties hereto; (2) receipt by or payment on behalf of Fannie Mae of all
fees, costs and expenses (including, but not limited to, attorneys’ fees)
incurred by Fannie Mae in connection with this Agreement and the transactions
contemplated hereby; (3) no default or event of default shall have occurred and
be outstanding under the Fannie Mae Contracts or under the Facility Documents;
(4) the review and approval by Fannie Mae of all documents, agreements and
related matters relating to the New Term Facility; and (5) such other
assurances, certificates, documents, consents or opinions as Fannie Mae may
require. Fannie Mae shall confirm via email to Agent that the Loan Parties have
satisfied the foregoing conditions precedent for purposes of the Fannie Mae
Consent as it relates to the closing of the New Term Facility and Agent may rely
on such email for the effectiveness of the Fannie Mae Consent, in entering into
the New Facility.

E. Default. Failure to comply with the terms, conditions, representations,
warranties or covenants contained in this Agreement shall be an Event of Default
under the Fannie Mae Contracts.

F. General Provisions. This Agreement may be executed in multiple counterparts,
all of which shall constitute one and the same agreement, and each of which
shall be deemed to be an original. Signatures transmitted electronically
(including by fax or email) shall have the same legal effect as original, but
each party nevertheless shall deliver original signed counterparts of this
Agreement to each other party if so requested by such other party. Any reference
to the parties to this Agreement shall be deemed to include the successors and
assigns of such party. All covenants and agreements contained in this Agreement
are for the benefit of the parties to this Agreement only, and nothing express
or implied in this Agreement is intended to be for the benefit of any other
person. No term, covenant, agreement or condition may be



--------------------------------------------------------------------------------

Walker & Dunlop, LLC, et al.

December 20, 2013

Page 8 of 9

 

amended, modified or waived, except by an instrument in writing duly executed
and delivered by the parties sought to be bound. This Agreement shall be
governed by the federal laws of the Unites States, and, to the extent there is
no applicable federal law, the laws of the District of Columbia without giving
effect to internal choice of law rules.

If you have any questions relating to the forgoing, please feel free to contact
the Vice President, MMB Partner Risk at Fannie Mae.

 

Very truly yours,

FANNIE MAE

By:

   

Name:

   

Title:

   

Date:

   



--------------------------------------------------------------------------------

Walker & Dunlop, LLC, et al.

December 20, 2013

Page 9 of 9

 

Agreed and consented to as of

the Effective Date by each of

the Loan Parties identified below:

WALKER AND DUNLOP, LLC By:  

 

Name:  

 

Title:  

 

Date:  

 

WALKER & DUNLOP, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

WALKER & DUNLOP MULTIFAMILY, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

WALKER & DUNLOP CAPITAL, LLC By:  

 

Name:  

 

Title:  

 

Date:  

 

 



--------------------------------------------------------------------------------

Walker & Dunlop, LLC, et al.

December 20, 2013

Page 10 of 9

 

 

Agreed and consented to as of the Effective Date:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1

List of Fannie Mae Contracts

 

1. Pre-Commitment Review Aggregation Agreement, dated as of January 23, 1997,
between Fannie Mae and Green Park Financial Limited Partnership, as to servicing
only.

 

2. Pre-Commitment Review Aggregation Agreement, February 21, 1997, between
Fannie Mae and Investment Property Mortgage, L.L.C., as to servicing only.

 

3. Post-Commitment Aggregation Agreement, dated as of November 12, 1997, between
Fannie Mae and Green Park Financial Limited Partnership, as to servicing only.

 

4. Subservicing Agreement, dated as of November 14, 1997, between Fannie Mae and
Investment Property Mortgage, L.L.C.

 

5. Sub-Servicing Agreement, dated as of November 19, 1997, between Fannie Mae
and Green Park Financial Limited Partnership.

 

6. Consent to Transfer of Servicing, dated as of November 18, 1998, by Fannie
Mae, and Investment Property Mortgage, L.L.C.

 

7. Transfer Agreement, dated as of January 30, 2009, by Fannie Mae, Green Park
Financial Limited Partnership, Walker & Dunlop, Inc., Column Guaranteed LLC, and
Walker & Dunlop, LLC.

 

8. Mortgage Selling and Servicing Contract, dated January 30, 2009.

 

9. Delegated Underwriting and Servicing Reserve Agreement dated January 30,
2009.

 

10. Addendum to Mortgage Selling and Servicing Contract dated January 30, 2009.

 

11. Firewall Agreement with WD dated January 30, 2009.

 

12. ASAP Plus with WD dated February 3, 2009.

 

13. ASAP Sale with WD dated February 3, 2009.

 

14. Consent to Outsourcing dated November 23, 2009, among WD, Midland Loan
Services, Inc., and Fannie Mae.

 

15. As Soon As Pooled Plus Agreement Waiver , dated July 30, 2010, between
Fannie Mae and WD

 

16. As Soon as Pooled Sale Agreement Waiver, dated July 30, 2010, between Fannie
Mae and WD

 

17. Termination Letter dated June 20, 2011, from Fannie Mae to Green Park
Financial Limited Partnership and Investment Property Mortgage, L.L.C.
terminating selling rights of items 1-3 above.

 

18. ASAP Plus Amendment with WD dated June 29, 2011.

 

19. Limited Power of Attorney dated November 11, 2011 through November 11, 2013.

 

20. Second Amendment to ASAP Plus Agreement with WD dated December 27, 2011.

 

21. 2012 Seniors Recertification with WD dated December 30, 2011.

 

22. MAH Renewal Cert with WD March 31, 2012 through December 31, 2012

 

23. Amended and Restated Fannie Mae Delegated Underwriting and Servicing Master
Loss Sharing Agreement dated June 1, 2012.

 

24. Letter dated June 1, 2012 re Amended and Restated Master Loss Sharing
Agreement from Walker & Dunlop, LLC to Fannie Mae.



--------------------------------------------------------------------------------

25. First Amendment to Amended and Restated Master Loss Sharing Agreement, dated
as of September 4, 2012, between Fannie Mae and Walker & Dunlop, LLC.

 

26. Consent Agreement (DUS), dated as of September 4, 2012, by Fannie Mae,
CWCapital LLC and Walker & Dunlop, LLC.

 

27. Consent letter agreement, dated as of September 4, 2012, by Fannie Mae to
Walker & Dunlop, LLC, Walker & Dunlop, Inc., Walker & Dunlop Multifamily, Inc.,
Walker & Dunlop Capital, LLC and Bank of America, National Association.

 

28. Consent to Assignment, dated as of September 4, 2012, by Fannie Mae,
CWCapital LLC, Walker & Dunlop, LLC, and Citibank, N.A.

 

29. Second DUS Addendum to Mortgage Selling and Servicing Contract effective as
of September 4, 2012, by and between Fannie Mae and Walker & Dunlop, LLC.

 

30. Omnibus Assignment, dated September 4, 2012, by and between CWCapital LLC
and Walker & Dunlop, LLC

 

31. Transfer Agreement, dated as of September 4, 2012, among Fannie Mae,
Walker & Dunlop Capital LLC and Walker & Dunlop, LLC

 

32. Letter dated September 14, 2012 re Chief Underwriter Approval and Pre-Review
Release-Small Loans from Fannie Mae to Walker & Dunlop, LLC

 

33. Extension of Approval of Multifamily Affordable Lender Status, dated
December 20, 2012, with WD December 20, 2012 through March 20, 2013

 

34. Extension of Approval of Multifamily Seniors Housing Lender Status, dated
December 26, 2012, with WD December 26, 2012 through March 26, 2013.

 

35. Approval of Seniors Housing Lender Status, dated March 26, 2013, by Fannie
Mae to WD

 

36. MAH Renewal with Walker & Dunlop LLC, dated 3/31/31, through 3/31/14.

 

37. Letter Agreement (True-up Payments), dated as of December 19, 2013, between
Fannie Mae and Walker & Dunlop, LLC.

 

38. Letter and Notice of Termination, dated as of December 19, 2013, by Fannie
Mae to Walker & Dunlop, LLC.



--------------------------------------------------------------------------------

Schedule 2

WD Capital Fannie Mae Contracts

 

1. Pre-Commitment Review Aggregation Agreement dated March 26, 1999 under name
of Continental Wingate.

 

2. Post-Commitment Aggregation Agreement dated March 26, 1999 under name of
Continental Wingate.

 

3. Transfer Agreement dated as of October 31, 2011 among Citibank, CWCapital LLC
and Fannie Mae.

 

4. Mortgage Loan Servicing Agreement dated as of October 31, 2011 between Fannie
Mae and CWCapital LLC.

 

5. First Amendment to Mortgage Servicing and Related Assets Purchase and Sale
Agreement, dated October 31, 2011, between Citibank and CWCapital LLC.

 

6. Credit Support and Collateral Pledge Agreement (100% Recourse Pool) dated as
of October 31, 2011 among Fannie Mae, CWCapital LLC, Citibank, and US Bank.

 

7. Amended and Restated Credit Support and Collateral Pledge Agreement (1% Top
Loss Pool) dated as of October 31, 2011 among Fannie Mae, CWCapital LLC,
Citibank, N.A. and U.S. Bank, National Association

 

8. Interim Servicing Agreement dated as of October 31, 2011 between Citibank and
CWCapital LLC.

 

9. Assignment and Assumption Agreement dated as of October 31, 2011 between
Citibank and CWCapital LLC.

 

10. Bill of Sale dated as of October 31, 2011 between Citibank and CWCapital
LLC.

 

11. Mortgage Servicing and Related Assets Purchase and Sale Agreement dated as
of October 31, 2011 between CWCapital LLC and Citibank, N.A.

 

12. First Amendment to Transfer Agreement dated as of November 18, 2011 among
Citibank, N.A., CWCapital LLC and Fannie Mae.

 

13. Mortgage Loan Sub-Servicing Agreement between CWCapital LLC and CWCapital
Asset Management LLC dated December 19, 2011.

 

14. Termination Letter of selling rights only, indicating outstanding
aggregation loans were still being serviced, dated June 20, 2011 from Fannie Mae
to CWCapital LLC.

 

15. Consent to Subservicing dated May 30, 2012.



--------------------------------------------------------------------------------

Schedule 3

List of Approved Drafts

 

1. $175,000,000.00 Credit Agreement dated as of December 20, 2013 by and among
the Lenders referred to therein, as Lenders; Wells Fargo Bank, National
Association, as Administrative Agent; Walker & Dunlop, Inc., as Borrower; Draft
#50295872_13 dated as of December 19, 2013 (the “Credit Agreement”)

 

2. Guarantee and Collateral Agreement dated as of December 20, 2013 by and among
Walker & Dunlop, Inc., as Borrower, and Walker & Dunlop Capital LLC, Walker &
Dunlop, LLC, and Walker & Dunlop Multifamily, Inc., each as Subsidiary
Guarantors; and Wells Fargo Bank, National Association, as Administrative Agent;
Draft #50699359_9 dated as of December 19, 2013 (the “Collateral Agreement”)



--------------------------------------------------------------------------------

Schedule 4

Organizational Chart of Loan Parties

[See attached.]



--------------------------------------------------------------------------------

Exhibit VI

Form of Freddie Mac Agency Consent

[to be attached]

[Exhibit VI to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

 

LOGO [g650303g25h05.jpg]

December 20, 2013

Via Overnight Mail

Walker & Dunlop, LLC

Walker & Dunlop Capital, LLC

7501 Wisconsin Avenue—Suite 1200E

Bethesda, Maryland 20814

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This letter agreement (this “Agreement”) is being entered into as of the date
set forth above (the “Effective Date”) by and among the signatories hereto with
respect to the New Term Facility, as hereinafter defined.

Walker & Dunlop, LLC, a Delaware limited liability company (“WDLLC”), is a
Seller/Servicer (as defined in the Guide, as defined below) pursuant to the
Program Plus and Seniors Housing Amended and Restated Multifamily Selling and
Servicing Agreement dated as of November 1, 2012, by and between WDLLC and the
Federal Home Loan Mortgage Corporation (“Freddie Mac”), which is subject to the
Freddie Mac Multifamily Seller/Servicer Guide (including, as applicable, the
Freddie Mac Delegated Underwriting for Targeted Affordable Housing Guide), as
may be amended, restated, supplemented or otherwise modified from time to time
(the “Guide”). The Guide, together with the Program Plus and Seniors Housing
Amended and Restated Multifamily Selling and Servicing Agreement, and any other
document executed in connection therewith, in each case as may be amended,
restated, supplemented or otherwise modified from time to time, are collectively
referred to herein as the “Freddie Mac Contracts”. The Freddie Mac Contracts are
listed on Schedule 1 hereto. Walker & Dunlop Capital, LLC, a Massachusetts
limited liability company (“WD Capital”) and formerly known as CWCapital LLC, is
a party to certain agreements with Freddie Mac that are listed on Schedule 2
hereto (the “WD Capital Freddie Mac Contracts”). References herein to “Freddie
Mac Contracts” shall mean and refer, collectively, to (i) the WDLLC Freddie Mac
Contracts and (ii) the WD Capital Freddie Mac Contracts.



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 2 of 14

 

Capitalized terms used but not defined in this letter shall have the meanings
ascribed to them in the Guide, provided that if such a term is not defined in
the Guide it shall have the meaning ascribed to it in the New Term Facility
Drafts (as hereinafter defined).

On September 4, 2012, Walker & Dunlop, Inc., a Maryland corporation (“W&D”), and
the 100% direct or indirect owner of WDLLC, as the “Borrower”, and WDLLC, WD
Capital, and certain affiliates thereof, as “Guarantors,” entered into a term
loan credit facility (the “Existing Facility”) with Bank of America, N.A., as
administrative agent, collateral agent and lender, in an aggregate principal
amount of $83,000,000. It is proposed that a new loan be made by certain
financial institutions to W&D pursuant to a credit agreement to be entered into
on or about the date hereof by and among W&D, as borrower, such financial
institutions as lenders and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, “Agent”) to replace and refinance the
Existing Facility with such new loan being a $175,000,000 term loan to W&D (the
“New Term Facility”). In addition to repaying and refinancing the Existing
Facility, the proceeds from the Term Loan will be used to, among other things,
pay fees and expenses in connection such repayment and refinancing and the New
Term Facility and finance ongoing working capital requirements and other general
corporate purposes of W&D, including investments and share repurchases.

W&D, a publicly traded company, owns 100% of the equity interests in Walker &
Dunlop Multifamily, Inc. a Delaware corporation (“WD Multifamily”), which owns
100% of the equity interest in WDLLC, which owns, 100% of the equity interest in
WD Capital (WD Multifamily, WDLLC and WD Capital are referred to herein,
collectively, as the “Obligor Group”). The New Term Facility will be evidenced
and secured by, among other instruments, documents, and agreements, the “Credit
Agreement” and the “Guarantee and Collateral Agreement” (so referred to herein)
described in Schedule 3 hereto. Each of Borrower and the Obligor Group will
execute and deliver, among other things, the Credit Agreement and the Guarantee
and Collateral Agreement in connection with the New Term Facility.

Borrower and the Obligor Group (collectively, the “Loan Parties”) request that
Freddie Mac consent to the Loan Parties’ entering into the New Term Facility on
the terms set forth in the Credit Agreement, the Guarantee and Collateral
Agreement, and any other documents identified on Schedule 3 attached hereto and
incorporated herein by this reference, in each case in the respective forms set
forth in Exhibit A attached hereto (collectively, the “New Term Facility
Drafts”). Freddie Mac’s consent, if any, is subject to the terms and conditions
of this Agreement and pertains only to (i) the guarantee provided by WDLLC and
WD Capital pursuant to Article 2 of the Guarantee and Collateral Agreement (the
“WD Guarantee”), as referenced below, (ii) the Specified Pledged Equity
Interests, as such term is defined in Section 1.02 of the Guarantee and
Collateral Agreement, (iii) and the Freddie Mac Collateral, as such term is
defined in Section 8.02 of the Guarantee and Collateral Agreement (collectively,
the “Freddie Mac Consent”). The attachment of the New Term Facility Drafts to
this Agreement shall not be deemed approval by Freddie Mac of the provisions of
such documents, whether in draft or final form, other than the Specified Freddie
Mac Provisions (as such term is defined below) and the provisions that pertain
to the WD Guarantee, the Specified Pledged Equity Interests and the Freddie Mac
Collateral.



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 3 of 14

 

Agent and Loan Parties expressly acknowledge and agree that Freddie Mac’s
Consent is provided in reliance on the Specified Freddie Mac Provisions (as
defined below) set forth in the New Term Facility Drafts. Freddie Mac, in
providing the Freddie Mac Consent hereunder, is relying fully, and such Freddie
Mac Consent is expressly conditioned, upon the compliance by Agent and Loan
Parties (“Compliance with Specified Freddie Mac Provisions”) with all covenants,
conditions, agreements and other terms and provisions set forth in Section 8.02
of the Guarantee and Collateral Agreement and in Section 8.4(b), Section 7.12,
and Section 9.8 of the Credit Agreement (collectively, the “Specified Freddie
Mac Provisions”). All of the Specified Freddie Mac Provisions (including all
applicable sectional and definitional references therein) are specifically
incorporated herein by reference, including, without limitation, with respect to
all agreements, limitations, restrictions applicable to Agent and Loan Parties,
respectively, and the consent rights of Freddie Mac applicable with respect to
the Freddie Mac Collateral and the Specified Pledged Equity Interests, all as
and when expressly provided in accordance with the Specified Freddie Mac
Provisions. In the absence of the Freddie Mac Consent, the granting by Loan
Parties of the Specified Ownership Interest Pledge in the Specified Pledged
Entities (which could result in a change of the ownership structure of WDLLC or
WD Capital if Agent exercises its default remedies under the New Term Facility)
could constitute a breach of the applicable Freddie Mac Contracts.

Accordingly, in consideration of Freddie Mac providing the Freddie Mac Consent
hereunder, the parties hereto acknowledge and agree as follows:

 

A. Agent Agreements. In consideration of Freddie Mac entering into this
Agreement and providing the Freddie Mac Consent, Agent hereby acknowledges and
agrees as follows:

 

  1. Agent shall not modify or permit modification of any of the New Term
Facility Drafts prior to execution by the parties thereto without first
obtaining Freddie Mac’s prior written consent to such modification.



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 4 of 14

 

  2. Upon the execution and delivery of the Facility Documents (defined below)
in connection with the establishment of the New Term Facility, Agent:

 

  (a) ratifies, confirms, and reaffirms to, and for the benefit of, Freddie Mac
the Specified Freddie Mac Provisions; and

 

  (b) acknowledges and agrees that

 

  (i) the Loan Parties’ grant, and Agent’s acceptance, of the respective pledge
and security interests in the Freddie Mac Collateral and Specified Pledged
Equity Interests is strictly in accordance with the Specified Freddie Mac
Provisions and

 

  (ii) in exercising its rights, remedies, powers, privileges, and discretions
under the Credit Agreement, the Guarantee and Collateral Agreement and/or any
other Facility Document, Agent shall act strictly in Compliance with the
Specified Freddie Mac Provisions.

 

  3. Following execution of the Facility Documents, without the prior written
consent of Freddie Mac, the Agent shall not modify or permit modification of any
of the Specified Freddie Mac Provisions or any other provision in the Facility
Documents that in any way would modify terms applicable to Freddie Mac or the
related Freddie Mac Collateral or the Freddie Mac Contracts or that could
reasonably be expected to have or result in a material adverse effect on Freddie
Mac and/or the obligations of any of the Loan Parties under any of the Freddie
Mac Contracts.

 

  4. Without limitation of the foregoing, Agent represents, warrants and
covenants that:

 

  (a) neither Agent nor any other Secured Party under the New Term Facility has
taken or will take any Lien on

 

  (i) any right, obligation or other interest of any Loan Party under any of the
Freddie Mac Contracts (other than in the right to receive payment of servicing
compensation thereunder, subject to and subordinate to all of the rights and
remedies of Freddie Mac thereunder and any other Income constituting Freddie Mac
Collateral (as each such term is defined in the Guarantee and Collateral
Agreement), and not including any right to assume or assign such Freddie Mac
Contracts),

 

  (ii) any right, title or interest of any Loan Party in or to any Freddie Mac
Loan (or any related mortgaged property or other collateral therefor) to be
transferred to or on behalf of Freddie Mac pursuant to any Freddie Mac Contract,
or

 

  (iii) any other Excluded Freddie Mac-Related Assets (as defined in
Section 8.02(a)(i) of the Guarantee and Collateral Agreement);

 

  (b)

notwithstanding any contrary provision in any Facility Document, neither Agent
nor any other Secured Party under the New Term Facility shall prohibit or
otherwise limit any Loan Party from amending, restating,



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 5 of 14

 

  supplementing, modifying or waiving any default by an underlying obligor or
related to the servicing of an underlying mortgage loan under any Collateral
Transaction Document if such prohibition or limitation could have a material
adverse effect on the performance by any Loan Party of any of its duties or
obligations under any of the Freddie Mac Contracts (including, without
limitation, any duties and obligations with respect to servicing of Freddie Mac
Loans);

 

  (c) notwithstanding any contrary provision in any Facility Document, neither
Agent nor any other Secured Party under the New Term Facility shall prohibit or
otherwise limit any Loan Party from consenting to or otherwise effecting or
implementing any amendment, restatement, supplement or other modification to or
of any Freddie Mac Contract consistent with modifications generally applicable
to the Freddie Mac Contracts or to a Freddie Mac Seller/Servicer, if such
amendment, restatement, supplement or other modification is required or
requested by Freddie Mac; and

 

  (d) if Agent or any other Secured Party under the New Term Facility exercises
any rights or remedies with respect to any assets or properties of any Loan
Party included within the Collateral (including, without limitation, any rights
of a secured party to take possession of or sell any such assets or properties),
unless and until there has been a complete disposition of the Freddie Mac
Agreements pursuant to a Specified Sale of Freddie Mac Program Assets that is
expressly permitted under Section 8.02(b)(iv) of the Guarantee and Collateral
Agreement, in exercising such rights and remedies, neither Agent nor any other
Secured Party will take any action that could reasonably be expected to prevent
WDLLC or WD Capital from continuing to perform its respective obligations under
the Freddie Mac Contracts and continuing its respective operations relating
thereto substantially as conducted prior to such exercise of remedies, without
material change in processes, systems, or personnel in a manner that is
reasonably likely to

 

  (i) have a material adverse effect on the performance by WDLLC or WD Capital
of any of its respective duties or obligations under the Guide or any of the
other Freddie Mac Contracts (including, without limitation, any duties and
obligations with respect to servicing of Freddie Mac Loans) or

 

  (ii) cause WDLLC or WD Capital not to be an eligible Seller/Servicer under the
Guide.



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 6 of 14

 

  5. Notwithstanding anything to the contrary contained herein, Agent shall have
no liability to Freddie Mac for any of the obligations of the Loan Parties,
including, without limitation, the respective liabilities of the Loan Parties
under the Freddie Mac Contracts, unless (and, in such case, to the extent) any
such obligations are assumed by Agent in connection with its exercise of rights
and remedies in accordance with the terms of this Agreement (including, without
limitation, the Specified Freddie Mac Provisions); provided, nothing herein
shall relieve Agent from liability to Freddie Mac for any breach by Agent of the
terms of this Agreement (including, without limitation, the Specified Freddie
Mac Provisions).

 

  6. Agent hereby represents and warrants to Freddie Mac that

 

  (a) it has power and authority to enter into this Agreement in its capacity as
Agent;

 

  (b) it has duly authorized, executed and delivered this Agreement;

 

  (c) it is authorized to, and, by its execution and delivery hereof, does
hereby bind any other lender now or hereafter party to the New Term Facility;

 

  (d) no consent, approval, authorization, order, or other action of, any court
or regulatory or governmental agency or body or any other person is required
that has not been obtained for the execution and delivery of this Agreement or
the consummation of the transactions contemplated by this Agreement; and

 

  (e) each person who is a “Lender” from time to time under the New Term
Facility, and any successor “Agent” thereunder, shall be bound by this
Agreement.

 

B. Loan Party Agreements. In consideration of Freddie Mac entering into this
Agreement and providing the Freddie Mac Consent, the Loan Parties jointly and
severally agree as follows:

Upon the execution and delivery of the Facility Documents (defined below) in
connection with the establishment of the New Term Facility, each Loan Party:

ratifies, confirms, and reaffirms to, and for the benefit of, Freddie Mac the
Specified Freddie Mac Provisions; and



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 7 of 14

 

  (b) acknowledges and agrees that

 

  (i) the Loan Parties’ grant, and Agent’s acceptance, of the respective pledge
and security interests in the Freddie Mac Collateral and Specified Pledged
Equity Interests is strictly in accordance with the Specified Freddie Mac
Provisions and

 

  (ii) the Loan Parties shall act strictly in Compliance with the Specified
Freddie Mac Provisions and all Freddie Mac Agreements.

The Loan Parties shall not modify or permit modification of any of the Approved
Drafts prior to execution by the parties thereto without first obtaining Freddie
Mac’s prior written consent to such modification. Following execution of
documents in the forms of the New Term Facility Drafts (as so executed, the
“Facility Documents”), without the prior written consent of Freddie Mac the Loan
Parties shall not modify or permit the modification of any of the Specified
Freddie Mac Provisions or any other provision in the Facility Documents that in
any way would modify terms applicable to Freddie Mac or the related Freddie Mac
Collateral or the Freddie Mac Contracts or that could reasonably be expected to
have or result in a material adverse effect on Freddie Mac and/or the
obligations of any of the Loan Parties under any of the Freddie Mac Contracts.
Each Loan Party hereby represents and warrants to Freddie Mac that the Facility
Documents delivered to Freddie Mac are each true, correct and complete, and
there are no documents, instruments or other agreements with respect to the New
Term Facility, other than those as delivered by the Loan Parties to Freddie Mac.

The Loan Parties jointly and severally represent, warrant and covenant that:

none of the Loan Parties has granted nor will grant to Agent or any other
Secured Party under the New Term Facility any Lien on



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 8 of 14

 

  (i) any right, obligation or other interest of any Loan Party under any of the
Freddie Mac Contracts (other than in the right to receive payment of servicing
compensation thereunder and the Income constituting Freddie Mac Collateral in
accordance with the Specified Freddie Mac Provisions, which rights are subject
to and subordinate to all of the rights and remedies of Freddie Mac thereunder,
including the right of Freddie Mac to retain all or some portion of servicing
compensation upon a termination of servicing pursuant to Section 4.6 of the
Guide notwithstanding the provisions of the Facility Documents which may provide
for Credit Party rights in accrued and earning servicing Income, and not
including any right to assume or assign such Freddie Mac Contracts),

 

  (ii) any right, title or interest of any Loan Party in or to any Freddie Mac
Loan (or any related mortgaged property or other collateral therefor) to be
transferred to or on behalf of Freddie Mac pursuant to any Freddie Mac Contract,
or

 

  (iii) any other Excluded Freddie Mac-Related Assets;

 

  (b) no provision of any Facility Document will prohibit or otherwise limit any
Loan Party from amending, restating, supplementing, modifying or waiving any
default by an underlying obligor or related to the servicing of an underlying
mortgage loan under any Collateral Transaction Document if such prohibition or
limitation could have a material adverse effect on the performance by any Loan
Party of any of its duties or obligations under any of the Freddie Mac Contracts
(including, without limitation, any duties and obligations with respect to
servicing of Freddie Mac Loans);

 

  (c) no provision of any Facility Document will prohibit or otherwise limit any
Loan Party from consenting to or otherwise effecting or implementing any
amendment, restatement, supplement or other modification to or of any Freddie
Mac Contract consistent with modifications generally applicable to the Freddie
Mac Contracts or to a Freddie Mac Seller/Servicer, if such amendment,
restatement, supplement or other modification is required or requested by
Freddie Mac; and

 

  (d) neither this Agreement nor any statement, agreement or other document
furnished to Freddie Mac in connection with the consent request herein, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading; and there is no
fact concerning or related to the New Term Facility known to any of the Loan
Parties that could materially adversely affect the interests of Freddie Mac
which have not been set forth herein or in statements, agreements or other
documents furnished in writing by the Loan Parties to Freddie Mac prior to the
date hereof in connection with the transactions contemplated hereby.



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 9 of 14

 

  4. The Loan Parties will deliver to Freddie Mac, within the times specified in
Sections 6.1 and 6.2 of the Credit Agreement, copies of the annual and quarterly
financial statements, reports and Officer’s Compliance Certificates of the Loan
Parties required to be delivered to Agent pursuant those sections.

 

  5. The Loan Parties shall deliver to Freddie Mac a copy of any default notice
delivered by Agent to any of the Loan Parties pursuant to the Facility
Documents.

 

  6. Each of the Loan Parties hereby represents and warrants to Freddie Mac that

 

  (a) it has power and authority to enter into this Agreement;

 

  (b) it has duly authorized, executed and delivered this Agreement;

 

  (c) no consent, approval, authorization, order, or other action of, any court
or regulatory or governmental agency or body or any other person is required
that has not been obtained for the execution and delivery of this Agreement or
the consummation of the transactions contemplated by this Agreement;

 

  (d) the closing and consummation of the New Term Facility have occurred as of
the date hereof in accordance with the terms and conditions thereof; and

 

  (e) a true, correct and complete organizational chart of the Loan Parties and
related entities has been delivered to Freddie Mac and the same is attached
hereto as Schedule 4.

 

  7. The Loan Parties agree that this Agreement and all Freddie Mac Agreements,
as such term is defined in the Credit Agreement, shall inure to the benefit of
Freddie Mac’s successors and assigns, including any wholly owned subsidiaries of
Freddie Mac (individually or collectively, the “MF Subsidiary”), and any
assignments of any Freddie Mac Agreements to the MF Subsidiary or consent to
such assignments by WDLLC or any of the Obligor Group shall be deemed approved
by the Agent, including assignments of any Material Contracts related thereto,
as such term is defined in the Credit Agreement.

 

C. Notices to Freddie Mac. As further provided in the Specified Freddie Mac
Provisions, notices and copies required by this Freddie Mac Consent to be
delivered to Freddie Mac pursuant to this Agreement shall be delivered to
Freddie Mac at the following address:

Freddie Mac

Multifamily Division

8100 Jones Branch Drive

Mailstop B4A

McLean, Virginia 22102

Attn: Multifamily Customer Compliance Management Director



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 10 of 14

 

with a copy to:

Freddie Mac

Legal Division

8200 Jones Branch Drive

Mailstop 210

McLean, Virginia 22102

Attn: Vice President, Multifamily Real Estate

 

D. Freddie Mac Consent. Subject to the terms, conditions, representations,
warranties and covenants contained in this Agreement (on which Freddie Mac
relies in granting the consent requested hereunder), Freddie Mac hereby gives
the Freddie Mac Consent as of the Effective Date. The effectiveness of the
foregoing Freddie Mac Consent is further subject to the following conditions
precedent: (1) receipt by Freddie Mac of this Agreement, fully executed by each
of the parties hereto; (2) receipt by Freddie Mac of all fees, costs and
expenses (including, but not limited to, attorneys’ fees) incurred by Freddie
Mac in connection with this Agreement and the transactions contemplated hereby;
(3) no default or event of default shall have occurred and be outstanding under
the Freddie Mac Contracts or under the Facility Documents; (4) the review and
approval by Freddie Mac of all documents, agreements and related matters
relating to the New Term Facility; and (5) such other assurances, certificates,
documents, consents or opinions as Freddie Mac may require. If all such
conditions precedent are satisfied, then Freddie Mac shall confirm in writing to
Agent such satisfaction of said conditions precedent (and the effectiveness of
this Freddie Mac Consent) in connection with the closing of the New Term
Facility, and Agent may rely on such said effectiveness of this Freddie Mac
Consent, as of the Effective Date, in entering into the New Term Facility.

 

E. Guide References. All references to the Guide herein or in any of the
Facility Documents shall be to the Guide as in effect at any and all times
relevant hereto. All references herein or in any of the Facility Documents to
particular chapters or sections of the Guide shall be to the chapters or
sections of the Guide, as in effect at such times, that correspond to the
referenced chapters or sections of the Guide in effect on the date hereof.

 

F. Delivery of Executed Facility Documents. No later than five (5) days after
the execution thereof by the parties thereto, the Loan Parties shall deliver to
Freddie Mac fully-executed copies of the Credit Agreement, the Guarantee and
Collateral Agreement and (if any) all other Facility Documents.

 

G. No Consent with Respect to Other Matters. The Freddie Mac Consent herein does
not pertain to any transaction, event, action or circumstance other than the New
Term Facility as expressly described herein and as contemplated in the Approved
Drafts. Without limitation of the foregoing, the Freddie Mac Consent does not
pertain to any extension, increase, amendment or other modification, supplement
or change in, of or to the New Term Facility or any terms thereof following the
execution of the Facility Documents.



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 11 of 14

 

H. No Assignment by Agent or Loan Parties. Neither Agent nor any of the Loan
Parties may assign or otherwise transfer any of its respective rights, duties or
obligations hereunder without the prior written consent of Freddie Mac.

 

I. Default. Failure to comply with the terms, conditions, representations,
warranties or covenants contained in this Agreement (including, without
limitation, the Specified Freddie Mac Provisions) shall be an Event of Default
under the Freddie Mac Contracts.

 

J. Release. By its execution of this Agreement, the Loan Parties and Agent agree
to release and discharge Freddie Mac from any claims, losses, obligations and
liabilities arising out of or in connection with, in whole or in part, any
event, act, omission or transaction relating in any way to the transactions
contemplated herein, other than due to a breach by Freddie Mac of its agreements
under this Agreement.

 

K. General Provisions. This Agreement may be executed in multiple counterparts,
all of which shall constitute one and the same agreement, and each of which
shall be deemed to be an original. Signatures transmitted electronically
(including by fax or email) shall have the same legal effect as original, but
each party nevertheless shall deliver original signed counterparts of this
Agreement to each other party if so requested by such other party. Any reference
to the parties to this Agreement shall be deemed to include the successors and
assigns of such party. All covenants and agreements contained in this Agreement
are for the benefit of the parties to this Agreement only, and nothing express
or implied in this Agreement is intended to be for the benefit of any other
person. No term, covenant, agreement or condition may be amended, modified or
waived, except by an instrument in writing duly executed and delivered by the
parties sought to be bound. This Agreement shall be governed by the federal laws
of the Unites States, and, to the extent there is no applicable federal law, the
laws of the Commonwealth of Virginia without giving effect to internal choice of
law rules.

If you have any questions relating to the foregoing, please feel free to contact
Erlita Shively at (703) 714-2746.

 

Very truly yours, FREDDIE MAC By:.  

 

Michael Lipson Senior Vice President Multifamily Asset Management and Operations
Date:   December 20, 2013



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 12 of 14

 

cc: David Brickman

Richard Martinez

Erlita Shively

Copies in pdf format via E-Mail to:

STheobald@walkerdunlop.com

RLucas@walkerdunlop.com

mpedrick@morganlewis.com



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 13 of 14

 

Agreed and consented to as of the Effective Date by each of the Loan Parties
identified below:

 

WALKER AND DUNLOP, LLC By:  

 

Name:  

 

Title:  

 

Date:  

 

WALKER & DUNLOP, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

WALKER & DUNLOP MULTIFAMILY, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

WALKER & DUNLOP CAPITAL, LLC By:  

 

Name:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

Walker & Dunlop, LLC

Wells Fargo Bank, National Association

Re: New Term Facility

December 20, 2013

Page 14 of 14

 

Agreed and consented to as of the Effective Date:

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

Schedule 1

List of Freddie Mac Contracts

 

1. Freddie Mac Program Plus and Seniors Housing Amended and Restated Multifamily
Selling and Servicing Agreement, executed by Walker & Dunlop, LLC as of
November 1, 2012.

 

2. First Amendment to Custodial Agreement dated September 4, 2012 by and between
CWCapital LLC, Walker & Dunlop, LLC, and Freddie Mac.

 

3. Expedited Funding Agreement dated as of February 11, 2009 between Freddie Mac
and Walker & Dunlop, LLC.



--------------------------------------------------------------------------------

Schedule 2

WD Capital Freddie Mac Contracts

 

1. Freddie Mac Program Plus and Seniors Housing Multifamily Selling and
Servicing Agreement executed by CWCapital LLC as of September 9, 2011

 

2. Targeted Affordable Housing Selling and Servicing Agreement executed by
CWCapital LLC as of July 8, 2010

 

3. Master Agreement for Initial Phase Delegated Transactions dated as of
March 30, 2007 between Freddie Mac and CWCapital LLC, as amended by the First
Amendment to Master Agreement, dated as of April 1, 2008, and as further amended
by the Modification to Master Agreement for Cash Collateral, dated as of January
2011

 

4. Cash Collateral Pledge, Security and Custody Agreement, dated as of January,
2011, among Freddie Mac, CWCapital LLC, and U.S. Bank N.A.

 

5. Expedited Funding Agreement dated as of November 7, 2008 between Freddie Mac
and CWCapital LLC.

 

6. First Amendment to Custodial Agreement dated September 4, 2012 by and between
CWCapital LLC, Walker & Dunlop, LLC, and Freddie Mac.



--------------------------------------------------------------------------------

Schedule 3

List of Approved Drafts

 

3. $175,000,000.00 Credit Agreement dated as of December 20, 2013 by and among
the Lenders referred to therein, as Lenders; Wells Fargo Bank, National
Association, as Administrative Agent and Walker & Dunlop, Inc., as Borrower;
Draft dated as of December 10, 2013 (the “Credit Agreement”)

 

4. Guarantee and Collateral Agreement dated as of December 20, 2013 by and among
Walker & Dunlop, Inc., as Borrower, and Walker & Dunlop Capital LLC, Walker &
Dunlop, LLC, and Walker & Dunlop Multifamily, Inc., each as Subsidiary
Guarantors; and Wells Fargo Bank, National Association, as Administrative Agent;
Draft dated as of December 12, 2013 (the “Collateral Agreement”)



--------------------------------------------------------------------------------

Schedule 4

Organizational Chart of Loan Parties

 

LOGO [g650303g02b09.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Copies of Approved Drafts

[See attached.]



--------------------------------------------------------------------------------

Exhibit VII

Form of Investor Agency Consent

Not Applicable

[Exhibit VII to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit VIII

Form of Ginnie Mae Agency Acknowledgment

[to be attached]

[Exhibit VIII to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

December 20, 2013

Wells Fargo Bank, National Association, as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Boulevard

Charlotte, North Carolina 28262

Attention of: Syndication Agency Services

Walker & Dunlop Capital, LLC

Walker & Dunlop, LLC

7501 Wisconsin Avenue – Suite 1200E

Bethesda, MD 20814

Ladies and Gentlemen:

The Government National Mortgage Association (“Ginnie Mae”) has been asked to
review a Credit Agreement (the “Credit Agreement”) and a Guarantee and
Collateral Agreement (the “Guarantee and Collateral Agreement”) each dated as of
the date hereof (collectively, the “Agreements”) to be executed among other
documents, between Walker & Dunlop, Inc., a Maryland corporation (“WDINC”), as
“Borrower” thereunder, by Walker & Dunlop, LLC, a Delaware limited liability
company (“WDLLC”), Walker & Dunlop Capital, LLC, a Massachusetts limited
liability company formerly known as CWCapital LLC (“WD Capital”), and Walker &
Dunlop Multifamily, Inc., a Delaware corporation (“WD Multifamily”), each as
“Guarantors” thereunder, the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent (in such capacity, the “Agent”)
whereby such lenders will make a $175,000,000 term loan (the “Facility”) to
WDINC, as Borrower, and guaranteed by Guarantors as provided in the Agreements.

Presently, WDLLC and WD Capital are parties to certain “Ginnie Mae Agreements”
respecting “Ginnie Mae Designated Loans” (as such terms are defined in the
Credit Agreement and so referred to herein).

Pursuant to the terms of the Guarantee and Collateral Agreement, each of the
Guarantors will provide guarantees of the Borrower’s obligations under the
Facility, pledge and grant a security interest in certain of its assets to the
Agent, to secure the Borrower’s obligations under the Facility and pledge the
equity (with certain exceptions) in certain of its majority-owned subsidiaries,
including WD Multifamily, WDLLC, and WD Capital to secure the Borrower’s
obligations under the Facility.

We note that Ginnie Mae is not a party to these Agreements, is not bound by
these Agreements, and that Ginnie Mae’s rights as to collateral backing Ginnie
Mae-guaranteed securities is not affected in any way by these Agreements.

We have reviewed the Agreements referenced above, including, without limitation,
the provisions of Section 8.03 of the Guarantee and Collateral Agreement, and
Ginnie Mae has no objection to the Agreements being executed by the parties.

 



--------------------------------------------------------------------------------

If you have any questions relating to the forgoing, please let me know.

Very truly yours,

Gregory Keith

Chief Risk Officer



--------------------------------------------------------------------------------

Schedule I

Subsidiary Guarantors

 

Name of Company

  

Jurisdiction of incorporation

  

Taxpayer identification number

  

Location of Chief

Executive Office

Walker & Dunlop Multifamily, Inc.

   Delaware    52-1572893   

7501 Wisconsin Avenue, Suite 1200E

 

Bethesda, MD 20814

Walker & Dunlop, LLC

   Delaware    80-0312140   

7501 Wisconsin Avenue, Suite 1200E

 

Bethesda, MD 20814

Walker & Dunlop Capital, LLC

   Massachusetts    02-0590657   

7501 Wisconsin Avenue, Suite 1200E

 

Bethesda, MD 20814

[Schedule I to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule II

Pledged Securities

Pledged Equity Interests

 

Name of Loan Party

 

Name of Equity Holder

 

Class and Series

 

Percentage of

Ownership
Interests of
such Class
and Series

Walker & Dunlop Multifamily, Inc.

  Walker & Dunlop, Inc.   Common Stock, $1.00 par value per share   100%

Walker & Dunlop, LLC

  Walker & Dunlop Multifamily, Inc.   Units of equity ownership interest   100%

Walker & Dunlop Capital, LLC

  Walker & Dunlop, LLC   Units of equity ownership interest   100%

Equity Interests of Excluded Subsidiaries, Persons that are not Subsidiaries, or
other Persons not required to be pledged under this Agreement

 

Name of Loan Party

  

Name of Equity Holder

  

Class and Series

  

Percentage of
Ownership
Interests of
such Class
and Series

ARA Finance LLC

   Walker & Dunlop Capital, LLC    Units of Membership Interest    50%

W&D Real Estate Opportunity Fund I Manager, LLC

   Walker & Dunlop Investment Advisory Services, LLC    Units of Membership
Interest    100%

 

[Schedule II to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Name of Loan Party

  

Name of Equity Holder

  

Class and Series

  

Percentage of
Ownership
Interests of
such Class
and Series

W&D Balanced Real Estate Fund I GP, LLC    Walker & Dunlop, LLC    Membership
Interest    100%

W&D Interim Lender LLC

   Walker & Dunlop, Inc.    Class A Unit    10%

W&D Interim Lender II LLC

   Walker & Dunlop, Inc.    Membership Interest    100%

W&D Interim Lender III, Inc.

   Walker & Dunlop, Inc.    Common Stock, $0.01 par value per share    100%

Walker & Dunlop Investment Advisory Services, LLC

   Walker & Dunlop, Inc.    Membership Interest    100%

W&D Multifamily Mortgage REIT Manager, LLC

   Walker & Dunlop Investment Advisory Services, LLC    Membership Interest   
100%

Walker & Dunlop Multifamily Bridge GP, LLC

   Walker & Dunlop, Inc.    Membership Interest    100%

Walker & Dunlop Multifamily Bridge LP, LLC

   Walker & Dunlop, Inc.    Membership Interest    100%

Walker & Dunlop Commercial Mortgage Manager, LLC

   Walker & Dunlop, Inc.    Membership Interest    100%

 

[Schedule II to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Pledged Debt

None.

 

[Schedule II to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule III

Intellectual Property

None.

[Schedule III to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule IV

Commercial Tort Claims and Letter of Credit Rights

None.

[Schedule IV to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule V

Deposit Accounts

 

Type of Account (Deposit or Securities)

  

Financial institution

  

Account purpose

  

Ending balance as of

November 30, 2013

Walker & Dunlop, LLC Investable

  

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

   Operating    $37,484,538.19

Walker & Dunlop Inc.

Investable

  

PNC Bank

1900 E 9th Street

Cleveland, OH 44114

   Operating    $3,247,637.53

Walker & Dunlop LLC

Sublease Deposits

  

PNC Bank

1900 E 9th Street

Cleveland, OH 44114

  

Restricted –

Security Deposits

for Subleases

   $50,203.87

Walker & Dunlop, LLC

Operating

  

Bank of America

MA1-225-02-04

225 Franklin Street

2nd Floor

Boston, MA 02110

   Operating    $17,616,853.22

[Schedule V to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule V.2

Excluded Deposit Accounts and Securities Accounts

 

Type of Account (Deposit or Securities)

  

Financial institution

  

Account purpose

  

Ending balance as of

November 30, 2013

Walker & Dunlop

Multifamily Inc. Investable

  

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

  

Operating

(less than $50,000 at closing, therefore, excluded subject to the insignificant
account exclusion)

  

$289,346.30

12/13/13 – Transferred

$250,000 to

PNC Account

Balance at closing will be

$39,346.30

Walker & Dunlop, LLC Business Money Market

  

SunTrust

7500 Wisconsin Ave

Bethesda, MD 20814

  

Money Market

(less than $50,000 – represents petty cash account)

  

$7,513.59

No change as of

closing – Petty cash account

Walker & Dunlop, LLC Controlled Disbursement

  

PNC Bank

1900 E 9th Street

Cleveland, OH 44114

   Bank Controlled Account – Zero-Balance Account Used for Cutting Checks    $0

Walker & Dunlop, LLC

Controlled Disbursement

  

Bank of America

MA1-225-02-04

225 Franklin Street

2nd Floor

Boston, MA 02110

   Bank Controlled Account – Zero-Balance Account Used for Cutting Checks    $0

Walker & Dunlop, LLC

as agent for

Good Faith Deposit

  

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

   Restricted Cash – Borrowers’ Good Faith Deposits    $6,904,032.08

Walker & Dunlop, LLC

Payroll Account

  

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

   Restricted—Payroll    $1,280,588.98

Walker & Dunlop, LLC

Investable

  

Bank of America

MA1-225-02-04

225 Franklin Street

2nd Floor

Boston, MA 02110

  

Funding Account for Warehousing Line

(Permitted Warehouse Collateral Account)

   $9,107,395.97

Walker & Dunlop, LLC

Flex Fund Health Care

  

PNC Bank

101 S. Fifth Street

Louisville, KY 40202

   Restricted – Employee Flex Funds    $118,856.31

 

[Schedule V.2 to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Type of Account (Deposit or Securities)

  

Financial institution

  

Account purpose

  

Ending balance as of

November 30, 2013

Walker & Dunlop, LLC

Securities Account

  

Bank of America

225 Franklin Street

Boston, MA 02110

   Bank Controlled – Cash Collateral    $8,501.69

Walker & Dunlop, LLC

As Cust Under DUS Reserve AGMT (Collateral Account)

  

US Bank

One Federal Street

Boston, MA 02110

  

Bank Controlled – Securities Account

(Agency-related Account)

   $46,295,864.43

Walker & Dunlop Capital, LLC

Citibank CSPCA Full Recourse

  

US Bank

One Federal Street

Boston, MA 02110

  

Bank Controlled – Securities Account

(Agency-related Account)

   $9,732,801.28

Walker & Dunlop Capital, LLC

Citibank CSPCA Top Loss

  

US Bank

One Federal Street

Boston, MA 02110

  

Bank Controlled – Securities Account

(Agency-related Account)

   $6,096,926.19

Walker & Dunlop Capital, LLC Freddie Mac Custody Account

  

US Bank

One Federal Street

Boston, MA 02110

  

Bank Controlled – Securities Account

(Agency-related Account)

   $1,154,960.00

 

[Schedule V.2 to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule VI

Securities Accounts

None.

[Schedule VI to Guarantee and Collateral Agreement]